             Case 21-12374-RAM          Doc 117   Filed 08/16/21      Page 1 of 171




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION
                                www.flsb.uscourts.gov

In re:                                                    Chapter 11

AVENTURA HOTEL PROPERTIES, LLC,                           Case No. 21-12374-BKC-RAM
TRIPTYCH MIAMI HOLDINGS, LLC,                             Case No. 21-12375-BKC-RAM

            Debtors.                                     Jointly Administered Under
____________________________________/                    Case No. 21-12374-BKC-RAM

                                       NOTICE OF FILING

         PLEASE TAKE NOTICE that Aventura Hotel Properties, LLC (“AHP” or the

“Debtor”), by and through counsel, hereby files the redline copies of the First Amended Chapter

11 Plan of Liquidation Proposed by Aventura Hotel Properties, LLC [ECF No. 115] attached

hereto as Exhibit A and Disclosure Statement in Support of First Amended Chapter 11 Plan of

Liquidation Proposed by Aventura Hotel Properties, LLC [ECF No. 116] attached hereto as

Exhibit B.

Dated this 16th day of August, 2021.

                                            Respectfully Submitted,

                                            GENOVESE JOBLOVE & BATTISTA, P.A.
                                            Counsel for the Debtor-in-Possession
                                            100 SE 2nd Street, 44th Floor
                                            Miami, FL 33131-2100
                                            Telephone: (305) 349-2300
                                            Facsimile: (305) 349-2310

                                            By:    /s/ Jesus M. Suarez
                                                   Jesus M. Suarez, Esq.
                                                   Fla. Bar No. 60086
                                                   jsuarez@gjb-law.com
                                                   Barry P. Gruher, Esq.
                                                   Fla. Bar No. 960993
                                                   bgruher@gjb-law.com
             Case 21-12374-RAM          Doc 117       Filed 08/16/21    Page 2 of 171




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing Notice was served via CM/ECF

Notification to all parties registered to receive electronic service on the 16th day of August, 2021.


                                              By:      /s/ Jesus M. Suarez
                                                       Jesus M. Suarez, Esq.
                                                       Fla. Bar No. 60086
                                                       jsuarez@gjb-law.com
                                                       Barry P. Gruher, Esq.
                                                       Fla. Bar No. 960993
                                                       bgruher@gjb-law.com




                                                  2
Case 21-12374-RAM   Doc 117   Filed 08/16/21   Page 3 of 171




                    EXHIBIT A
           Case 21-12374-RAM   Doc 117    Filed 08/16/21    Page 4 of 171




                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION
                               www.flsb.uscourts.gov

In re:                                             Chapter 11

AVENTURA HOTEL PROPERTIES, LLC,                    Case No. 21-12374-BKC-RAM
TRIPTYCH MIAMI HOLDINGS, LLC,                      Case No. 21-12375-BKC-RAM

            Debtors.                               Jointly Administered Under
____________________________________/              Case No. 21-12374-BKC-RAM



              FIRST AMENDED CHAPTER 11 PLAN OF LIQUIDATION
              PROPOSED BY AVENTURA HOTEL PROPERTIES, LLC


                                        GENOVESE JOBLOVE & BATTISTA, P.A.
                                        Jesus M. Suarez
                                        Fla. Bar No. 60086
                                        jsuarez@gjb-law.com
                                        John H. Genovese
                                        Fla. Bar No. 280852
                                        jgenovese@gjb-law.com
                                        Barry P. Gruher
                                        Fla. Bar No. 960993
                                        bgruher@gjb-law.com
                                        100 SE 2nd Street, 44th Floor
                                        Miami, FL 33131
                                        Telephone: (305) 349-2300
                                        Facsimile: (305) 349-2310


                                        Counsel for Debtor-in-Possession
                                        Aventura Hotel Properties, LLC

Dated: August 11,16, 2021
           Case 21-12374-RAM             Doc 117       Filed 08/16/21   Page 5 of 171




                                     TABLE OF CONTENTS


ARTICLE I.        DEFINED TERMS AND RULES OF INTERPRETATION                                1
      A.       Defined Terms                                                               1
      B.       Rules of Interpretation                                                  1011
      C.       Exhibits                                                                 1011
ARTICLE II.       ADMINISTRATIVE CLAIMS, PROFESSIONAL FEE CLAIMS,
                  PRIORITY CLAIMS AND UNITED STATES TRUSTEE FEES                          11
      A.       Administrative Claims                                                      11
      B.       Professional Fee Claims                                                  1112
      C.       Priority Tax Claims                                                      1112
      D.       Statutory Fees                                                           1112
ARTICLE III.      CLASSIFICATION AND TREATMENT OF CLAIMS AND
                  EQUITY INTERESTS UNDER THE PLAN                                       1213
      A.       Summary of Classes Under the Plan                                        1213
      B.       Classification and Treatment of Claims and Equity Interests              1314
ARTICLE IV.       ACCEPTANCE, REJECTION, AMENDMENT AND REVOCATION
                  OR WITHDRAWAL OF THE PLAN                       1617
      A.       Classes Entitled to Vote                                                 1617
      B.       Acceptance by Class of Claims                                            1617
      C.       Nonconsensual Confirmation                                               1718
      D.       Revocation or Withdrawal; No Admissions                                  1718
      E.       Amendment of Plan Documents                                              1718
      F.       Special Provision Governing Unimpaired Claims                              18
ARTICLE V.        MEANS FOR IMPLEMENTATION OF THE PLAN                                    18
      A.       Creation and Vesting                                                       18
      B.       Execution and Implementation                                             1819
      C.       Liquidating Trust Assets                                                   19
      D.       Liquidating Trustee                                                      1920
      E.       Powers of Liquidating Trustee                                            1920
      F.       Corporate Action                                                         2022
      G.       Costs and Expenses                                                       2122
      H.       Compensation of Liquidating Trustee                                      2122


                                                   i
           Case 21-12374-RAM          Doc 117       Filed 08/16/21   Page 6 of 171




      I.      Retention of Professionals                                             2123
      J.      Tax Consequences of Liquidating Trust                                  2123
      K.      Duration                                                               2223
      L.      Indemnification                                                        2224
      M.      Bond                                                                   2324
      N.      Resignation, Death or Removal                                          2325
      O.      Preservation of Causes of Action                                       2425
      P.      Prosecution and Settlement of Causes of Action                         2526
ARTICLE VI.      PROVISIONS GOVERNING DISTRIBUTIONS                                  2526
      A.      Manner of Cash Payments Under the Plan                                 2526
      B.      Entity Making Distributions                                            2527
      C.      Distribution Dates                                                     2527
      D.      Record Date for Distributions                                          2527
      E.      Delivery of Distributions                                              2627
      F.      Undeliverable and Unclaimed Distributions                              2627
      G.      Compliance with Tax Requirements                                       2628
      H.      No Payments of Fractional Dollars                                      2729
      I.      Interest on Claims                                                     2729
      J.      No Distribution in Excess of Allowed Amount of Claim                   2829
      K.      Setoff and Recoupment                                                  2829
      L.      De Minimis Distributions; Charitable Donation                          2829
      M.      Withholding from Distributions                                         2830
      N.      Distributions in Satisfaction; Allocation                              2930
      O.      No Distributions on Late-Filed Claims                                  2930
ARTICLE VII.     DISPUTED CLAIMS                                                     2931
      A.      Resolution of Disputed Claims                                          2931
      B.      Objection Deadline                                                     2931
      C.      Estimation of Claims                                                   3031
      D.      No Distributions Pending Allowance                                     3031
ARTICLE VIII.    TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
                 LEASES                                         3032
      A.      General Treatment: Rejected if not Previously Assumed                  3032
      B.      Bar to Claims Arising from Rejection, Termination or Expiration        3132


                                               ii
            Case 21-12374-RAM         Doc 117        Filed 08/16/21   Page 7 of 171




       C.     Assumption of Executory Contracts and Unexpired Leases                  3133
       D.     Indemnification and Reimbursement                                       3234
ARTICLE IX.      CONDITIONS PRECEDENT TO THE EFFECTIVE DATE                           3334
       A.     Conditions Precedent                                                    3334
       B.     Waiver                                                                  3334
ARTICLE X.       EFFECT OF CONFIRMATION; INDEMNIFICATION,
                 INJUNCTIVE AND RELATED PROVISIONS                                    3335
       A.     Compromise and Settlement                                               3335
       B.     Binding Effect                                                          3435
       C.     Discharge of Claims                                                     3435
       D.     No Discharge of the Debtor                                              3436
       E.     Exculpation                                                             3436
       F.     Limitations on Exculpation and Releases                                 3536
       G.     Injunction                                                              3536
       H.     Release of Liens                                                        3637
ARTICLE XI.      RETENTION OF JURISDICTION                                            3638
ARTICLE XII.     MISCELLANEOUS PROVISIONS                                             3739
       A.     Modification of Plan                                                    3739
       B.     Revocation of Plan                                                      3839
       C.     Binding Effect                                                          3839
       D.     Successors and Assigns                                                  3840
       E.     Governing Law                                                           3840
       F.     Reservation of Rights                                                   3940
       G.     Section 1125(e) Good Faith Compliance                                   3940
       H.     Further Assurances                                                      3940
       I.     Service of Documents                                                    3941
       J.     Filing of Additional Documents                                          3941
       K.     No Stay of Confirmation Order                                           3941
       L.     Bankruptcy Rule 9019 Request; Impact                                    4041
       M.     Automatic Stay                                                          4041

Exhibit 1 – Form of Liquidating Trust Agreement




                                               iii
                 Case 21-12374-RAM                Doc 117       Filed 08/16/21         Page 8 of 171




                     FIRST AMENDED CHAPTER 11 PLAN OF LIQUIDATION
                       UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

               Aventura Hotel Properties, LLC (the “Debtor”) proposes this First Amended
Chapter 11 Plan of Liquidation1 (and including all Plan Documents and other attachments
hereto, as any of the same may be amended from time to time, all of which are incorporated
herein by reference and are a part of, the “Amended Plan” or “Plan”), pursuant to the provisions
of chapter 11 of the Bankruptcy Code (as defined in Article I.A herein (“Defined Terms”)).
Pursuant to the terms of this Plan, the Debtor will transfer the Property, its principal asset, to the
Success Bidder determined under the Sale Approval Order under Section 363 of the Bankruptcy
Code.

              The Plan is subject to the Debtor successfully consummating a sale of its
principal asset, an acre of land in Miami Dade County, Florida. In order for the Debtor to
successfully confirm this Plan and comply with its present obligations to senior lender LV
Midtown, LLC, it must sell the property for at least $22 million. If the Debtor is unable
close on such a transaction, or otherwise renegotiate the terms of the LV Settlement
Agreement (as defined below), either pursuant to the Sale Approval Order (as defined
below) or otherwise, the Debtor may instead elect to seek dismissal or conversion of its
bankruptcy case pursuant to Section 1112 of the Bankruptcy Code.

               On August 11, 2021, the Debtor proposed its initial Plan of Liquidation [ECF No.
109] (the “Initial Plan”). The Initial Plan contemplated a sale of the property for $25.5 million
pursuant to a sales contract with Integra Real Estate, LLC (“Integra”). On August 13, 2021,
Integra terminated the contract, thefore requiring an amendment to the Initial Plan.

                  For a discussion of the Debtor’s history, business, operations, assets and
liabilities, for a summary and analysis of the Plan, preservation of Causes of Action, risk factors,
liquidation analysis, tax implications and alternatives to the Plan, reference should be made to
the Disclosure Statement for Chapter 11 Plan of Liquidation Proposed by Aventura Hotel
Properties, LLC, dated August 11, 2021, as such disclosure statement may be amended,
modified or supplemented (the “Disclosure Statement”).

      ALL HOLDERS OF CLAIMS AND EQUITY INTERESTS ENTITLED TO VOTE
ON THE PLAN ARE ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE
STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT
THE PLAN. SUBJECT TO CERTAIN RESTRICTIONS AND REQUIREMENTS SET
FORTH IN SECTION 1127 OF THE BANKRUPTCY CODE, BANKRUPTCY RULE
3018 AND IN THIS PLAN, THE DEBTOR RESERVES THE RIGHT TO ALTER,
AMEND, MODIFY, REVOKE OR WITHDRAW THE PLAN PRIOR TO ITS
SUBSTANTIAL CONSUMMATION.




1
    All capitalized terms not otherwise defined herein shall be subject to the definition of such capitalized terms in
    Article I.A. hereof.
            Case 21-12374-RAM          Doc 117     Filed 08/16/21     Page 9 of 171




                                 ARTICLE I.
                 DEFINED TERMS AND RULES OF INTERPRETATION

       A.      Defined Terms

             Unless the context otherwise requires, the following terms shall have the
following meanings when used in capitalized form herein:

        (1)    “Administrative Claims” means: (A) Claims that have been timely filed before
the date provided by any other separate order of the Bankruptcy Court, for costs and expenses of
administration under sections 365(d)(3), 503(b), 507(b) or 1114(e)(2) of the Bankruptcy Code,
including, without limitation: the actual and necessary costs and expenses incurred after the
Petition Date of preserving the Estate and operating the businesses of the Debtor (such as wages,
salaries or commissions for services and payments for goods and other services and leased
premises); and (B) the actual and necessary costs and expenses incurred in the ordinary course
by the Debtor after the Petition Date of preserving the Estate that are entitled to priority under
sections 365(d)(3), 503(b) and/or 507(a)(2) of the Bankruptcy Code. Any fees or charges
assessed against the Estate of the Debtor under section 1930 of chapter 123 of title 28 of the
United States Code are excluded from the definition of Administrative Claim and shall be paid in
accordance with Article II.D (the “United States Trustee Fees”) of this Plan. Notwithstanding
anything to the contrary herein, the filing of an Administrative Claim shall not be required in
order to receive payment for any tax liability described in sections 503(b)(1)(B) and (C) in
accordance with section 503(b)(1)(D) of the Bankruptcy Code. For avoidance of doubt,
Professional Fee Claims shall not constitute Administrative Claims.

      (2)     “Affiliate” means, any Person that is an “affiliate” of the Debtor within the
meaning of section 101(2) of the Bankruptcy Code.

        (3)    “Allowed” means, with respect to any Claim against the Debtor, except as
otherwise provided herein: (a) a Claim that has been scheduled by the Debtor in its Schedules
filed in the Chapter 11 Case as other than disputed, contingent or unliquidated and as to which
the Debtor or other party-in-interest has not filed an objection by the Claims Objection Bar Date;
(b) a Claim filed in the Chapter 11 Case and that either is not Disputed or has been allowed by a
Final Order; or (c) a Claim filed in the Chapter 11 Case that is allowed: (i) in any stipulation of
amount and nature of Claim executed prior to the Effective Date and approved by the
Bankruptcy Court; (ii) in any stipulation or written agreement with Debtor of the amount and
nature of Claim executed on or after the Effective Date; or (iii) in or pursuant to any contract,
instrument or other agreement entered into or assumed in connection herewith; (d) a Claim that
is allowed pursuant to the terms of this Plan; or (e) a Disputed Claim that the Debtor ultimately
determines will not be objected to (such claim being deemed Allowed at the time such
determination is made).

        (4)     “Assets” means all assets of the Debtor’s Estate including “property of the estate”
as described in section 541 of the Bankruptcy Code, including Cash, Causes of Action,
securities, proceeds of insurance and insurance policies, all rights and interests in all real and
personal property, and all files, books and records of the Debtor’s Estate, including documents
that are subject to any applicable privilege.


                                             2
           Case 21-12374-RAM         Doc 117     Filed 08/16/21    Page 10 of 171




        (5)    “Available Cash” means the Sale Proceeds received under this Plan from the
transfer of the Property at the Closing as contemplated by the Sale Approval Order net of (i)
ordinary and customary closing costs; (ii) the Secured Real Estate Tax Claims securing the Class
1 Claim; and (iii) the Allowed Secured Claim of LV Midtown securing the Class 2 Claim.

        (6)    “Avoidance Litigation” means the adversary proceeding filed by the Debtor and
Triptych Debtor against QR Triptych, LLC and JQ Real Estate, LLC. See Adv. Case No.
21-12374-RAM. The Avoidance Litigation was filed to avoid certain inequitable transactions
made for the benefit of QR Triptych - a former equity investor in the Triptych Debtor– that were
paid from the assets of Debtor AHP. In summary, Debtors seek to avoid (i) $2.2 million
transferred by Debtor AHP to Defendant JQRE (an entity related to QR Triptych and to which
the Debtors were not indebted); (ii) $3 million transferred by Debtor AHP to Defendant QR
Triptych on account of its equity in Debtor TMH; and (iii) the incurrence by Debtor AHP of an
$8.2 million subordinated mortgage in favor of Defendant QR Triptych in exchange for nothing
of value to Debtor AHP. The Debtors also objected to QR Triptych’s filed proof of claim and
seek mandatory and equitable subordination.

       (7)     “Bankruptcy Code” means Articles 101 et seq. of title 11 of the United States
Code, and applicable portions of titles 18 and 28 of the United States Code.

        (8)     “Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Florida, Miami Division.

       (9)    “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure,
promulgated under 28 U.S.C. § 2075, the Local Rules of the Bankruptcy Court, and general
orders and chambers procedures of the Bankruptcy Court, each as applicable to the Chapter 11
Case and as amended from time to time.

       (10) “Bar Date Order” means that certain Notice of Chapter 11 Bankruptcy Case,
Meeting of Creditors & Deadlines dated as of March 15, 2021 [ECF No. 1], establishing May
21, 2021 as the general bar date for filing proofs of Claim in the Chapter 11 Case and September
8, 2021 as the bar date for governmental units to file a proof of Claim.

        (11) “Books and Records” means all books and records of the Debtor, including,
without limitation, all documents and communications of any kind, whether physical or
electronic.

        (12) “Business Day” means any day, other than a Saturday, Sunday or “legal holiday”
(as that term is defined in Bankruptcy Rule 9006(a)).

        (13) “Broker” means John K. Crotty and firm of Avison Young – Florida, LLC,
retained pursuant to Order of the Bankruptcy Court [ECF No. 53].

        (14) “Broker Fee” means Sales Proceeds due as compensation to Broker pursuant to
the Listing Agreement [ECF No. 41 at Ex. A] approved by the Bankruptcy Court [ECF No. 53].

       (15) “Cash” means cash and cash equivalents in certified or immediately available
U.S. funds, including but not limited to bank deposits, checks and similar items.


                                            3
           Case 21-12374-RAM          Doc 117     Filed 08/16/21     Page 11 of 171




        (16) “Causes of Action” means (i) the Avoidance Litigation; and (ii) all claims,
actions, causes of action, choses in action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, remedies, rights of setoff, third-party claims,
subrogation claims, contribution claims, reimbursement claims, indemnity claims, counterclaims
and cross claims (including, without limitation, all claims and causes of action that constitute
property of the estate under Section 541 of the Bankruptcy Code, all claims and any avoidance,
preference, recovery, subordination or other actions against Creditors, insiders and/or any other
entities under the Bankruptcy Code, and any and all state and common law claims for breach of
fiduciary duty against directors, officers and/or managers solely to the extent such directors,
officers and/or managers served in such capacity prior to the Effective Date) against any Person
or Entity, based in law or equity, including, without limitation, under the Bankruptcy Code,
whether direct, indirect, derivative or otherwise and whether asserted or unasserted as of the
Effective Date, including, but not limited to, any action under sections 502, 506, 510, 522(f),
522(h), 542, 543, 544, 545, 547, 548, 549, 550, 551, 553 and 724(a) of the Bankruptcy Code
(other than those which are released or dismissed as part of and pursuant to the Plan or any
previous Order of the Bankruptcy Court), including the Debtor’s rights of setoff, recoupment,
contribution, reimbursement, subrogation or indemnity (as those terms are defined by the
non-bankruptcy law of any relevant jurisdiction) and any other direct or indirect claim of any
kind whatsoever, whenever and wherever arising or asserted.

       (17) “Chapter 11 Case” means the chapter 11 case commenced when the Debtor filed
a voluntary petition for relief under chapter 11 of the Bankruptcy Code on the Petition Date.

        (18) “Claim” means (a) a right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured, or unsecured; (b) a right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured, or unsecured; or (c) any other claim, as such term is defined in section
101(5) of the Bankruptcy Code.

       (19) “Claims Objection Bar Date” means the bar date for objecting to proofs of Claim
as established by order of the Bankruptcy Court; provided, however, that the Debtor or the
Liquidating Trustee, as applicable, may seek additional extensions of this date from the
Bankruptcy Court, with notice only to those parties entitled to notice in the Chapter 11 Case
pursuant to Bankruptcy Rule 2002. A party requesting to extend the Claims Objection Bar Date
may specify which entities may benefit from such an extension.

        (20) “Class” means a category of holders of Claims or Equity Interests as set forth in
Article III herein and pursuant to section 1122(a) of the Bankruptcy Code.

       (21) “Class A Beneficial Interests” means those certain Class A beneficial interests in
the Liquidating Trust to be issued to the Holders of the Allowed General Unsecured Claims
representing the right to Distributions from the proceeds of the Liquidating Trust Assets, which
Class A beneficial interests shall not be certificated, but shall have priority for all purposes to
Distributions over the Class B Beneficial Interests.


                                             4
              Case 21-12374-RAM       Doc 117    Filed 08/16/21    Page 12 of 171




        (22) “Class B Beneficial Interests” means those certain Class B beneficial interests in
the Liquidating Trust to be issued to the Holders of Allowed Equity Interests representing the
right to Distributions from the proceeds of the Liquidating Trust Assets, which Class B
beneficial interests shall not be certificated, but shall be subordinated in all respects to the
payment in full of all Allowed General Unsecured Claims represented by the Class A Beneficial
Interests.

       (23) “Closing” means the transfer by the Debtor of the Property to the Successful
Bidder free and clear of liens, claims and encumbrances as contemplated by the Sale Approval
Order.

       (24) “Confirmation Date” means the date on which the Confirmation Order is entered
by the Bankruptcy Court.

       (25) “Confirmation Hearing” shall mean the hearing conducted by the Bankruptcy
Court to consider confirmation of the Plan under Section 1129 of the Bankruptcy Code.

       (26) “Confirmation Order” means the order of the Bankruptcy Court confirming the
Plan pursuant to section 1129 of the Bankruptcy Code.

       (27)     “Creditor” shall have the meaning in section 101(10) of the Bankruptcy Code.

        (28) “Cure” means a Claim for all non-contingent, accrued and unpaid monetary
obligations, or adequate assurance of cure or compensation, or other amounts as may be agreed
upon by the parties, under an executory contract or unexpired lease (or assumed or assumed and
assigned) by any Debtor pursuant to section 365 of the Bankruptcy Code or the Plan.

       (29)     “Cure Claim” means a Claim for a Cure.

        (30) “Debtor” means Aventura Hotel Properties, LLC, and where applicable, the
Estate thereof.

       (31) “Debtor in Possession” means the Debtor in its capacity as a debtor in possession
pursuant to sections 1107 and 1108 of the Bankruptcy Code.

       (32) “Deficiency Claim” means any Unsecured Claim for all, or any portion of, a
Secured Claim that is determined to be unperfected or undersecured.

       (33)     “Disallowed” with respect to a Claim means a Claim that is not Allowed.

        (34) “Disclosure Statement” means the Amended Disclosure Statement and exhibits
thereto that relate to this Amended Plan and prepared pursuant to Section 1125 of the
Bankruptcy Code, as amended, modified or supplemented from time to time, which has been
approved by the Bankruptcy Court and which is distributed to holders of Claims and Equity
Interests with this Plan.

       (35) “Disclosure Statement Order” means that certain order of the Bankruptcy Court,
dated _____________, 2021 [ECF No. ____] approving, among other things, the Disclosure


                                            5
               Case 21-12374-RAM       Doc 117      Filed 08/16/21     Page 13 of 171




Statement as containing adequate information pursuant to Section 1125 of the Bankruptcy Code,
and setting various deadlines in connection with Confirmation of the Plan.

        (36) “Disputed” means, with respect to any Claim: (a) listed on the Schedules as
unliquidated, disputed or contingent, unless a proof of Claim has been filed in a liquidated,
non-contingent amount; (b) as to which the Debtor, the Liquidating Trustee or any other party in
interest, as applicable, has interposed a timely objection or request for estimation in accordance
with the Bankruptcy Code and the Bankruptcy Rules; or (c) as otherwise disputed in accordance
with applicable bankruptcy or insolvency law, which objection, request for estimation or dispute
has not been withdrawn or determined by a Final Order.

         (37) “Disputed Claims Fund” shall mean a fund established by the Liquidating Trustee to
(i) hold any Excess Sale Proceeds pending the determination of the Disputed Claim of QR Triptych;
and (ii) hold any distribution that would otherwise be paid to a Disputed Claim and in each case
maintaining sufficient funds to pay and reserve for accruing interest on Disputed Claims, and
potential fees, costs, penalties or other charges against the Estate that could be incurred in
connection with the allowance of a Disputed Claim to the extent permitted in such contract by
and between the Debtor and Holder of the Disputed Claim. Claims estimated by the Bankruptcy
Court at $0 for all purposes in the Bankruptcy Case are disallowed in their entirety, are not
Disputed Claims, and are not entitled to any distributions under the Plan.

       (38) (37) “Distributions” means the distributions of Cash to be made in accordance
with the Plan.

        (39) (38) “Distribution Agent” means the Person or Entity responsible for making
Distributions under the Plan, which will be the Debtor or the Liquidating Trustee as set forth
herein.

       (40) (39) “Effective Date” means, subject to the satisfaction or waiver as applicable of
the conditions set forth in Article IX, a date that is not later than ten (10) calendar says after the
Confirmation Order is entered. Within one (1) Business Day of the Effective Date, the Debtor or
the Liquidating Trustee, as applicable, shall file a notice of the Effective Date with the
Bankruptcy Court.

        (41)     (40) “Entity” has the meaning set forth in section 101(15) of the Bankruptcy
Code.

        (42) (41) “Equity Interests” means the membership interests in the Debtor as of the
Petition Date, which membership interests are owned 100% by Triptych Miami Holdings, LLC,
a jointly administered debtor (Case No. 21-12375-RAM).

      (43) (42) “Estate” means the Debtor’s estate created pursuant to section 541 of the
Bankruptcy Code upon the filing of the Chapter11 Case.

       (44) (43) “Excess Sale Proceeds” means the Available Cash up to the amount of the
Disputed Claim of QR Triptych, net of: (i) Priority Tax Claims; (ii) Administrative Claims; (iii)
Statutory Fees; (iv) the Broker Fee; (v) the Surcharge Contribution; (vi) the QR Triptych
Surcharge; and (vii) the Section 1146(a) Recovery.


                                               6
                Case 21-12374-RAM      Doc 117     Filed 08/16/21     Page 14 of 171




         (45)     (44) “Final Decree” means the decree contemplated under Bankruptcy Rule
3022.

       (46) (45) “Final Order” means an order or judgment of the Bankruptcy Court, or
other court of competent jurisdiction with respect to the subject matter, which has not been
reversed, stayed, modified or amended, and as to which the time to file an appeal, motion for
reconsideration or rehearing, or request for a stay has expired with no appeal, motion for
reconsideration or rehearing, or request for a stay having been timely filed.

         (47)     (46) “General Bar Date” means May 21, 2021, as established in the Bar Date
Order.

       (48) (47) “General Unsecured Claims” means Claims against the Debtor that are not
Administrative Claims, Professional Fee Claims, Priority Tax Claims, Other Priority Claims,
Secured Claims or Equity Interests.

       (49) (48) “Impaired” means “impaired” within the meaning of sections 1123(a)(4)
and 1124 of the Bankruptcy Code, with respect to a Claim, Equity Interest, or Class of Claims or
Equity Interests.

         (50) (49) “Lien” means any lien, mortgage, charge, security interest, pledge or other
encumbrance against or interest in property to secure payment or performance of a claim, debt or
litigation.

        (51) (50) “Liquidating Trust” means that certain irrevocable grantor trust created and
established pursuant to the Plan for the benefit of Holders of Allowed Claims against and
Allowed Equity Interests in the Debtor, into which the Liquidating Trust Assets shall be
transferred and vested on the Effective Date for all purposes under the Plan.

        (52) (51) “Liquidating Trust Agreement” means that certain Liquidating Trust
Agreement, the form of which is attached hereto as Exhibit 1 to the Plan, and which sets forth
the terms and conditions of the Liquidating Trust, as well as the duties and responsibilities of the
Liquidating Trustee. The final version of the Liquidating Trust Agreement shall be filed prior to
the Confirmation Hearing, and its terms shall be treated as if comprising the terms of the Plan.

        (53) (52) “Liquidating Trust Assets” means all Assets of the Debtor and the Debtor’s
Estate in existence on the Effective Date of the Plan which Assets (i) are proposed to be
transferred to and vested in the Liquidating Trust under and in accordance with the terms of the
Plan and Confirmation Order on the Effective Date of the Plan, and (ii) shall include all Assets
as may have been created by virtue of the Bankruptcy Code, and expressly includes all Causes of
Action and the rights to prosecute, enforce and settle same. The Liquidating Trust Assets
include (i) Available Cash; (ii) the Surcharge Contribution and QR Triptych Surcharge to the
extent not otherwise used to satisfy Administrative Claims, Professional Fee Claims, and
Statutory Fees; and (iii) the Section 1146(a) Recovery.




                                              7
              Case 21-12374-RAM       Doc 117     Filed 08/16/21     Page 15 of 171




       (54) (53) “Liquidating Trust Beneficiaries” means the Holders of Allowed Claims
and Allowed Equity Interests as of the Effective Date and Holders of any Disputed Claims
provided for in the Disputed Claims Fund.

        (55) (54) “Liquidating Trust Beneficial Interests” means the Class A Beneficial
Interests and the Class B Beneficial Interests.

        (56) (55) “Liquidating Trustee” means ______________________, individually, the
Liquidating Trustee named to administer the Liquidating Trust pursuant to the terms hereof, and
all successor Liquidating Trustees.

       (57) (56) “Liquidating Trust Reserve” means the amount of Available Cash
determined from time to time by the Liquidating Trustee in the exercise of his business judgment
required to be reserved from any Distribution in order to pay post-confirmation U.S. Trustee fees
and all obligations of the Liquidating Trust, including fees and expenses of Professionals
engaged by the Liquidating Trustee.

      (58) (57) “LV Settlement Agreement” shall mean the Settlement and Compromise
with LV Midtown, LLC [ECF No. 55] approved by Order of the Bankruptcy Court on June 17,
2021.

        (59) (58) “Net Litigation Proceeds” means all proceeds from the prosecution and/or
settlement of all Causes of Action by the Liquidating Trustee, after payment of all fees and
expenses related thereto, which Net Litigation Proceeds shall be used by the Liquidating Trustee
solely to make Distributions to the holders of Allowed Claims and Allowed Equity Interests
hereunder.

      (60) (59) “Other Priority Claims” means Claims accorded priority in right of
payment under section 507(a) of the Bankruptcy Code, other than Priority Tax Claims.

        (61) (60) “Person” means an individual, partnership, corporation, limited liability
company, cooperative, trust, estate, unincorporated organization, association, joint venture,
government unit or agency or political subdivision thereof or any other form of legal entity or
enterprise.

       (62) (61) “Petition Date” means March 12, 2021, the date on which the Debtor filed
the Chapter 11 Case.

       (63)     (62) “Plan” has the meaning set forth in the preamble hereof.

        (64) (63) “Plan Documents” means the documents, if any, that aid in effectuating the
Plan, including, without limitation, all addenda, exhibits, schedules, which documents (as may
be amended, modified or supplemented from time to time) shall be in form and substance
reasonably acceptable to the Debtor and shall be filed no later than 10 days prior to the
Confirmation Date.

        (65) (64) “Priority Tax Claims” means Claims of governmental units of the kind
specified in section 507(a)(8) of the Bankruptcy Code.


                                             8
           Case 21-12374-RAM          Doc 117     Filed 08/16/21     Page 16 of 171




        (66) (65) “Pro Rata” shall mean the proportion (expressed as a percentage) that the
amount of a Claim in a particular Class or Classes bears to the aggregate amount of all Claims
(including Disputed Claims, but excluding disallowed Claims) in such Class or Classes, unless
this Plan provides otherwise.

       (67) (66) “Professionals” means any Person (i) employed in the Chapter 11 Case
pursuant to a Final Order in accordance with sections 105, 327, 328, 363 or 1103 of the
Bankruptcy Code, and to be compensated for services rendered prior to the Effective Date
pursuant to sections 105, 327, 328, 329, 330, 331 or 363 of the Bankruptcy Code and (ii)
employed by the Liquidating Trustee.

       (68) (67) “Professional Fee Claim” means a Claim of any Professional for
compensation and reimbursement of expenses to the extent allowed by the Bankruptcy Court
under Section 330(a) or Section 331 of the Bankruptcy Code or otherwise.

       (69) (68) “Property” shall mean the Debtor’s right, title and interest in the assemblage
of land located at 3601 N. Miami Avenue, in Miami-Dade County, Florida as more particularly
described on Exhibit “A” attached to the Contract approved by the Sale Approval Order.

      (70) (69) “Property Taxes” shall mean real estate property taxes due the Miami Dade
Tax Collector which constitute a lien on the Property pursuant to Fla. Stat. §197.122.

        (71) (70) “Property Tax Certificates” shall mean Property Taxes for tax year 2019
that have been certificated and purchased by third parties as set forth by the Miami-Dade County
Tax Collector in their Notice to Debtor of Additional Creditors [ECF No. 28].

        (72) (71) “QR Triptych Surcharge” shall mean any surcharge that may be asserted
and recovered by the Debtor from the Property under 11 U.S.C. §506(c)of the Bankruptcy Code
to the extent that QR Triptych, LLC is determined to hold an Allowed secured claim against the
Property as determined by the Bankruptcy Court in accordance with 11 U.S.C. §506(a)(1) of the
Code and/or in connection with the Avoidance Litigation and/or in connection with the Section
1146(a) Recovery but excluding the Surcharge Contribution.

       (73) (72) “Record Date” means the date that the Disclosure Statement is approved by
the Bankruptcy Court pursuant to the Disclosure Statement Order.

        (74) (73) “Reinstated” or “Reinstatement” means, with respect to any Claim of
Interest, the treatment provided for in section 1124 of the Bankruptcy Code.

        (75) (74) “Representatives” means, with regard to an Entity (including the Debtor),
any current or former partners, officers, directors, employees, attorneys, Professionals,
accountants, investment bankers, financial advisors, consultants, agents and other representatives
(including their respective officers, directors, employees, independent contractors, members and
professionals).

       (76)                  (75) “Sale Approval Order” shall mean the Order Granting
Debtor’s Motion for Entry of an Order (A) Authorizing the Sale of Real Property of the Chapter
11 Estate Free and Clear of Liens, Claims and Encumbrances Pursuant to 11 U.S.C. §363; (B)


                                             9
             Case 21-12374-RAM        Doc 117     Filed 08/16/21     Page 17 of 171




Establishing Bidding Procedures and Sale Process; (C) Approving Asset Purchase Agreement
with Integra Real Estate, LLC; (D) Scheduling Sale Hearing; and (E) Granting Related Relief
[ECF No. 106].

       (77)                  (76) “Sale Proceeds” shall mean all cash received pursuant to the
Plan from the transfer of the Property to a Successful Bidder (as defined in the Sale Approval
Order) at the closing contemplated by the Sale Approval Order.

        (78) (77) “Schedules” mean the schedules of assets and liabilities, schedules of
executory contracts and statements of financial affairs filed by the Debtor pursuant to section
521 of the Bankruptcy Code [ECF No. 25], as may be amended, modified or supplemented from
time to time.

       (79) (78) “Schedule of Assumed Executory Contracts and Unexpired Leases” means
the schedule to be included in the Disclosure Statement or Plan Documents and identifying (i)
the executory contracts and unexpired leases to be assumed by the Debtor; and (ii) the amount of
Cure Claims with respect to each executory contract or unexpired lease proposed to be assumed.

        (80) (79) “Secured Claims” means Claim(s) against the Debtor that are secured by a
Lien on property in which the Estate has an interest, which Liens are valid, perfected and
enforceable under applicable law or by reason of a Final Order, or that are subject to setoff under
section 553 of the Bankruptcy Code, to the extent of the value of the Claim holder’s interest in
the Estate’s interest in such property or to the extent of the amount subject to setoff, as
applicable, as determined pursuant to section 506(a) of the Bankruptcy Code.

        (81) (80) “Surcharge Contribution” means Sale Proceeds up to the amount of
$800,000 that are otherwise the collateral of LV Midtown, LLC, but shall be contributed to the
Debtor as provided in the LV Settlement Agreement if the Sale Proceeds exceed Release Price
(as defined in the LV Settlement Agreement and as otherwise provided by 11 U.S.C. §506(c) of
the Bankruptcy Code) in the amount of $19,600,000, but excluding the QR Triptych Surcharge.

       (82) (81) “Section 1146(a) Recovery” shall mean any cash saved or not expended by
the Debtor as a result of transferring the Property pursuant to this Plan and being exempted from
the payment of any transfer tax, stamp tax, and Miami-Dade Surcharge Tax pursuant Section
1146(a) of the Bankruptcy Code.

      (83)     (82) “Tax Code” means the United States Internal Revenue Code of 1986, as
amended.

       (84) (83) “Triptych Case” means the chapter 11 bankruptcy case styled In re Triptych
Miami Holdings, LLC, Case No. 21-12375-RAM pending in the Bankruptcy Court and jointly
administered with this Chapter 11 Case.

       (85) (84) “Triptych Debtor” shall mean Triptych Miami Holdings, LLC, as a
debtor-in-possession in the Triptych Case.

         (86) (85) “U.S. Trustee” means the United States Trustee appointed under Article 591
of title 28 of the United States Code to serve in the Southern District of Florida.


                                             10
            Case 21-12374-RAM          Doc 117     Filed 08/16/21      Page 18 of 171




       (87) (86) “Unimpaired” means not “impaired” within the meaning of sections
1123(a)(4) and 1124 of the Bankruptcy Code, with respect to a Claim, Equity Interest, or Class
of Claims or Equity Interests.

       B.      Rules of Interpretation

         (i)    For purposes herein: (a) in the appropriate context, each term, whether stated in
the singular or the plural, shall include both the singular and the plural, and pronouns stated in
the masculine, feminine or neutral gender shall include the masculine, feminine and the neutral
gender; (b) any reference herein to a contract, instrument, release, indenture or other agreement
or document being in a particular form or on particular terms and conditions means that the
referenced document shall be substantially in that form or substantially on those terms and
conditions; (c) any reference herein to an existing document or exhibit having been filed or to be
filed shall mean that document or exhibit, as it may thereafter be amended, modified or
supplemented; (d) unless otherwise specified, all references herein to “Articles” are references to
Articles hereof or hereto; (e) the words ‘‘herein,’’ “hereof” and ‘‘hereto’’ refer to the Plan in its
entirety rather than to a particular portion of the Plan; (f) captions and headings to Articles are
inserted for convenience of reference only and are not intended to be a part of or to affect the
interpretation hereof; (g) the rules of construction set forth in section 102 of the Bankruptcy
Code shall apply; and (h) any term used in capitalized form herein that is not otherwise defined
but that is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned
to that term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be.

      (ii)   The provisions of Federal Rule of Bankruptcy Procedure 9006(a) shall apply in
computing any period of time prescribed or allowed hereby.

        (iii) All references herein to monetary figures shall refer to currency of the United
States of America, unless otherwise expressly provided.

       C.      Exhibits

               All exhibits and schedules to the Plan and Disclosure Statement are incorporated
into and are part of the Plan as if set forth herein.

                           ARTICLE II
 ADMINISTRATIVE CLAIMS, PROFESSIONAL FEE CLAIMS, PRIORITY CLAIMS
                 AND UNITED STATES TRUSTEE FEES

A.     Administrative Claims

                The Debtor shall pay each holder of an Allowed Administrative Claim, in
satisfaction of such Allowed Administrative Claim, the full unpaid amount of such Allowed
Administrative Claim in Cash: (1) on the Effective Date or as soon as practicable thereafter (or,
if not then due, when such Allowed Administrative Claim is due or as soon as practicable
thereafter); (2) if such Claim is Allowed after the Effective Date, on the date such Claim is
Allowed or as soon as practicable thereafter (or, if not then due, when such Allowed
Administrative Claim is due or as soon as practicable thereafter); (3) at such time and upon such
terms as may be agreed upon by such holder and the Debtor; or (4) at such time and upon such


                                             11
            Case 21-12374-RAM         Doc 117     Filed 08/16/21     Page 19 of 171




terms as set forth in an order of the Bankruptcy Court; provided, however, that any Claim
seeking administrative expense status included as a part of a proof of claim filed in this Chapter
11 Case shall not qualify as an Administrative Claim. The Administrative Claims shall first be
paid from the Surcharge Contribution and/or the QR Triptych Surcharge.

       B.      Professional Fee Claims

        On or prior to the deadline set by the Bankruptcy Court for Professionals to file final fee
applications, each Professional shall file with the Bankruptcy Court its final fee application
seeking final approval of all fees and expenses from the Petition Date through the Confirmation
Hearing. The Debtor shall pay the Allowed Professional Fee Claim of each Professional from
Available Cash in accordance with the Orders of the Bankruptcy Court unless otherwise agreed
to by the Holder of such Allowed Professional Fee Claim. From and after the Confirmation Date
until the Effective Date, the Debtor, in the ordinary course of business and without the necessity
for any approval by the Bankruptcy Court, shall pay the reasonable fees and necessary and
documented expenses of the Professionals during such period. The Broker Fee shall be satisfied
from Sale Proceeds. Any other Professional Fees shall be paid from the Surcharge Contribution
and the QR Triptych Surcharge.

       C.      Priority Tax Claims

       The Debtor shall pay each holder of an Allowed Priority Tax Claim, in satisfaction of
such Allowed Priority Tax Claim, the full unpaid amount of such Allowed Priority Tax Claim in
Cash, on the later of (i) the Effective Date, (ii) the date such Allowed Priority Tax Claim
becomes Allowed or as soon as practicable thereafter and (iii) the date such Allowed Priority
Tax Claim is payable under applicable non-bankruptcy law; provided, however, that the Debtor
shall not pay any premium, interest or penalty in connection with such Allowed Priority Tax
Claim.

       D.      Statutory Fees

        Notwithstanding any other provisions of the Plan to the contrary, the Debtor shall pay the
United States Trustee the appropriate sum required pursuant to 28 U.S.C. § 1930(a)(6), within
ten (10) days of the entry of the order confirming the Plan, for pre-confirmation periods and
simultaneously file all the Monthly Operating Reports for the relevant periods, indicating the
cash disbursements for the relevant period. The Liquidating Trustee shall further pay the United
States Trustee the appropriate sum required pursuant to 28 U.S.C. § 1930(a)(6), based upon all
post-confirmation periods within the time period set forth in 28 U.S.C. § 1930(a)(6), based upon
all post-confirmation disbursements made by the Liquidating Trustee, until the earlier of the
closing of this case by the issuance of a Final Decree by the Bankruptcy Court, or upon the entry
of an Order by the Bankruptcy Court dismissing this case or converting this case to another
chapter under the United States Bankruptcy Code, and the Liquidating Trustee shall provide to
the United States Trustee upon the payment of each post-confirmation payment, and
concurrently filed with the Court, Post-Confirmation Quarterly Operating reports indicating all
the cash disbursements for the relevant period. The Statutory Fees shall first be paid from the
Surcharge Contribution and the QR Triptych Surcharge.



                                             12
            Case 21-12374-RAM          Doc 117     Filed 08/16/21      Page 20 of 171




                             ARTICLE III
     CLASSIFICATION AND TREATMENT OF CLAIMS AND EQUITY INTERESTS
                           UNDER THE PLAN

A.      Summary of Classes under the Amended Plan

(i)     In accordance with section 1123(a)(1) of the Bankruptcy Code, the Debtor has not
classified Administrative Claims and Priority Tax Claims, as described in Article II.

(ii)    The following table classifies Claims against and Equity Interests in the Debtor for all
purposes, including voting, confirmation and Distribution pursuant hereto and pursuant to
sections 1122 and 1123(a)(1) of the Bankruptcy Code. The Plan deems a Claim or Equity
Interest to be classified in a particular Class only to the extent that the Claim or Equity Interest
qualifies within the description of that Class and shall be deemed classified in a different Class to
the extent that any remainder of such Claim or Equity Interest qualifies within the description of
such different Class. A Claim or Equity Interest is in a particular Class only to the extent that
any such Claim or Equity Interest is Allowed in that Class and has not been paid or otherwise
settled prior to the Effective Date. Each Class set forth below is treated hereunder as a distinct
Class for voting and Distribution purposes. Pursuant to the terms of this Plan, the Debtor will
transfer the Property, its principal asset, to the Success Bidder determined under the Sale
Approval Order under Section 363 of the Bankruptcy Code in order to fund distributions under
the Plan.

(iii)   Summary of Classification and Treatment of Classified Claims and Equity Interests.




                                             13
         Case 21-12374-RAM          Doc 117    Filed 08/16/21   Page 21 of 171




Class            Claim                          Status                Entitled to Vote?
 1       Secured Real Estate Tax              Unimpaired        No; Deemed to Accept the
                 Claims                                         Plan
 2      Allowed Secured Claim of               Impaired         Yes
             LV Midtown
 3      Disputed Secured Claim of              Impaired         Yes
              QR Triptych
 4      Allowed General Unsecured              Impaired         Yes
                 Claims
 5       Allowed Equity Interests              Impaired         Yes




                                        14
              Case 21-12374-RAM         Doc 117     Filed 08/16/21    Page 22 of 171




       B.        Classification and Treatment of Claims and Equity Interests.

       (i)       Secured Real Estate Tax Claims (Class 1)

              (a) Classification: Class 1 consists of Secured Real Estate Tax Claims

            (b) Treatment: Except to the extent that a holder of an Secured Real Estate Tax
Claim has been paid by the Debtor prior to the Effective Date or agrees to a different
classification and treatment, each holder of an Allowed Secured Real Estate Tax Claim shall
receive the full unpaid amount of such Secured Real Estate Tax Claim in Cash, on the later of (i)
the Effective Date or as soon as practicable thereafter, (ii) the date such Secured Real Estate Tax
becomes Allowed or as soon as practicable thereafter, and (iii) the date such Allowed Other
Priority Claim is payable under applicable non-bankruptcy law; provided, however, that the
Debtor shall not pay any premium, interest or penalty in connection with such Allowed Other
Priority Claim. The Secured Real Estate Tax Claim include (i) Property Taxes; and (ii) Property
Tax Certificates. To the extent Property Taxes for Tax Year 2021, the real estate taxes payable
by Debtor as Seller under the Sale Approval Order shall be escrowed for payment when due by
the closing agent designated under the Sale Approval Order to consummate that Closing.

           (c) Voting: Class 1 is Unimpaired, and therefore, the holders of Secured Real Estate
Tax Claims in Class 1 are not entitled to vote to accept or reject the Plan and are deemed to have
accepted the Plan pursuant to Section 1126(f) of the Bankruptcy Code.

       (ii)      Allowed Secured Claim of LV Midtown (Class 2)

              (a) Classification: Class 2 consists of the Allowed Secured Claim of LV Midtown.

             (b) Treatment: On May 19, 2021, Secured Creditor LV Midtown, LLC (“LV
Midtown”) filed a secured claim, Claim No. 5-1, in an amount not less than $18,944,582.14, plus
accrued interest, attorneys’ fees and costs as of the Petition Date in the Bankruptcy Case, which
claim was compromised, impaired by and allowed to the extent set forth in the LV Settlement
(the “Allowed Secured Claim of LV Midtown”). The Allowed Secured Claim of LV Midtown
shall be satisfied by the holder the Allowed Secured Claim of LV Midtown receiving from the
Debtor Sale Proceeds from the Closing of the Property up to the amount of the Release Price as
provided for in the LV Settlement Agreement net of (i) ordinary and customary closing costs; (ii)
the Secured Real Estate Tax Claims securing the Class 1 Claim; and (iii) the Broker Fee, but
only to the extent the Sale Proceeds exceed the Release Price. The Sale Proceeds constitute, in
part, the liquidation of the collateral securing the Class 2 Claim, which the Debtor shall liquidate
at Closing pursuant to a Confirmation Order authorizing the sale of the Property pursuant to
section 363 of the Bankruptcy Code or otherwise; (ii) realization of the indubitable equivalent of
the Class 2 Claim, including either in the form of Cash equal to the value of such collateral
pursuant to section 506(a) of the Bankruptcy Code and/or the return of the collateral securing
such Claim in accordance with 11 U.S.C. § 1129(b)(2)(A)(iii); or (iii) satisfaction of such Class
2 Claim as otherwise authorized by the Code or agreed to by the holder of such Class 2 Claim.
Such satisfaction shall occur on the later of the Effective Date or the date each respective Class 2
Secured Claim of LV Midtown is Allowed by a Final Order. Any portion of the Allowed Claim


                                              15
               Case 21-12374-RAM     Doc 117     Filed 08/16/21     Page 23 of 171




of a holder of a Class 2 Secured Claim of LV Midtown that is not satisfied as part of its Allowed
Class 2 Secured Claim of LV Midtown shall be treated as a Class 5 Allowed General Unsecured
Claim pursuant to the term of this Plan.

          (c) Voting: Class 2 is Impaired and therefore, the holder of the Allowed Class 2
Secured Claim of LV Midtown are entitled to vote to accept or reject the Plan.

       (iii)     Disputed Secured Claim of QR Triptych (Class 3)

           (a) Classification: Class 3 consists of the Disputed Secured Claim of QR Triptych.

            (b) Treatment: On May 19, 2021, QR Triptych, LLC (“QR Triptych”) filed Claim
No. 6-1 [Debtor AHP] (the “Disputed Secured Claim of QR Triptych”). The Disputed Secured
Claim of QR Triptych asserts a claim against AHP in the principal amount of $8,238,579.20
(“Principal”), and purports to be secured by a subordinate mortgage on the Property. However,
the Disputed Secured Claim of QR Triptych does not contain evidence of AHP’s alleged
indebtedness to QR Triptych and instead relies upon a promissory note evidencing only
indebtedness to LV Midtown. On July 22, 2021, QR Triptych amended the Disputed Secured
Claim of QR Triptych [Claim No. 6-2] to assert a claim for $10,597.809.81, providing for
Principal, plus disputed past-due interest thereon and attorneys’ fees. The QR Disputed Secured
Claim of QR Triptych (as amended) includes a copy of an alleged promissory note purportedly
executed on behalf of the Debtor, which was omitted in the initial Disputed Secured Claim of
QR Triptych. The Debtor objected to the Disputed Secured Claim of QR Triptych (as may be
amended) in the Avoidance Litigation. In the Avoidance Litigation, the Debtor seeks, among
other things, to avoid the mortgage recorded by QR Triptych encumbering the Property and to
recharacterize the Disputed Claim of QR Triptych as subordinated equity in the Triptych Debtor.




                                            16
           Case 21-12374-RAM         Doc 117     Filed 08/16/21     Page 24 of 171




            The Debtor shall reserve and contribute to the Liquidating Trust the Excess Sale
Proceeds. The Excess Sale Proceeds shall be held in trust by the Liquidating Trustee and shall
be disbursed in accordance with any Final Order, decree or judgment entered by the Bankruptcy
Court resolving or adjudicating the Avoidance Litigation after the expiration of all appellate
periods of the resolution of any appeals thereof. In the event that the Bankruptcy Court
determines, after the exhaustion of all appeals, that the holder of the Disputed Secure Claim of
QR Triptych is, in whole or in part, entitled to assert an allowed claim secured against the
Property and/or Excess Sale Proceeds, or any portion thereof, then the holder of the Disputed
Secured Claim of QR Triptych shall be entitled to (i) receive a distribution of the Excess Sale
Proceeds up to the amount the Bankruptcy Court determines the Disputed Secured Claim of QR
Triptych, less the QR Triptych Surcharge that the Bankruptcy Court may determine and award
under Sections 506(a) and 506(c) of the Bankruptcy Code; (ii) realization of the indubitable
equivalent of the Disputed Secured Claim of QR Triptych, including either in the form of Cash
equal to the value of such collateral pursuant to section 506(a) of the Bankruptcy Code and/or
the return of the collateral securing such Claim in accordance with 11 U.S.C. §1129(b)(2)(A)(iii)
of the Bankruptcy Code; or (iii) satisfaction of such Disputed Secured Claim of QR Triptych as
otherwise authorized by the Bankruptcy Code or agreed to by the holder of the Disputed Secured
Claim of QR Triptych. If the Disputed Secured Claim of QR Triptych is recharacterized as
equity in the Triptych Debtor by a final, non-appealable order, decree or judgment of the
Bankruptcy Court, then it shall be treated in accordance with the treatment provided for in any
plan of reorganization that may be confirmed for the Triptych Debtor or as otherwise provided
for under applicable law.




                                            17
              Case 21-12374-RAM          Doc 117      Filed 08/16/21     Page 25 of 171




       (c)   Voting: Class 3 is Impaired and therefore, the holder of the Allowed Class 3
Secured Claim of QR Triptych are entitled to vote to accept or reject the Plan.

       (d)       Allowed General Unsecured Claims (Class 4)

              (e) Classification: Class 4 consists of the Allowed General Unsecured Claims.

           (f) Treatment: In full satisfaction, settlement, release, extinguishment and
discharge of each such Allowed General Unsecured Claim, each Holder of an Allowed General
Unsecured Claim shall receive a Class A Beneficial Interest in the Liquidating Trust on a Pro
Rata basis with all other Holders of Allowed General Unsecured Claims. Such Class A
Beneficial Interest shall entitle such Holder to Distributions from time to time from the
Liquidating Trust, as determined by the Liquidating Trustee in the exercise of his business
judgment after accounting for any Liquidating Trust Reserves, on a Pro Rata basis with the
Holders of all Class A Beneficial Interests in the Liquidating Trust, which Distributions will be
made from Available Cash on deposit from time to time with the Liquidating Trust, provided
that the maximum Distributions to the Holders of Allowed General Unsecured Claims shall be
the full amount of each Allowed General Unsecured Claim without interest. The first
Distribution shall be made as soon as reasonably practicable following the Effective Date,
provided however, that any Distribution to the Holders of Disputed Claims shall be reserved in
the Disputed Claims Fund. No Distribution shall be made to Holders of Allowed General
Unsecured Claims unless and until (i) all Allowed Administrative Claims, all Allowed
Professional Fee Claims, all Allowed Priority Tax Claims, all U.S. Trustee Fees and all Claims
in Classes 2 and 3 have been paid in full, reserved or otherwise resolved, and (ii) the Liquidating
Trustee has paid or reserved for all obligations of the Liquidating Trust and has established the
Liquidating Trust Reserve in connection therewith. Notwithstanding, the Liquidating Trustee
may distribute to Holders of Allowed General Unsecured Claims (i) any portion of the Surcharge
Contribution received as a Liquidating Trust Asset and not otherwise used by the Liquidating
Trustee to pay expenses of the Liquidating Trust; and (ii) any Sale Proceeds in excess of the
Disputed Claim of QR Triptych.

          (g) Voting: Class 5 is Impaired and therefore, the holders of Allowed Class 5 General
Unsecured Claims are entitled to vote to accept or reject the Plan.

       (iv)      Equity Interests (Class 5)

              (a) Classification: Class 5 consists of the Equity Interests.

            (b) Treatment: In full satisfaction, settlement, release, extinguishment and discharge
of the Allowed Class 6 Equity Interest, the Triptych Debtor shall receive a Class B Beneficial
Interest in the Liquidating Trust, which Class B Beneficial Interest shall entitle the Triptych
Debtor to receive Distributions from time to time from the Liquidating Trust, as determined by
the Liquidating Trustee in the exercise of their business judgment after accounting for any
Liquidating Trust Reserves, from Available Cash on deposit from time to time with the
Liquidating Trust, provided that no Distribution shall be made to the Triptych Debtor on account
of the Allowed Class 5 Equity Interest unless and until (i) all Allowed Administrative Claims, all
Allowed Professional Fee Claims, all Allowed Priority Claims, all Allowed Priority Tax Claims,


                                                18
            Case 21-12374-RAM          Doc 117      Filed 08/16/21     Page 26 of 171




all U.S. Trustee Fees, all Claims in Classes 2 and 3 and all Allowed General Unsecured Claims
in Class 4 represented by the Class A Beneficial Interests have been paid in full, reserved or
otherwise resolved, and (ii) the Liquidating Trustee has paid or reserved for all obligations of the
Liquidating Trust and has established the Liquidating Trust Reserve in connection therewith.

           (c) Voting: Class 5 is Impaired and therefore, the Triptych Debtor is entitled to vote
to accept or reject the Plan.

                                  ARTICLE IV
                    ACCEPTANCE, REJECTION, AMENDMENT AND
                    REVOCATION OR WITHDRAWAL OF THE PLAN

A.     Classes Entitled to Vote

        Each holder of a Claim, as of the Record Date, in an Impaired Class shall be entitled to
vote to accept or reject the Plan, in its sole and absolute discretion, subject to applicable law.
Class 1 is unimpaired and therefore deemed to have accepted the Plan. Classes 2, 3, 4and 5 are
impaired. Votes from holders of Claims in Classes 2 through 5 will be solicited as provided in
such order as is entered by the Bankruptcy Court establishing procedures with respect to the
solicitation and tabulation of votes to accept or reject the Plan, or any other order or orders of the
Bankruptcy Court.

       B.      Acceptance by Class of Claims and Equity Interests

        Impaired Class of Claims shall be deemed to accept the Plan if (a) holders (other than any
holder designated under section 1126(e) of the Bankruptcy Code) of at least two-thirds in dollar
amount of the Allowed Claims actually voting in such Class have voted to accept the Plan and
(b) the holders (other than any holder designated under section 1126(e) of the Bankruptcy Code)
of more than one-half in number of the Allowed Claims actually voting in such Class have voted
to accept the Plan. For purposes of calculating the number of Allowed Claims in a Class of
Claims that have voted to accept or reject the Plan under section 1126(c) of the Bankruptcy
Code, all Allowed Claims in such Class held by one Entity or any Affiliate thereof shall be
aggregated and treated as one Allowed Claim in such Class. For purposes of any Claim in any
Impaired Class that is Disputed as to its amount only, the holder of such claim shall be entitled to
vote on the Plan as if such holder held an Allowed Claim in an amount equal to the undisputed
portion of such Claim.

        Impaired Class of Equity Interests shall be deemed to accept the Plan if holders (other
than any holder designated under section 1126(e) of the Bankruptcy Code) of at least two-thirds
in in amount of the Allowed Equity Interests actually voting in such Class have voted to accept
the Plan. For purposes of calculating the number of Allowed Equity Interests in a Class of
Equity Interests that have voted to accept or reject the Plan under section 1126(d) of the
Bankruptcy Code, all Allowed Equity Interests in such Class held by one Entity or any Affiliate
thereof shall be aggregated and treated as one Allowed Interest in such Class.



       C.      Nonconsensual Confirmation


                                              19
            Case 21-12374-RAM         Doc 117     Filed 08/16/21     Page 27 of 171




               In the event that any Class of Claims or Equity Interests entitled to vote shall not
accept the Plan by the requisite statutory majority required by section 1129(a) of the Bankruptcy
Code, the Debtor reserves the right to (a) request that the Bankruptcy Court confirm the Plan in
accordance with section 1129(b) of the Bankruptcy Code with respect to such non-accepting
Class, in which case the Plan shall constitute a motion for such relief, or (b) alter, amend or
modify the Plan in accordance with Article XIII. The Debtor shall exercise the right to seek
confirmation of the Plan under section 1129(b) of the Bankruptcy Code.

       D.      Revocation or Withdrawal; No Admissions

             Right to Revoke or Withdraw. The Plan may be revoked or withdrawn prior to the
Confirmation Date by the Debtor in its sole discretion.

               Effect of Withdrawal or Revocation; No Admissions. If the Plan is revoked or
withdrawn prior to the Confirmation Date, then the Plan shall be deemed null and void. In such
event, nothing contained herein shall be deemed to constitute a waiver or release of any claims
or defenses or any admission or statement against interest by any Debtor or any other Person or
to prejudice in any manner the rights of the Debtor or any Person in any further proceedings
involving the Debtor.

       E.      Amendment of Plan Documents

               From and after the Effective Date, the authority to amend, modify, or supplement
the Plan, the Exhibits to the Plan and any documents attached to such Plan and Exhibits to the
Plan shall be as provided in such Plan and Exhibits to the Plan and their respective attachments.




                                             20
            Case 21-12374-RAM         Doc 117     Filed 08/16/21     Page 28 of 171




       F.      Special Provision Governing Unimpaired Claims

               Except as otherwise provided in the Plan, nothing under the Plan shall affect the
Debtor’s rights with respect to any Unimpaired Claim, including, without limitation, all rights in
respect of legal and equitable defenses to or setoffs or recoupments against any such Unimpaired
Claim.

                                    ARTICLE V
                          MEANS OF PLAN IMPLEMENTATION

              The Amended Plan contemplated the Debtor will be able to sell the Property
pursuant to the Sale Approval Order for at least $22 million. If the Debtor is unable close
on such a transaction, or otherwise renegotiate the terms of the LV Settlement Agreement
with its senior lender, either pursuant to the terms of the Sale Approval Order or
otherwise, the Debtor may instead elect to seek dismissal or conversion of its bankruptcy
case pursuant to Section 1112 of the Bankruptcy Code.

       A.      Creation and Vesting.

        On the Effective Date of the Plan, (i) the Liquidating Trust shall be created and shall be
governed by the terms of the Liquidating Trust Agreement, (ii) the Liquidating Trust Assets shall
vest in, and be transferred to, the Liquidating Trust, which Liquidating Trust shall constitute, be
appointed as and be deemed a representative of the Debtor’s Estate pursuant to and in
accordance with the terms of Section 1123(b)(3)(B) of the Bankruptcy Code solely for the
benefit of the Liquidating Trust Beneficiaries, and (iii) the Liquidating Trust, through the
Liquidating Trustee, is and shall, among the other powers set forth herein and in the Liquidating
Trust Agreement, be authorized and appointed to investigate, prosecute, enforce, pursue and
settle any and all Causes of Action, provided however, that any settlement of a Cause of Action
proposed by the Liquidating Trustee shall require the approval of the Bankruptcy Court upon the
filing of a motion in connection therewith. NOTWITHSTANDING ANYTHING IN THE
PLAN TO THE CONTRARY, THE VESTING IN AND TRANSFER OF THE LIQUIDATING
TRUST ASSETS TO THE LIQUIDATING TRUST SHALL BE FREE AND CLEAR OF ANY
AND ALL LIENS, CLAIMS, ENCUMBRANCES AND INTERESTS OF ANY KIND
WHATSOEVER. NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY,
NO ASSETS OF THE DEBTOR OR THE DEBTOR’S ESTATE SHALL VEST IN THE
DEBTOR OR ANY OTHER PERSON OR ENTITY FROM AND AFTER THE EFFECTIVE
DATE, OTHER THAN THE LIQUIDATING TRUST.

       B.      Execution and Implementation

        On or before the Effective Date, each Liquidating Trust Agreement shall be executed by
the Debtor and the Liquidating Trustee and all other necessary steps shall be taken to establish
the Liquidating Trust, which shall be for the benefit of the Liquidating Trust Beneficiaries
thereunder. The Liquidating Trust is created solely to implement the terms of the Plan. The
primary purposes of the Liquidating Trust are to collect and liquidate the Assets of the Debtor’s
Estate, pursue those claims and Causes of Action transferred to, and vested in, the Liquidating
Trust and distribute to the Liquidating Trust Beneficiaries all proceeds from the liquidation of


                                             21
           Case 21-12374-RAM          Doc 117     Filed 08/16/21     Page 29 of 171




the applicable Assets pursuant to the terms of the Plan and in accordance with Treasury
Regulation Section 301.7701-4(d). Under no circumstances shall the Liquidating Trustee have
any power to engage in any trade or business or any other activity except as specifically provided
herein or otherwise reasonably necessary and advisable for the orderly liquidation and
distribution of the Liquidating Trust Assets of the Debtor’s Estate.




                                            22
            Case 21-12374-RAM         Doc 117     Filed 08/16/21     Page 30 of 171




       C.      Liquidating Trust Assets

        The Liquidating Trust shall consist of the Liquidating Trust Assets from the Debtor’s
Estate after any required Distributions by the Debtor on the Effective Date. The Debtor shall
transfer the Liquidating Trust Assets to the Liquidating Trust. Such transfer shall be exempt
from any stamp, real estate transfer, mortgage reporting, sales, use or other similar tax pursuant
to section 1146(a) of the Bankruptcy Code and any other applicable law. In connection with the
transfer of the Liquidating Trust Assets to the Liquidating Trust, such Liquidating Trust Assets,
including, without limitation, Causes of Action, shall vest in the Liquidating Trust on the
Effective Date.




                                            23
            Case 21-12374-RAM          Doc 117     Filed 08/16/21     Page 31 of 171




       D.      Liquidating Trustee

        The Liquidating Trust shall be governed by the Liquidating Trustee according to the
Liquidating Trust Agreement and the terms of the Plan. The Liquidating Trustee for the
Liquidating Trust shall mean ______________________, individually and all successor
Liquidating Trustees. The Liquidating Trustee shall be deemed to have been appointed as the
Estate’s representative for the Debtor by the Bankruptcy Court pursuant to section 1123(b)(3)(B)
of the Bankruptcy Code.

       E.      Powers of Liquidating Trustee

         In furtherance of and consistent with the purpose of the Liquidating Trust and the Plan,
the Liquidating Trustee shall, among other things, have the rights, powers and duties of a chapter
7 trustee under Section 704 of the Bankruptcy Code and a chapter 11 trustee under section 1106
of the Bankruptcy Code and shall include, without limitation, the following: (i) to hold, manage,
dispose of, sell, convert to Cash, and distribute the. In connection with the administration of the
Liquidating Trust, except as otherwise set forth herein, the Trustee is authorized to perform only
those acts necessary and desirable to accomplish the purposes of the Liquidating Trust. The
Liquidating Trust shall succeed the rights of the Debtor necessary to protect, conserve and
liquidate all Liquidating Trust Assets, including investigating, prosecuting and resolving the
Causes of Action; (ii) to hold the Liquidating Trust Assets for the benefit of the Liquidating
Trust Beneficiaries that are entitled to distributions therefrom under the Plan, whether their
Claims are Allowed on or after the Effective Date; (iii) in the Liquidating Trustee's reasonable
business judgment, to investigate, prosecute, settle, liquidate, dispose of, and/or abandon the
Liquidating Trust Assets, including Causes of Action; (iv) to monitor and enforce the
implementation of the Plans; (v) to file all tax and regulatory forms, returns, reports and other
documents and financial information required with respect to the Liquidating Trust or the
Debtor; (vi) in the Liquidating Trustee's reasonable business judgment, to reconcile and object to
Claims against the Debtor or the Liquidating Trust, and manage, control, prosecute and/or settle
on behalf of the Estate and/or Liquidating Trust’s Objections to Claims on account of which the
Liquidating Trustee will be responsible (if Allowed) for making Distributions under the Plan;
(vii) to take all actions necessary, and create any documents necessary, to wind up the affairs of
the Debtor and to implement the Plan; (viii) to hold, manage, and distribute Cash or non-Cash
Liquidating Trust Assets obtained through the exercise of its power and authority; (ix) to act as a
signatory to the Debtor for all purposes, including those associated with the novation of contracts
or other obligations arising out of the sales of the Debtor’s Assets; (x) to dispose of the books
and records transferred to the Liquidating Trustee in a manner deemed appropriate by the
Liquidating Trustee in accordance with applicable law; provided, however, that the Liquidating
Trustee shall not dispose of any books and records that are reasonably likely to pertain to
pending litigation in which the Debtor or its current or former managers, partners, officers or
directors are a party without further order of the Bankruptcy Court; (xi) to take all necessary
action and file all appropriate motions to obtain an order closing the Chapter 11 Case; (xii) to
enter into and exercise rights under contracts that are necessary or desirable to the administration
of the Liquidating Trust and execute any documents or pleadings related to the liquidation of the
Liquidating Trust Assets or other matters related to the Liquidating Trust; (xiii) to establish and
maintain bank accounts and terminate such accounts as the Liquidating Trustee deems
appropriate; (xiv) to set off amounts owed to the Debtor against distributions to Liquidating


                                             24
             Case 21-12374-RAM         Doc 117     Filed 08/16/21     Page 32 of 171




Trust Beneficiaries; (xv) to bring suits or defend itself against such suits, if any, as the
Liquidating Trustee determines in connection with any matter arising from or related to the Plan
or the Liquidating Trust Agreement that affects in any way the rights or obligations of the
Liquidating Trust, the Liquidating Trustee or the Liquidating Trust Beneficiaries; (xvi) to obtain
and maintain insurance coverage with respect to the liabilities and obligations of the Liquidating
Trustee; (xvii) to take all actions necessary and appropriate to minimize any adverse state or
federal tax consequences to the Liquidating Trust Beneficiaries provided such actions do not
result in an adverse tax consequence to the Liquidating Trust and are consistent with and are not
contrary to the treatment of the Liquidating Trust as a “grantor trust” for United States federal
income tax purposes; and (xviii) to take such other and further actions as are permitted by the
Plan and are not inconsistent with the Plan and the Liquidating Trust Agreement. as quickly as
reasonably practicable. Subject to the limitations set forth in this Trust Agreement, the Plan and
the Confirmation Order, the Liquidating Trustee may exercise all powers granted it hereunder
related to, or in connection with, the collection, prosecution, liquidation, and distribution to the
Beneficiaries, of the Trust Assets. Without limiting, but subject to, the foregoing, the Liquidating
Trustee shall be expressly authorized:

        (a) To open and maintain bank accounts on behalf of or in the name of the Liquidating
Trust, calculate and make Distributions and take other actions consistent with the Plan and the
implementation thereof, including the establishment, re-evaluation, adjustment and maintenance
of appropriate reserves, in the name of the Liquidating Trust.
       (b)   To receive, conserve and manage the Trust Asset
       (c)   To hold legal title to any and all Trust Assets.
       (d) Subject to the applicable provisions of the Plan, to prosecute, collect and liquidate
the Trust Assets.
      (e) To take discovery from third parties, including but not limited to, issuing
Fed.R.Bankr.P. 2004 subpoenas and discovery requests.
       (f) Make decisions regarding the retention or engagement of Trustee's Professionals
and to pay, from the Trust Assets and the proceeds thereof, the fees and charges incurred by the
Liquidating Trust and the fees and expenses of the Liquidating Trustee's Professionals, as well as
the disbursements, expenses or related support services relating to the implementation of the
Plan and performance by the Trustee of its duties under this Agreement. To pay all lawful,
expenses, debts, charges and liabilities of the Liquidating Trust.
       (g) To wind down the affairs of the Trust including the filing of final tax returns, if
applicable, establish any administrative reserves necessary to close the Trust and make all
Distributions to the Beneficiaries provided for or contemplated by the Plan.
        (h) To withhold from the amount distributable to any Person such amount as may be
sufficient to pay any tax or other charge which the Trustee has determined, in its sole discretion,
may be required to be withheld therefrom under the income tax laws of the United States or of
any state or political subdivision thereof. In the exercise of its discretion and judgment, the
Trustee may enter into agreements with taxing or other governmental authorities for the payment
of such amounts as may be withheld in accordance with the provisions of this section.




                                             25
             Case 21-12374-RAM        Doc 117     Filed 08/16/21       Page 33 of 171




       (i) To enter into any agreement or execute any document required by or consistent
with the Plan and perform all obligations thereunder.
        (j) To abandon in any commercially reasonable manner, including abandonment or
donation to a charitable organization of its choice, any assets if it concludes that they are of no
significant value or benefit to the Liquidating Trust.
        (k) Except as otherwise set forth in this Trust Agreement, to have exclusive power to
prosecute and/or settle all causes of actions including, without limitation, Avoidance Actions or
any other causes of action or counterclaims as described in the Plan and Disclosure Statement
(the “Causes of Action") and exercise, participate in or initiate any proceeding before the
Bankruptcy Court or any other court of competent and appropriate jurisdiction and voluntarily
participate as a party or otherwise in any administrative proceeding, arbitration, mediation, or
other nonjudicial proceeding and litigate or settle such Actions on behalf of the Liquidating
Trust, and pursue such actions to settlement or final order, all in accordance with the terms of
this Agreement.
        (l) To hold any unclaimed Distributions or payment to a Beneficiary in accordance
with this Agreement, the Confirmation Order and the Plan.
      (m) To purchase or create and carry all insurance policies and pay all insurance
premiums and costs it deems necessary or advisable.
       (n)   To implement and/or enforce all provisions of the Plan.
       (o) To collect and liquidate all Trust Assets pursuant to the Plan, the Confirmation
Order and this Agreement and to ultimately close the Chapter 11 Case.
       (p) To object to Claims and supervise and administer the resolution, settlement and
payment of such Claims and the distribution to the Beneficiaries in accordance with this
Agreement and the Plan. Specifically, the Liquidating Trustee may compromise or settle any
such Claim (disputed or otherwise) free of any restrictions other than those restrictions expressly
imposed by the Plan, the Confirmation Order or this Agreement.
       (q) Exercise such rights of setoff as the Debtor or the Estate may have had against any
Beneficiary and/or seek Court approval of such exercise.
       (r)   Voluntarily engage in arbitration or mediation with regard to any dispute.
       (s) To (i) seek a determination of tax liability under section 505 of the Bankruptcy
Code, (ii) file, if necessary, any and all tax information returns required with respect to the
Liquidating Trust treating the Liquidating Trust as a grantor trust pursuant to Treas. Reg.
1.67-4(a) or otherwise, (iii) make tax elections by and on behalf of the Liquidating Trust and (iv)
pay taxes, if any, payable by the Liquidating Trust.
       (t) To make all distributions to holders of Allowed Claims provided for or
contemplated by the Plan. Resolve issues pe1taining to the retention or disposal of the
Liquidating Trust's administrative and business records.
       (u) To perform any other actions or duties required to be performed by the Liquidating
Trustee pursuant to the provisions of the Plan and/or Confirmation Order.
       In all circumstances, the Liquidating Trustee shall act in the best interests of all
beneficiaries of the Liquidating Trust in furtherance of the purposes of the Liquidating Trust.


                                             26
            Case 21-12374-RAM          Doc 117     Filed 08/16/21      Page 34 of 171




For the avoidance of doubt, and without limitation of the foregoing, the Liquidating Trustee shall
explicitly have the authority to: (i) investigate, prosecute, settle, liquidate, dispose of, and/or
abandon any and all Claims and Causes of Action, subject to Bankruptcy Court approval, after
notice and hearing; and (ii) file all tax and regulatory forms, returns, reports and other documents
and financial information required with respect to the Debtor or the Liquidating Trust, and
request a prompt determination of such requests; and (iii) investigate, prosecute, settle, liquidate,
dispose of, and/or abandon any and all other Claims and Causes of Action reserved in the Plan,
subject to Bankruptcy Court approval, after notice and hearing.

       F.      Corporate Action

        All actions contemplated to be performed by the Debtor pursuant to the Plan, or any
corporate or partnership action to be taken by or required of the Debtor, shall, as of the Effective
Date, be deemed to have occurred and be effective as provided herein, and shall be authorized
and approved in all respects without any requirement for further action by the shareholders,
partners, members or managers of the Debtor. All Persons, governmental units, title agencies,
licensing agencies and offices of recordation may rely upon the authority vested in the Debtor in
order to effectuate the Plan and the transactions contemplated herein.




                                             27
            Case 21-12374-RAM        Doc 117     Filed 08/16/21     Page 35 of 171




       G.     Costs and Expenses

        The costs and expenses of the Liquidating Trust, and the reasonable fees and expenses of
the Liquidating Trustee and the Liquidating Trustee’s Professionals, United States Trustee fees,
shall be paid out of the Liquidating Trust Assets. Those Professionals shall continue to file fee
applications with the Bankruptcy Court for services provided to the Liquidating Trust and
Liquidating Trustee, and all requests of Professionals retained by the Liquidating Trust for
payment of fees or expenses shall be made by means of an interim or final fee application and
shall be subject to the approval of, and review by, the Bankruptcy Court to ensure that such
payment conforms to the terms of any engagement agreement, the Bankruptcy Code, the
Bankruptcy Rules, the Local Bankruptcy Rules.

       H.     Compensation of Liquidating Trustee

       The Liquidating Trustee shall be entitled to reasonable compensation at his standard
hourly rates.




                                            28
            Case 21-12374-RAM          Doc 117     Filed 08/16/21     Page 36 of 171




       I.      Retention of Professionals

       The Liquidating Trustee may retain and compensate attorneys, accountants and other
professionals (collectively, the “Professionals”) to assist in his duties as Liquidating Trustee
under the Plan and Liquidating Trust on such terms (including on a contingency or hourly basis)
as the Liquidating Trustee deems appropriate withoutbut subject to Bankruptcy Court approval.
Without limiting the foregoing, the Liquidating Trustee may retain any Professional that
represented the Debtor or other parties in interest in this Chapter 11 Case.

       J.      Tax Consequences of Liquidating Trust

        For all U.S. federal income tax purposes, all parties (including, without limitation, the
Debtors, the Liquidating Trustee and the Liquidating Trust Beneficiaries) shall treat the transfer
of the Liquidating Trust Assets to the Liquidating Trust as: (A) a transfer of the Liquidating
Trust Assets (subject to any obligations relating to those assets) directly to those Holders of
Allowed Claims and Equity Interests receiving Liquidating Trust Beneficial Interests, followed
by (B) the transfer by such Liquidating Trust Beneficiaries to the Liquidating Trust of the
Liquidating Trust Assets in exchange for the applicable Liquidating Trust Beneficial Interests.
Accordingly, those Holders of Allowed Claims and Equity Interests receiving Liquidating Trust
Beneficial Interests shall be treated for United States federal income tax purposes as the grantors
and deemed owners of their respective share of the Liquidating Trust Assets. The foregoing
treatment shall also apply, to the extent permitted by applicable law, for state and local income
tax purposes. Notwithstanding the foregoing, (i) in the event that any portion of a Liquidating
Trust is treated as a “qualified settlement fund” pursuant to Section 1.468B-1 of the Treasury
Regulations, the United States federal income tax consequences shall be determined in
accordance with the rules set forth in Section 468B of the Internal Revenue Code and the
Treasury Regulations thereunder; and/or (ii) in the event that the Liquidating Trustee timely
elects to treat any Liquidating Trust Assets allocable to the Disputed Claims Fund as a “disputed
ownership fund” pursuant to Section 1.468B-9(c)(2)(ii) of the Treasury Regulations, any Holders
of such Disputed Claims shall, to the extent of such Disputed Claims, not be treated as having
received any portion of the Liquidating Trust Assets transferred to the Liquidating Trust
hereunder and shall not be deemed as grantors of the Liquidating Trust to the extent of such
Disputed Claims

       K.      Duration

        The Liquidating Trust shall remain in existence and continue in full force and effect until
all of the following shall have occurred: (a) the Liquidating Trust Assets have been reduced to
Cash or the Liquidating Trustee has determined that it is impractical or not in the best interest of
the Liquidating Trust Beneficiaries to do so; (b) all costs, expenses and obligations incurred in
administering the Liquidating Trust have been paid and discharged; (c) the Liquidating Trust
Assets have been distributed to the Liquidating Trust Beneficiaries in accordance with the Plan;
and (d) a final report has been filed and a Final Decree closing the Chapter 11 Case has been
entered; provided, however, that the Liquidating Trust shall not remain in existence more than
five years from the date of the respective Liquidating Trust Agreement, unless extended pursuant
to the terms hereof. If warranted by the facts and circumstances provided for in the Plan, and
subject to the approval of the Bankruptcy Court of a motion of the Liquidating Trustee seeking


                                             29
            Case 21-12374-RAM          Doc 117     Filed 08/16/21     Page 37 of 171




an extension of the term of the Liquidating Trust as necessary to the purpose of the Liquidating
Trust, then the term of the Liquidating Trust may be extended for a finite term based on the
particular circumstances. Each extension must be approved by the Bankruptcy Court within six
months of the beginning of the extended term with notice thereof to all Liquidating Trust
Beneficiaries. Notwithstanding the foregoing, the Liquidating Trust shall in no event remain in
existence for more than twenty-one years from the Effective Date.

       L.      Indemnification

        The Liquidating Trustee and the Liquidating Trustee’s attorneys, employees, officers,
directors, agents, representatives, and Professionals, as the case may be, shall be held harmless
and shall not be liable for actions taken or omitted in their capacity as, or on behalf of, the
Liquidating Trustee, except those acts that are determined by Final Order to have arisen out of
their own intentional fraud, willful misconduct or gross negligence, and each shall be entitled to
be indemnified, held harmless, and reimbursed for fees and expenses including, without
limitation, reasonable attorney’s fees, which such Persons and Entities may incur or may become
subject to or in connection with any action, suit, proceeding or investigation that is brought or
threatened against such Persons or Entities in respect of that person’s or entity’s or the
Liquidating Trustee’s actions or inactions regarding the implementation or administration of the
Plan, the Liquidating Trust or the Liquidating Trust Agreement or the discharge of their duties
hereunder or thereunder, except for any actions or inactions that are determined by Final Order
to have arisen from intentional fraud, willful misconduct or gross negligence. Any claim of the
Liquidating Trustee and the other parties entitled to indemnification under this section, to be
indemnified, held harmless, or reimbursed shall be satisfied solely from the Liquidating Trust
Assets, including but not limited to the Available Cash, or any applicable insurance coverage.
The Liquidating Trustee shall be entitled to rely, in good faith, on the advice of their retained
professionals regardless of whether such advice is provided in writing or verbally.
Notwithstanding the foregoing, the Liquidating Trustee shall not be under any obligation to
consult with his retained professionals, and his determination not to do so shall not result in the
imposition of liability on the Liquidating Trustee unless such determination is based on willful
misconduct, gross negligence, or intentional fraud.

       M.      Bond

        As a condition to serving as Liquidating Trustee, the Liquidating Trustee, and any
successor trustee, shall post a bond in favor of the Liquidating Trust in an amount that is not less
than the amount of Cash held by the Liquidating Trust on the Effective Date, which bond shall
be in substantially the same form as is required by the United States Trustee for trustees in the
Southern District of Florida. For the avoidance of doubt, the Liquidating Trust shall be
responsible for all costs associated with the posting of the foregoing bond, including the
premium associated with such bond. In addition, the Liquidating Trustee is hereby authorized,
out of funds available from the Liquidating Trust, to obtain all reasonably necessary insurance
coverage for himself and the Liquidating Trust, its agents, representatives, employees or
independent contractors whether as a named insured on the policies or otherwise, including, but
not limited to, coverage with respect to (a) appropriate directors and officers/trustee liability
insurance,(b) any property that is or may in the future become the property of the Liquidating
Trusts, and (c) the liabilities, duties, and obligations of the Liquidating Trustee and the


                                             30
            Case 21-12374-RAM         Doc 117     Filed 08/16/21     Page 38 of 171




Liquidating Trust. Such bond shall be subject to discharge and release upon an appropriate
motion and order from the Bankruptcy Court upon the Liquidating Trustee’s resignation, death
or removal, or for other cause.

       N.      Resignation, Death or Removal

        The Liquidating Trustee may resign at any time; provided, however, that he shall file a
motion with the Bankruptcy Court in connection therewith and request that a successor or
replacement be appointed in accordance herewith, which motion shall be on notice to the top
twenty (20) Creditors holding Allowed Claims and the Office of the United States Trustee. The
Office of the United States Trustee or any party in interest, by motion filed with the Bankruptcy
Court, or the Bankruptcy Court on its own order to show cause, may seek to remove the
Liquidating Trustee for cause, including under Section 324 of the Bankruptcy Code, or, if
Section 324 is deemed inapplicable, then for the same reasons that would otherwise suffice under
Section 324, for the violation of any material provision of the Plan, or in the event the
Liquidating Trustee becomes incapable of acting hereunder as a result of physical or mental
disability and such physical or mental disability continues for a period in excess of thirty (30)
days (except in the case of death, in which instance the procedures for replacement will begin
immediately). In the event of a resignation or removal, the Liquidating Trustee, unless he is
incapable of doing so, shall continue to perform his duties hereunder until such a time as a
successor is approved by a Final Order of the Bankruptcy Court. In the event the Liquidating
Trustee resigns or is removed, the Liquidating Trust Beneficiaries, shall have 90 days to select a
successor Liquidating Trustee by filing a motion with the Bankruptcy Court. If the Liquidating
Trust Beneficiaries do not select a successor Liquidating Trustee, then the Office of the United
States Trustee may file a motion with the Bankruptcy Court seeking an order directing the
United States Trustee to select such successor.

       O.      Preservation of Causes of Action.

         Pursuant to the terms of the Plan, all Causes of Action are being transferred to the
Liquidating Trust. On and as of the Effective Date, all Causes of Action shall be preserved
and vested in the Liquidating Trust. After the Effective Date, the Liquidating Trust,
through the Liquidating Trustee, will have the right to pursue, not pursue, enforce, file,
settle, compromise, release, withdraw, arbitrate or litigate any Cause of Action that vests in
the Liquidating Trust, provided, however, that any settlement of a Cause of Action shall
require the approval of the Bankruptcy Court upon the filing of a motion and a hearing.

               THE AMENDED PLAN DOES NOT, AND IS NOT INTENDED TO,
RELEASE ANY CAUSE OF ACTION OR OBJECTIONS TO CLAIMS, AND ALL SUCH
RIGHTS ARE SPECIFICALLY RESERVED IN FAVOR OF THE LIQUIDATING
TRUST. Creditors, Holders of Equity Interest and all parties in interest are advised that legal
rights, claims and rights of action the Debtor may have against them, if they exist, are retained
under the Plan and transferred to the Liquidating Trust for prosecution unless a specific order of
the Bankruptcy Court authorizes the Debtor to release such claims. As such, Creditors, Holders
of Equity Interest and all parties in interest are cautioned not to rely on (i) the absence of the
listing of any legal right, claim or right of action against a particular person/entity in the
Disclosure Statement, the Plan, or the Schedules, or (ii) the absence of litigation or demand prior


                                             31
            Case 21-12374-RAM          Doc 117     Filed 08/16/21     Page 39 of 171




to the Effective Date of the Plan as any indication that the Debtor or Liquidating Trust do not
possess or do not intend to transfer to or vest any Cause of Action in the Liquidating Trust if a
particular Creditor, Holder of Equity Interest and/or party in interest votes to accept the Plan. It
is the expressed intention of the Plan to preserve rights, objections to Claims, Causes of Action,
and rights of action of the Debtor, whether now known or unknown, for the benefit of
Liquidating Trust. A Cause of Action shall not, under any circumstances, be waived as a result
of the failure of the Debtor to describe such Cause of Action with specificity in the Plan or in the
Disclosure Statement; nor shall the Liquidating Trust, as a result of such failure, be estopped or
precluded under any theory from pursuing any such Cause of Action. Nothing in the Plan
operates as a release of any Cause of Action.

                The Debtor does not presently know the full extent of the Causes of Action and,
for purposes of voting on the Plan, all Creditors, Holders of Equity Interest and all parties in
interest are advised that the Liquidating Trust will have the same rights that a Chapter 7 trustee
would have with respect to the Causes of Action. However, the Disclosure Statement contains a
description of the potential Causes of Action being preserved hereunder. Notwithstanding,
neither a vote to accept the Plan by any Creditor, Holder of Equity Interest and/or party in
interest nor the entry of the Confirmation Order will act as a release, waiver, bar or estoppel of
any Cause of Action against such Creditor, Holder of Equity Interest, party in interest or any
other Person or Entity. Confirmation of the Plan and entry of the Confirmation Order is not
intended to and shall not be deemed to have any res judicata or collateral estoppel or other
preclusive effect that would precede, preclude, or inhibit prosecution of such Cause of Action
following Confirmation of the Plan.

              The Estate shall remain open, even if the Bankruptcy Case shall has been closed,
as to any and all Causes of Action until such time as the Causes of Action have been fully
administered and the recoveries therefrom have been received.

       P.      Prosecution and Settlement of Causes of Action

        The Liquidating Trust, through the Liquidating Trustee (a) may commence or continue in
any appropriate court, tribunal or any other appropriate setting (e.g., American Arbitration
Association or other arbitration association) any suit or other proceeding for the enforcement of
any Cause of Action which the Debtor had or had power to assert immediately prior to the
Effective Date, and (b) may settle or adjust such Cause of Action, provided, however, that any
such settlement shall require the approval of the Bankruptcy Court after notice and a hearing.

                                   ARTICLE VI
                       PROVISIONS GOVERNING DISTRIBUTIONS

A.     Manner of Cash Payments Under the Amended Plan

               Any Distribution pursuant to the Plan, to the extent posted in the United States
mail, shall be deemed made when deposited by the Debtor or the Liquidating Trust (or their
respective agent(s)), as applicable, into the United States mail, or paid by wire transfer. At the
option of the Debtor or the Liquidating Trust, as applicable, any Cash payment to be made
pursuant to the Plan shall be made, at the election of the Debtor or the Liquidating Trust, as



                                             32
            Case 21-12374-RAM          Doc 117     Filed 08/16/21      Page 40 of 171




applicable, by check drawn on a domestic bank, by wire transfer, or by ACH, from a domestic
bank, or other method mutually agreed upon by the holder of the Allowed Claim and the Debtor
or the Liquidating Trust. Whenever any Distribution to be made under the Plan shall be due on a
day other than a Business Day, such Distribution shall instead be made, without interest, on the
immediately succeeding Business Day, but shall be deemed to have been made on that due date.

       B.      Entity Making Distributions

                Except as otherwise provided in the Plan, Distributions to holders of Allowed
Claims shall be made by the Debtor, if before the Effective Date, or the Liquidating Trust if on
or after the Effective Date. The Debtor and the Liquidating Trust shall not be required to give
any bond or surety or other security for the performance of their duties, unless otherwise ordered
by the Bankruptcy Court.

       C.      Distribution Dates

                Distributions to holders of Claims and Equity Interests shall be made as provided
in Articles II and III of this Plan. If any payment or act under the Plan is required to be made or
performed on a date that is not a Business Day, then the making of such payment or the
performance of such act may be completed on the next succeeding Business Day, but shall be
deemed to have been completed as of the required date.

       D.      Record Date for Distributions

                Except as otherwise provided in a Final Order of the Bankruptcy Court, the
transferees of Claims or Equity Interests that are transferred pursuant to Bankruptcy Rule 3001
on or prior to the Record Date will be treated as the holders of those Claims or Equity Interests
(as applicable) for all purposes, notwithstanding that any period provided by Bankruptcy Rule
3001 for objecting to the transfer may not have expired by the Record Date. The Debtor or
Liquidating Trust, as applicable, shall have no obligation to recognize any transfer of any Claim
or Equity Interest occurring after the Record Date. In making any Distribution with respect to
any Claim or Equity Interest, the Debtor or Liquidating Trust, as applicable, shall be entitled
instead to recognize and deal with, for all purposes hereunder, only the Entity that is listed on the
proof of Claim or Equity Interest filed with respect thereto or on the Schedules as the holder
thereof as of the close of business on the Record Date and upon such other evidence or record of
transfer or assignment that was known to the Debtor as of the Record Date.

       E.      Delivery of Distributions

                Subject to Bankruptcy Rule 9010 and except as otherwise provided herein,
Distributions to the holders of Allowed Claims and Allowed Equity Interests shall be made by
the Debtor or Liquidating Trust, as applicable, at (a) the address of each holder as set forth in the
Schedules, unless superseded by the address set forth on proofs of Claim or Equity Interest filed
by such holder or (b) the last known address of such holder if no proof of Claim or Equity
Interest is filed or if the Debtor or Liquidating Trust, as applicable, have not been notified in
writing of a change of address.




                                             33
            Case 21-12374-RAM         Doc 117     Filed 08/16/21     Page 41 of 171




       F.      Undeliverable and Unclaimed Distributions

                In the event that any Distribution to any holder of an Allowed Claim or Allowed
Equity Interest made by the Debtor or Liquidating Trust, as applicable is returned as
undeliverable, the Debtor or Liquidating Trust, as applicable, shall use commercially reasonable
efforts to determine the current address of each holder, but no Distribution to such holder shall
be made unless and until the Debtor or Liquidating Trust, as applicable, has determined the then
current address of such holder; provided, however, that all Distributions to holders of Allowed
Claims or Allowed Equity Interests made by the Debtor or Liquidating Trust, as applicable, that
are unclaimed for a period of ninety (90) days after the date of the first attempted Distribution
shall have its, his or her Claim or Equity Interest for such undeliverable Distribution deemed
satisfied and will be forever barred from asserting any such Claim or Equity Interest against the
Debtor or Liquidating Trust, as applicable, or their property. Any Distributions which are
undeliverable or have not been negotiated within the time set forth above shall be deemed
unclaimed property under section 347(b) of the Bankruptcy Code and revested in the Debtor or
Liquidating Trust, as applicable. The Debtor or Liquidating Trust, as applicable, shall have no
further obligation to make any Distribution to the holder of such Claim or Equity Interest on
account of such Claim or Equity Interest, and any entitlement of any holder of such Claim or
Equity Interest to any such Distributions shall be extinguished and forever barred; provided,
however, that the holder of such Claim or Equity Interest may receive future Distributions on
account of such Claim or Equity Interest by contacting the Debtor or Liquidating Trust, as
applicable, at some point prior to the final Distribution.

       G.      Compliance with Tax Requirements

                The Debtor or Liquidating Trust, as applicable, may withhold and pay to the
appropriate taxing authority all amounts required to be withheld pursuant to the Tax Code or any
provision of any foreign, state or local tax law with respect to any payment or Distribution on
account of Claims or Equity Interests; provided, however, that the Debtor or Liquidating Trust,
as applicable, shall not make any such withholdings described in this paragraph (other than
routine tax withholdings with respect to employee-related claims (if any)) from any payment or
Distribution on account of Claims or Equity Interests without first filing a notice with the Court
(and serving such notice on the holder of the Claim or Equity Interest) describing the nature and
amount of the proposed withholding and providing the Creditor or holder of Equity Interest an
opportunity to object. All such amounts withheld and paid to the appropriate taxing authority
shall be treated as amounts distributed to such holders of the Claims or Equity Interests. The
Debtor or Liquidating Trust, as applicable, shall be authorized to collect such tax information
from the holders of Claims or Equity Interests (including social security numbers or other tax
identification numbers) as it in its sole discretion deems necessary to effectuate the Plan. In
order to receive Distributions under the Plan, all holders of Claims or Equity Interests will need
to identify themselves to the Debtor or Liquidating Trust, as applicable, and provide all tax
information the Debtor or Liquidating Trust, as applicable, deem appropriate (including
completing the appropriate Form W-8 or Form W-9, as applicable to each holder). The Debtor
or Liquidating Trust, as applicable, may refuse to make a Distribution to any holder of a Claim
or Equity Interest that fails to furnish such information within the time period specified by the
Debtor or Liquidating Trust, as applicable, and such Distribution shall be deemed an unclaimed
Distribution under the Plan, and, provided further that, if the Debtor or Liquidating Trust, as


                                            34
            Case 21-12374-RAM          Doc 117     Filed 08/16/21     Page 42 of 171




applicable, fails to withhold in respect of amounts received or distributable with respect to any
such holder and such Debtor are later held liable for the amount of such withholding, such holder
shall reimburse the Debtor or Liquidating Trust, as applicable, for such liability.
Notwithstanding any other provision of the Plan, each holder of an Allowed Claim or Equity
Interest that is to receive a Distribution under the Plan shall have the sole and exclusive
responsibility for the satisfaction and payment of any tax obligations imposed by any
governmental unit.

       H.      No Payments of Fractional Dollars

                Notwithstanding any other provision of the Plan to the contrary, no payment of
fractional dollars shall be made pursuant to the Plan. Whenever any payment of a fraction of a
dollar under the Plan would otherwise be required, the actual Distribution made shall reflect a
rounding down of such fraction to the nearest whole dollar.

       I.      Interest on Claims

               Except as specifically provided for in this Plan or the Confirmation Order or
required by the Bankruptcy Code, interest shall not accrue on Claims or Equity Interests and no
holder of a Claim or Equity Interest shall be entitled to interest on any Claim accruing on or after
the Petition Date. Interest shall not accrue on any General Unsecured Claim that is a Disputed
Claim in respect of the period from the Effective Date to the date a final Distribution is made
thereon if and after that Disputed Claim becomes an Allowed Claim. Except as expressly
provided herein or in a Final Order of the Bankruptcy Court, no prepetition Claim shall be
Allowed to the extent that it is for post-petition interest or similar charges.




                                             35
            Case 21-12374-RAM          Doc 117     Filed 08/16/21     Page 43 of 171




               J.      No Distribution in Excess of Allowed Amount of Claim

              Notwithstanding anything to the contrary contained in the Plan, no holder of an
Allowed Claim shall receive in respect of that Claim any Distribution in excess of the Allowed
amount of such Claim.

       K.      Setoff and Recoupment

                The Debtor or Liquidating Trust, as applicable, may setoff against, or recoup
from, any Claim or Equity Interest and the Distributions to be made pursuant to the Plan in
respect thereof, any Claims or defenses of any nature whatsoever that the Debtor or Liquidating
Trust, as applicable, or the Estate may have against the holder of such Claim or Equity Interest,
but neither the failure to do so nor the allowance of any Claim or Equity Interest under the Plan
shall constitute a waiver or release by the Debtor or Liquidating Trust, as applicable, or the
Estate of any right of setoff or recoupment that any of them may have against the holder of any
Claim or Equity Interest. Any such setoffs or recoupments may be challenged in Bankruptcy
Court. Notwithstanding any provision in the Plan to the contrary, nothing herein shall bar any
creditor from asserting its setoff or recoupment rights to the extent permitted under section 553
or any other provision of the Bankruptcy Code; provided, however, that such setoff or
recoupment rights are timely asserted; provided further that all rights of the Debtor or
Liquidating Trust, as applicable, and the Estate with respect thereto are reserved.

       L.      De Minimis Distributions; Charitable Donation

                Notwithstanding anything to the contrary in the Plan, the Debtor or Liquidating
Trust, as applicable, shall not be required to make a Distribution to any Creditor of holder of an
Equity Interest if the dollar amount of the Distribution is less than $10 or otherwise so small that
the cost of making that Distribution exceeds the dollar amount of such Distribution. On or about
the time that the final Distribution is made, the Debtor or Liquidating Trust, as applicable, may
make a donation of undistributable funds as defined by Local Rule 3011-1(C)(1), in the
reasonable discretion of the Debtor or Liquidating Trust, as applicable, to the following
organizations (each of which qualifies for not-for-profit status under section 501(c)(3) of the Tax
Code) with undistributable funds if, in the reasonable judgment of the Debtor or Liquidating
Trust, as applicable, the cost of calculating and making the final Distribution of the
undistributable funds remaining is excessive in relation to the benefits to the or holders of
Claims or Equity Interests who would otherwise be entitled to such Distributions: (i) the
Bankruptcy Bar Foundation of the Bankruptcy Bar Association of the Southern District of
Florida; (ii) Legal Services of Greater Miami, Inc.; (iii) Dade Legal Aid- Put Something Back
Program; or (iv) Miami Foundation for Mental Health, Inc.

       M.      Withholding from Distributions

               Any federal, state or local withholding taxes or other amounts required to be
withheld under applicable law shall be deducted from Distributions pursuant to the Plan. The
Debtor or Liquidating Trust, as applicable, may withhold from amounts distributable pursuant to
the Plan to any Person or Entity any and all amounts, determined in the reasonable discretion of
the Debtor or Liquidating Trust, as applicable, required to be withheld by any law, regulation,



                                             36
            Case 21-12374-RAM         Doc 117     Filed 08/16/21     Page 44 of 171




rule, ruling, directive, or other governmental requirement. The Debtor or Liquidating Trust, as
applicable, shall not make any such withholdings described in this paragraph (other than routine
tax withholdings with respect to employee-related claims (if any)) from any payment or
Distribution on account of Claims or Equity Interests without first filing a notice with the Court
(and serving such notice on the holder of the Claim or Equity Interest) describing the nature and
amount of the proposed withholding and providing the Creditor or holder an opportunity to
object.

       N.      Distributions in Satisfaction; Allocation

               Except for the obligations expressly imposed by the Plan and the property and
rights expressly retained under the Plan, if any, the Distributions and rights that are provided in
the Plan shall be in complete satisfaction and release of all Claims against, liabilities in, Liens
on, obligations of and Equity Interests in the Debtor and their Estate, whether known or
unknown, that arose or existed prior to the Effective Date. Distributions received in respect of
Allowed Claims will be allocated first to the principal amount of such Claims, with any excess
allocated to unpaid accrued interest (if any).

       O.      No Distributions on Late-Filed Claims

               Except as otherwise provided in a Final Order of the Bankruptcy Court, any
Claim as to which a proof of Claim was required to be filed and was first filed after the
applicable bar date in the Chapter 11 Case, including, without limitation, the General Bar Date
and any bar date established in the Plan or in the Confirmation Order, shall automatically be
deemed a late-filed Claim that is disallowed in the Chapter 11 Case, without the need for (a) any
further action by the Debtor or Liquidating Trust, as applicable, (b) an order of the Bankruptcy
Court. Nothing in this paragraph is intended to expand or modify the applicable bar dates or any
orders of the Bankruptcy Court relating thereto.

                                        ARTICLE VII
                                     DISPUTED CLAIMS

A.     Resolution of Disputed Claims

                The Debtor or the Liquidating Trust, as applicable, shall have the right to make
and file objections to Claims or Equity Interests in the Bankruptcy Court. Unless otherwise
ordered by the Bankruptcy Court after notice and a hearing, all Disputed Claims or Equity
Interests shall be subject to the exclusive jurisdiction of the Bankruptcy Court.

       B.      Objection Deadline

               All objections to Disputed Claims or Equity Interests shall be filed no later than
the Claims Objection Bar Date, unless otherwise ordered by the Bankruptcy Court after notice
and a hearing, with notice only to those parties entitled to notice in the Chapter 11 Case pursuant
to Bankruptcy Rule 2002.




                                             37
            Case 21-12374-RAM        Doc 117     Filed 08/16/21    Page 45 of 171




       C.     Estimation of Claims

               At any time, the Debtor or Liquidating Trust, as applicable, may request that the
Bankruptcy Court estimate any contingent or unliquidated Claim or Equity Interests to the extent
permitted by section 502(c) of the Bankruptcy Code regardless of whether the Debtor or
Liquidating Trust, as applicable, have previously objected to such Claim or Equity Interest or
whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court shall
have jurisdiction to estimate any Claim or Equity Interest at any time during litigation
concerning any objection to such Claim or Equity Interest, including during the pendency of any
appeal relating to any such objection. If the Bankruptcy Court estimates any contingent or
unliquidated Claim or Equity Interest, that estimated amount shall constitute either the Allowed
amount of such Claim or Equity Interest or a maximum limitation on the Claim or Equity
Interest, as determined by the Bankruptcy Court. If the estimated amount constitutes a
maximum limitation on the Claim or Equity Interest, the Debtor or Liquidating Trust, as
applicable, may elect to pursue supplemental proceedings to object to the ultimate allowance of
the Claim or Equity Interest. All of the aforementioned objection, estimation and resolution
procedures are cumulative and not exclusive of one another. Claims or Equity Interests may be
estimated and subsequently compromised, settled, withdrawn or resolved by any mechanism
approved by the Bankruptcy Court.

       D.     No Distributions Pending Allowance

               Notwithstanding any other provision in the Plan, if any portion of a Claim or
Equity Interest is disputed, no payment or Distribution provided under the Plan shall be made on
account of such Claim or Equity Interest unless and until such Disputed Claim or Equity Interest
becomes an Allowed Claim or Allowed or Equity Interest.

               To the extent that a Disputed Claim or Equity Interests ultimately becomes an
Allowed Claim or Equity Interest, Distributions (if any) shall be made to the holder of such
Allowed Claim or Equity Interest in accordance with the provisions of the Plan. Upon
allowance, a holder of the Allowed Disputed Claim or Equity Interest shall receive any
Distributions that would have been made up to the date of allowance to such holder under the
Plan had the Disputed Claim or Equity Interest been allowed on the Effective Date.

                          ARTICLE VIII
      TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.     General Treatment: Rejected if not Previously Assumed.

                Within fourteen (14) days prior to the Confirmation Hearing, the Debtor
shall file and serve a Notice of all contracts that it intends to rejectassume and assign to the
Liquidating Trust (the “RejectionAssumption Schedule”). Pursuant to sections 365(a) and
1123(b)(2) of the Bankruptcy Code, upon the Effective Date, all executory contracts and
unexpired leases that exist between the Debtor and any Person or Entity shall be deemed
assumedrejected, unless included on the RejectionAssumption Schedule or previously
rejected. Within 14 days prior to the Confirmation Hearing, the Debtor shall file a
proposed Schedule of Cure Amounts for any leases or contracts that will be assumed under


                                           38
            Case 21-12374-RAM        Doc 117     Filed 08/16/21    Page 46 of 171




the Plan (the “Cure Schedule”). Any party objecting the proposed cure amount as set
forth in the Cure Schedule shall file an objection within three (3) days prior to the
Confirmation hearing. If no objection is filed, then the proposed cure amount will be
deemed approved. The Debtor shall have forty-fiveassumed. The Liquidating Trustee
shall have sixty (4560) days from the Effective Date to supplement the Rejection Schedule
and CureAssumption Schedule and the Bankruptcy Court will determine any disputes
regarding any cure or rejection damages. Subject to the occurrence of the Effective Date,
entry of the Confirmation Order shall constitute approval of such assumption or rejection
pursuant to section 365(a) of the Bankruptcy Code and a finding by the Bankruptcy Court
that each such assumption or rejection is in the best interests of the Debtor, the Liquidating
Trust, their Estate, and all parties in interest in the Chapter 11 Case.

       B.     Bar to Claims Arising from Rejection, Termination or Expiration

               Claims created by the rejection of executory contracts or unexpired leases
(including, without limitation, the rejection provided in Article VIII.A herein (“General
Treatment; Rejected if not Previously Assumed”) or the expiration or termination of any
executory contract or unexpired lease prior to the Confirmation Date must be filed with
the Bankruptcy Court and served on the Debtor or Liquidating Trust, as applicable, no
later than thirty (30) days after (a) the date of the entry of any order of the Bankruptcy Court
authorizing rejection, with respect to any executory contract or unexpired lease rejected by
the Debtor or otherwise pertaining to such order, or (b) the Confirmation Date, with respect
to any executory contract or unexpired lease that is deemed rejected pursuant to VIII.A
hereof (“General Treatment; Rejected if not Previously Assumed”). Any rejection claim
for which a proof of claim is not filed and served within the time provided herein will be
forever barred from assertion and shall not be enforceable against the Debtor, or the
Estate, assets, properties, or interests in property, or the Liquidating Trust, or the Estate,
assets, properties, or interests in property. Nothing contained herein shall be deemed an
admission by the Debtor that such rejection gives rise to or results in a Claim or shall be
deemed a waiver by the Debtor or the Liquidating Trust of any objections to such Claim if
asserted.




                                           39
            Case 21-12374-RAM         Doc 117     Filed 08/16/21     Page 47 of 171




       C.      Assumption of Executory Contracts and Unexpired Leases

       (1)    Assumption of Executory Contracts and Unexpired Leases; Schedule of Assumed
Executory Contracts and Unexpired Leases. On the Effective Date, the Debtor will assumereject
all of the executory contracts and unexpired leases not listed on the RejectionAssumption
Schedule.

        (2)    Modifications, Amendments, Supplements, Restatements, or Other Agreements.
Unless otherwise provided in the Plan, each executory contract or unexpired lease that is
assumed pursuant to the Plan will include all modifications, amendments, supplements,
restatements, or other agreements that in any manner affect such executory contract or unexpired
lease, and all rights related thereto, if any, including all easements, licenses, permits, rights,
privileges, immunities, options, and any other interests, unless any of the foregoing agreements
has been previously rejected or repudiated, or is rejected or repudiated pursuant to the Plan or
separate motion and Final Order of the Bankruptcy Court.

       (3)    Proof of Claim Based on Executory Contracts or Unexpired Leases that Have
Been Assumed. Any and all proofs of claim relating to executory contracts or unexpired leases
that have been assumed in the Chapter 11 Case will be deemed amended and superseded by the
amount of Cure Claim identified in the Plan, the Confirmation Order or other order of the
Bankruptcy Court authorizing assumption of executory contracts to the Debtor or the Liquidating
Trust.

        (4)     Cure of Defaults for Assumed Executory Contracts and Unexpired Leases. All
Allowed Cure Claims will be satisfied by the Debtor by payment of the Cure in Cash to (i)
holders of such Cure Claims or on the Effective Date or as soon as reasonably practicable
thereafter, or (ii) on such other terms as may be either ordered by the Bankruptcy Court or
agreed by the Debtor and the applicable contract counter-party without any further notice to or
action, order, or approval of the Bankruptcy Court. Any provisions or terms of executory
contracts or unexpired leases to be assumed and assigned pursuant to the Plan that are, or may
be, alleged to be in default, shall be satisfied solely by the Cure, or by an agreed-upon waiver of
the Cure.

        (5)    Confirmation Order. Entry of the Confirmation Order will constitute a finding of
adequate assurance of future performance by the Liquidating Trust within the meaning of section
365 of the Bankruptcy Code. Any objections relating to adequate assurance of future
performance, or any other matters relating to the assumption and assignment of executory
contracts and unexpired leases (other than Cure Claim disputes) must be asserted as an objection
to confirmation of the Plan. Assumption of any executory contract or unexpired lease pursuant
to the Confirmation Order or other order of the Bankruptcy Court will limit the Claims of any
such contract counter-party to the (i) Allowed Cure Claim and (ii) Claims for ongoing
performance under the unexpired lease or executory contract by Liquidating Trust pursuant to
section 365(k) of the Bankruptcy Code.




                                             40
            Case 21-12374-RAM          Doc 117     Filed 08/16/21      Page 48 of 171




       D.      Indemnification and Reimbursement.

                Subject to the occurrence of the Effective Date, all Allowed Claims against the
Debtor for indemnification, defense, reimbursement, or limitation of liability of current or former
directors, officers, or employees of the Debtor against any Claims, costs, liabilities or causes of
action as provided in the Debtor’s partnership agreement, operating agreement, bylaws, other
organizational documents, or applicable law, shall, to the extent such indemnification, defense,
reimbursement, or limitation is owed in connection with one or more events or omissions
occurring before the Petition Date, be paid only to the extent of any applicable insurance
coverage. Nothing contained in the Plan shall affect the rights of partners, managers, directors,
officers or employees under any insurance policy or coverage with respect to such Claims, costs,
liabilities or Causes of Action or limit the rights of the Debtor or the Debtor’s Estate to object to
or otherwise contest or challenge Claims or rights asserted by any current or former partner,
manager, officer, director or employee of the Debtor.




                                             41
               Case 21-12374-RAM        Doc 117     Filed 08/16/21      Page 49 of 171




                                  ARTICLE IX
                  CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

A.       Conditions Precedent

                The following are conditions precedent to the Effective Date that must be
satisfied or waived by the Debtor:

       (1)    The Successful Bidder pursuant to the Sale Approval Order shall have been
awarded to a Successful Bid that provides sufficient Sale Proceeds for the Debtor to perform
under the terms proposed in this Plan;

       (2)     (1) The Court shall have entered the Confirmation Order in form and substance
acceptable to the Debtor confirming and approving the Plan in all respects.

       (3)     (2) The Court shall have entered a Confirmation Order in form and substance
acceptable to the Debtor confirming and approving the Plan in all respects.

         (4)     (3) There shall be no stay or injunction in effect with respect to the Confirmation
Order.

       (5)    (4) The Plan Documents shall be in a form and substance reasonably acceptable to
the Debtor, and have been duly executed and delivered; provided, however, that no party to any
such agreements and instruments, may unreasonably withhold its execution and delivery of such
documents to prevent this condition precedent from occurring.

         B.      Waiver

                Notwithstanding the foregoing conditions, the Debtor reserves, in its sole
discretion, the right to waive the occurrence of any condition precedent or to modify any of the
foregoing conditions precedent. Any such written waiver of a condition precedent set forth in
this Plan may be effected at any time, without notice, without leave or order of the Bankruptcy
Court, and without any formal action other than proceeding to consummate the Plan. Any
actions required to be taken on the Effective Date or Confirmation Date (as applicable) shall take
place and shall be deemed to have occurred simultaneously, and no such action shall be deemed
to have occurred prior to the taking of any other such action.

                                    ARTICLE X
                    EFFECT OF CONFIRMATION; INDEMNIFICATION,
                       INJUNCTIVE AND RELATED PROVISIONS

A.       Compromise and Settlement

               Pursuant to section 363 of the Bankruptcy Code and Bankruptcy Rule 9019, and
in consideration for the Distributions and other benefits provided pursuant to the Plan, the
provisions of the Plan shall constitute a good faith compromise of all Claims and Equity
Interests. The entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval
of the compromise or settlement of all Claims and Equity Interests, as well as a finding by the


                                               42
            Case 21-12374-RAM         Doc 117     Filed 08/16/21     Page 50 of 171




Bankruptcy Court that such compromises or settlements are fair, equitable, reasonable and in the
best interests of the Debtor, the Estate and holders of Claims and Equity Interests.

       B.      Binding Effect

               Subject to the occurrence of the Effective Date, on and after the Confirmation
Date, the provisions of the Plan shall bind the Debtor, the Liquidating Trust, and any holder of a
Claim against, or Equity Interest in, the Debtor and such holder’s respective successors and
assigns, whether or not the Claim or Equity Interest of such holder is Impaired under the Plan
and whether or not such holder has accepted the Plan.

       C.      Discharge of Claims

        Except as provided herein, the rights afforded in the Plan and the payments and
Distributions to be made hereunder shall discharge all existing debts, Claims and Equity
Interests, of any kind, nature, or description whatsoever against or in the Debtor or any of its
assets or properties to the fullest extent permitted by section 1141 of the Bankruptcy Code.
Except as provided herein, upon the Effective Date, all existing Claims against and Equity
Interests in the Debtor shall be, and shall be deemed to be, discharged and terminated, and all
holders of Claims and Equity Interests shall be precluded and enjoined from asserting against the
Liquidating Trust, its successors or assignees, or any of its assets or properties, any other or
further Claim or Equity Interest based upon any act or omission, transaction, or other activity of
any kind or nature that occurred prior to the Effective Date, whether or not such holder has filed
a proof of claim or proof of equity interest, and whether or not the facts or legal bases therefore
were known or existed prior to the Effective Date. Upon the Effective Date, all such persons
shall be forever precluded and enjoined, pursuant to section 524 of the Bankruptcy Code, from
prosecuting or asserting against the Liquidating Trust any such discharged Claim against or
Equity Interest in the Debtor.




                                             43
            Case 21-12374-RAM          Doc 117      Filed 08/16/21     Page 51 of 171




       D.      No Discharge of the Debtor

        Pursuant to section 1141(d)(3) of the Bankruptcy Code, Confirmation of the Plan will not
discharge Claims against the Debtor; provided, however, that no Holder of any Claim or Equity
Interest may, on account of such Claim or Equity Interest, seek or receive any payment or other
Distribution from, or seek recourse against, any of the Estate, the Liquidating Trust, the
Liquidating Trustee, and/or their respective successors, assigns and/or property, except as
expressly provided in the Plan.

       E.      Exculpation

               Notwithstanding anything contained herein the contrary, Genovese Joblove
& Battista, P.A. (and their respective employees, attorneys, professionals and agents) shall
neither have nor incur any liability relating to the Chapter 11 Case to any Entity for any
and all Claims and Causes of Action arising after the Petition Date and through the
Effective Date, including any act taken or omitted to be taken in connection with, or
related to, formulating, negotiating, preparing, disseminating, implementing,
administering, confirming or consummating the Plan or distributing property thereunder,
the Disclosure Statement, or any other contract, instrument, release or other agreement or
document created or entered into in connection with the Plan or any other postpetition act
taken or omitted to be taken in connection with the Chapter 11 Case; provided, however,
that the foregoing provisions of this Article shall have no effect on the liability of any Entity
that results from any such act or omission that is determined in a Final Order to have
constituted gross negligence, fraud or willful misconduct.

       F.      Limitations on Exculpation

               Nothing in this Plan shall be construed to release or exculpate any Person from, or
require indemnification of any Person against losses arising from criminal conduct, intentional
unauthorized misuse of confidential information that causes damages, or limit the liability of the
professionals of the Debtor to the Debtor pursuant to Rule 4-1.8(h) of the Florida Rules of
Professional Conduct (“Limiting Liability for Malpractice”).

       G.      Injunction

                 From and after the Effective Date, all Entities are permanently enjoined from
commencing or continuing in any manner against the Debtor, the Liquidating Trust, the Estate,
and their successors and assigns, and their assets and properties, as the case may be, any suit,
action or other proceeding, on account of or respecting any Claim or Equity Interest, demand,
liability, obligation, debt, right, Cause of Action, interest or remedy released or satisfied or to be
released or satisfied pursuant to the Plan or the Confirmation Order.

               Except as otherwise expressly provided for in the Plan or in obligations issued
pursuant to the Plan, from and after the Effective Date, all Entities shall be precluded from
asserting against the Debtor, the Liquidating Trust, the Estate, and their successors and assigns
and their assets and properties, any other Claims or Equity Interests based upon any documents,


                                              44
            Case 21-12374-RAM          Doc 117      Filed 08/16/21     Page 52 of 171




instruments, or any act or omission, transaction or other activity of any kind or nature that
occurred prior to the Effective Date, solely to the extent that (a) such Claims or Equity Interests
have been released or satisfied pursuant to the Plan or the Confirmation Order or (b) such
Claims, Equity Interests, actions or assertions of Liens relate to property that will be distributed
pursuant to the Plan or the Confirmation Order.

                The rights afforded in the Plan and the treatment of all Claims and Equity
Interests in the Plan shall be in exchange for and in complete satisfaction of Claims and Equity
Interests against the Debtor or any of their assets or properties solely to the extent that (a) such
Claims or Equity Interests have been released or satisfied pursuant to the Plan or the
Confirmation Order or (b) such Claims, Equity Interests, actions or assertions of Liens relate to
property that will be distributed pursuant to the Plan or the Confirmation Order. On the
Effective Date, all such Claims against, and Equity Interests in, the Debtor shall be satisfied and
released in full.

               Except as otherwise expressly provided for in the Plan or in obligations issued
pursuant to the Plan, all Persons and Entities are permanently enjoined, on and after the Effective
Date, on account of any Claim or Equity Interest satisfied and released pursuant to the Plan or
Confirmation Order, from:

(i)     commencing or continuing in any manner any action or other proceeding of any kind
against the Debtor, the Liquidating Trust, the Estate and their successors and assigns and their
assets and properties;

(ii)   enforcing, attaching, collecting or recovering by any manner or means any judgment,
award, decree or order against the Debtor, the Liquidating Trust, the Estate and their successors
and assigns and their assets and properties;

(iii)  creating, perfecting or enforcing any encumbrance of any kind against the Debtor, the
Liquidating Trust, the Estate and their successors and assigns and their assets and properties; and

(iv)    commencing or continuing in any manner any action or other proceeding of any kind in
respect of any Claim or Equity Interest or Cause of Action released or settled hereunder).

       H.      Release of Liens

        Except as otherwise provided in the Plan or in any contract, instrument, release or other
agreement or document created pursuant to the Plan, on the Effective Date, all mortgages, deeds
of trust, Liens, pledges or other security interests against property of the Estate distributed under
the Plan shall be fully released and discharged and all of the right, title and interest of any holder
of such mortgages, deeds of trust, Liens, pledges or other security interest shall revert to the
Liquidating Trust.




                                              45
             Case 21-12374-RAM          Doc 117     Filed 08/16/21     Page 53 of 171




                                      ARTICLE XI
                               RETENTION OF JURISDICTION

        Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, the Bankruptcy Court shall, after the Effective Date, retain such jurisdiction over the
Chapter 11 Case and all Entities with respect to all matters related to the Chapter 11 Case, the
Debtor, the Liquidating Trust, and the Plan as is legally permissible, including, without
limitation, jurisdiction to:

(i)     allow, disallow, determine, liquidate, classify, estimate or establish the priority or secured
or unsecured status of any Claim against or Equity Interest in the Debtor, including the
resolution of any request for payment of any Administrative Claim and the resolution of any and
all objections to the allowance or priority of Claims or Equity Interest;

(ii)    grant, deny or otherwise resolve any and all applications of Professionals or Persons
retained in the Chapter 11 Case by the Debtor for allowance of compensation or reimbursement
of expenses authorized pursuant to the Bankruptcy Code or the Plan, for periods ending on or
before the Effective Date;

(iii)   resolve any matters related to the assumption, assignment or rejection of any executory
contract or unexpired leases to which a Debtor is party or with respect to which a Debtor may be
liable and to hear, determine and, if necessary, liquidate, any Claims arising therefrom;

(iv)    ensure that Distributions to holders of Allowed Claims or Equity Interests are
accomplished pursuant to the provisions of the Plan, including by resolving any disputes
regarding, as applicable, the Debtor’s or Liquidating Trust’s entitlement to recover assets held by
third parties;

(v)     decide or resolve any motions, contested or litigated matters (including but not limited to
any adversary proceeding) and any other matters and grant or deny any applications involving
the Debtor that may be pending on the Effective Date or instituted by the Liquidating Trust after
the Effective Date;

(vi)   enter such orders as may be necessary or appropriate to implement or consummate the
provisions of the Plan and all other contracts, instruments, releases, indentures and other
agreements or documents adopted in connection with the Plan or the Disclosure Statement;

(vii) issue injunctions, enforce them, enter and implement other orders or take such other
actions as may be necessary or appropriate to restrain interference by any Entity with the
Effective Date or enforcement of the Plan, except as otherwise provided in the Plan;

(viii)   enforce Articles within this Plan;

(ix)   resolve any cases, controversies, suits or disputes with respect to the injunction and other
provisions contained in Article XI, and enter such orders as may be necessary or appropriate to
implement or enforce all such releases, injunctions and other provisions;

(x)      resolve any issues or matters related to the Liquidating Trust;


                                              46
              Case 21-12374-RAM        Doc 117     Filed 08/16/21     Page 54 of 171




(xi)   enter and implement such orders as necessary or appropriate if the Confirmation Order is
modified, stayed, reversed, revoked or vacated;

(xii) resolve any other matters that may arise in connection with or related to the Plan, the
Disclosure Statement, the Confirmation Order, or any contract, instrument, release, indenture or
other agreement or document adopted in connection with the Plan or the Disclosure Statement;
and

(xiii)   enter an order and a Final Decree closing the Chapter 11 Case.

                                       ARTICLE XIII
                                MISCELLANEOUS PROVISIONS

A.       Modification of Plan

        Subject to the limitations contained in the Plan, the Debtor reserves the right in its sole
discretion, in accordance with the Bankruptcy Code and the Bankruptcy Rules to amend or
modify the Plan prior to the entry of the Confirmation Order, including amendments or
modifications to satisfy section 1129(b) of the Bankruptcy Code, provided, however, that (1) any
pre-Confirmation Date amendments shall not materially or adversely affect the interests, rights
or treatment of any Allowed Claims or Equity Interests under the Plan as required under and in
accordance with Section 1127 of the Bankruptcy Code or applicable Bankruptcy Rules; and (2)
after the entry of the Confirmation Order, the Liquidating Trust may, upon order of the
Bankruptcy Court, amend or modify the Plan, in accordance with section 1127(b) of the
Bankruptcy Code, or remedy any defect or omission or reconcile any inconsistency in the Plan in
such manner as may be necessary to carry out the purpose and intent of the Plan.

         B.     Revocation of Plan

        The Debtor reserves the right in its sole discretion to revoke or withdraw the Plan prior to
the entry of the Confirmation Order, and to file subsequent chapter 11 plans. If the Debtor
revokes or withdraws the Plan or if entry of the Confirmation Order or the Effective Date does
not occur, then: (1) the Plan shall be null and void in all respects; and (2) the Plan filed by the
Debtor shall not be affected as a result thereof; and (3) nothing contained in the Plan shall: (a)
constitute a waiver or release of any Claims by or against, or any Equity Interests in, the Debtor
or any other Entity; (b) prejudice in any manner the rights of either of the Debtor or any other
Entity; or (c) constitute an admission of any sort by either of the Debtor or any other Entity.




                                             47
            Case 21-12374-RAM          Doc 117      Filed 08/16/21     Page 55 of 171




       C.      Binding Effect

               On the Effective Date, the provisions herein shall bind any holder of a Claim
against, or present or former direct or indirect holder of an Equity Interest in, the Debtor and
such holder’s respective successors and assigns, whether or not the Claim or Equity Interest of
such holder is Impaired under the Plan, whether or not such holder has accepted the Plan and
whether or not such holder is entitled to a Distribution under the Plan.

       D.      Successors and Assigns

               The rights, benefits and obligations of any Entity named or referred to herein shall
be binding on, and shall inure to the benefit of, any heir, executor, administrator, successor or
assign of such Entity.



       E.      Governing Law

                Except to the extent that the Bankruptcy Code or Bankruptcy Rules apply, unless
otherwise stated, and subject to the provisions of any contract, instrument, release, indenture or
other agreement or document entered into in connection herewith, the rights and obligations
arising hereunder shall be governed by, and construed and enforced in accordance with, the laws
of the State of Florida without giving effect to the principles of conflict of laws thereof.

       F.      Reservation of Rights

                The Plan shall have no force or effect unless and until the Effective Date occurs.
Neither the filing of the Plan, any statement or provision contained herein, nor the taking of any
action by the Debtor or any Entity with respect to the Plan shall be or shall be deemed to be an
admission or waiver of any rights of: (1) any Debtor with respect to the holders of Claims or
Equity Interests or other parties-in-interest; or (2) any holder of a Claim or other party-in-interest
prior to the Effective Date.

       G.      Section 1125(e) Good Faith Compliance

               Confirmation of the Plan shall act as a finding by the Bankruptcy Court that the
Debtor and each of its Representatives have acted in “good faith” under sections 1125(e) and
1129(a)(3) of the Bankruptcy Code.

               H.      Further Assurances

               The Debtor, all holders of Claims receiving Distributions hereunder, and all other
parties in interest shall, from time to time, prepare, execute and deliver any agreements or
documents and take any other actions as may be necessary or advisable to effectuate the
provisions and intent of the Plan or the Confirmation Order.




                                              48
            Case 21-12374-RAM        Doc 117     Filed 08/16/21     Page 56 of 171




              I.      Service of Documents

                Any pleading, notice or other document required herein to be served on or
delivered to the Debtor shall be sent by both email and first class, certified U.S. mail, postage
prepaid as follows:

                             AVENTURA HOTEL PROPERTIES, LLC
                             c/o HES Group
                             Attn: Francisco Arocha
                             1001 S.W Second Avenue
                             Suite 300
                             Miami, Florida 33130

                             GENOVESE JOBLOVE & BATTISTA, P.A.
                             Attn: Jesus M. Suarez, Esq.
                             100 SE 2nd Street, 44th Floor
                             Miami, FL 33131Telephone: (305) 349-2300
                             Facsimile: (305) 349-2310
                             Email: jsuarez@gjb-law.com

       J.     Filing of Additional Documents

               On or before the Effective Date, the Debtor may file with the Bankruptcy Court
all agreements and other documents that may be necessary or appropriate to effectuate and
further evidence the terms and conditions hereof.

       K.     No Stay of Confirmation Order

             The Debtor shall request that the Court waive stay of enforcement of the
Confirmation Order otherwise applicable, including pursuant to Federal Rules of Bankruptcy
Procedure 3020(e), 6004(h) and 7062.

       L.     Bankruptcy Rule 9019 Request; Impact

              The Plan, including the Plan Supplement or other Plan Document, may provide
for one or more compromises or settlements. Pursuant to Bankruptcy Rule 9019, the Debtor
hereby requests approval of all compromises and settlements included in the Plan, and entry of
the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of any such compromise or settlement.

              M.      Automatic Stay

               The automatic stay provided for under section 362 of the Bankruptcy Code shall
remain in effect in the Chapter 11 Case until the Effective Date.




                                            49
          Case 21-12374-RAM   Doc 117   Filed 08/16/21     Page 57 of 171




Dated: August 11,16, 2021

AVENTURA HOTEL PROPERTIES,        GENOVESE JOBLOVE & BATTISTA, P.A.
LLC
                                  By: /s/ Jesus M. Suarez
                                  Jesus M. Suarez
By: /s/ Francisco Arocha          Fla. Bar No. 60086
Name: Francisco Arocha            jsuarez@gjb-law.com
Title: Manager                    John H. Genovese
                                  Fla. Bar No. 280852
                                  jgenovese@gjb-law.com
                                  Barry P. Gruher
                                  Fla. Bar No. 960993
                                  bgruher@gjb-law.com
                                  100 SE 2nd Street, 44th Floor
                                  Miami, FL 33131
                                  Telephone: (305) 349-2300
                                  Facsimile: (305) 349-2310

                                  Counsel for Debtor-in-Possession
                                  Aventura Hotel Properties, LLC




                                  50
Case 21-12374-RAM   Doc 117   Filed 08/16/21   Page 58 of 171




                     EXHIBIT 1
           LIQUIDATING TRUST AGREEMENT
       Case 21-12374-RAM        Doc 117   Filed 08/16/21   Page 59 of 171




Document comparison by Workshare Compare on Monday, August 16, 2021
3:36:42 PM
Input:
                    file://\\GJB-FS01\UsersProfiles\jsuarez\Desktop\Florunder\
Document 1 ID
                    AHP Plan of Liquidation - Final IV(1).doc
Description         AHP Plan of Liquidation - Final IV(1)
                    file://\\GJB-FS01\UsersProfiles\jsuarez\Desktop\Florunder\
Document 2 ID
                    FA AHP Plan of Liquidation - FINAL II(2).doc
Description         FA AHP Plan of Liquidation - FINAL II(2)
Rendering set       standard

Legend:
Insertion
Deletion
Moved from
Moved to
Style change
Format change
Moved deletion
Inserted cell
Deleted cell
Moved cell
Split/Merged cell
Padding cell

Statistics:
                    Count
Insertions                                165
Deletions                                 159
Moved from                                  3
Moved to                                    3
Style change                                0
Format changed                              0
Total changes                             330
                  Case 21-12374-RAM               Doc 117       Filed 08/16/21         Page 60 of 171


                                    LIQUIDATING TRUST AGREEMENT

            THIS LIQUIDATING TRUST AGREEMENT (the “Agreement”), dated as of this ___

day of September, 2021, is by and among, Aventura Hotel Properties, LLC (the “Debtor”), and

___________________ individually, the                      liquidating trustee (the “Liquidating Trustee”)

appointed under and pursuant to the First Amended Chapter 11 Plan of Liquidation Proposed by

Aventura Hotel Properties, LLC. [ECF No. ____] (the “Plan”) dated August 21,16, 2021.1

                                               WITNESSETH:

            WHEREAS, the Debtor filed voluntary petitions for relief under chapter 11 of title 11,

    United States Code (the “Bankruptcy Code”), commencing a chapter 11 bankruptcy case

    (Case Nos. 21-12374-BKC-RAM) (the “Chapter 11 Case”) in the United States Bankruptcy

    Court for the Southern District of Florida (the “Bankruptcy Court”);

            WHEREAS, on September __, 2021, the Bankruptcy Court entered the Confirmation

    Order confirming the Plan [ECF No. ___];

            WHEREAS, the Plan provides for the creation of a grantor trust for the benefit of

    the Liquidating Trust Beneficiaries (as defined herein) under and pursuant to the terms of the

    Plan;

            WHEREAS, this Agreement is executed by the parties hereto in order to establish a

liquidating trust, which trust is to be known as the “AHP Liquidating Trust” (the “Liquidating

Trust”), in accordance with Treasury Regulation Section 301.7701-4(d), whose primary purpose

is to provide a mechanism for the liquidation of the assets of the Estate, and to distribute the

proceeds of the liquidation, net of all claims, expenses, charges, liabilities, and obligations of the

Liquidating Trust, to the Liquidating Trust Beneficiaries in accordance with the terms of the Plan,

and not to continue or engage in the conduct of any trade or business, except to the extent

necessary to accomplish the liquidation of assets of the Estate (as defined herein);

1
    Capitalized terms not defined herein shall have the definitions provided for in the Plan.
             Case 21-12374-RAM          Doc 117      Filed 08/16/21     Page 61 of 171


       WHEREAS, the corpus of the Liquidating Trust and all income earned thereon remaining

after the satisfaction of all trust expenses and liabilities shall be used solely for the purpose of

discharging the legal obligations of the Debtor’s Estate pursuant to the Plan;

       WHEREAS, the parties to this Agreement desire that the Liquidating Trust created

pursuant to this Agreement qualify as a liquidating trust in accordance with Treasury Regulation

Section 301.7701-4(d) and that on qualification, the Liquidating Trust shall be taxed as a “grantor

trust” under and in accordance with the relevant provisions of the Internal Revenue Code of 1986,

as amended (the “Internal Revenue Code” or “I.R.C.”) and the Treasury Regulations pertaining

thereto, except as otherwise provided for United States federal income tax purposes in the event

that (i) any portion of this Liquidating Trust is treated as a “qualified settlement fund” pursuant to

Section 1.468B-1 of the Treasury Regulations, or (ii) the Liquidating Trustee timely elects to treat

any Liquidating Trust Assets allocable to the Disputed Claims Fund as a “disputed ownership

fund” pursuant to Section 1.468B-9(c)(2)(ii) of the Treasury Regulations.

       NOW, THEREFORE, in consideration of the premises and other valuable consideration,

the receipt and sufficiency of which is hereby acknowledged, and subject to the terms and

conditions of this Agreement and the Plan, the Debtor and the Liquidating Trustee have executed

this Agreement for the sole benefit of the Liquidating Trust Beneficiaries and no other party as

follows:

                                   ARTICLE I
                    GRANT, ACCEPTANCE, NAME, AND DEFINITIONS

       1.1 Grant. (i) Other than Available Cash already distributed under the Plan at Closing or

otherwise, the Debtor, for itself and the Debtor’s Estate, hereby irrevocably grants, assigns,

transfers, conveys, delivers, delegates, sets over and vests the Liquidating Trust Assets (as defined

in the Plan) in and to the Liquidating Trustee to be held in trust for the benefit of the Liquidating

Trust Beneficiaries and subject to the terms and provisions set out below and in the Plan.
                                                 2
             Case 21-12374-RAM          Doc 117      Filed 08/16/21     Page 62 of 171


Additionally, the Debtor, for itself and the Debtor’s Estate, irrevocably grants, assigns, transfers,

conveys, delivers, delegates, sets over and vests the Causes of Action to the Liquidating Trustee,

whether under the Bankruptcy Code or applicable non-bankruptcy law, including, without

limitation, the power to investigate, prosecute and/or settle all such Causes of Action. To the extent

that any law, regulation or contractual provision prohibits the transfer of ownership of any of the

Assets from the Debtor or the Debtor’s Estate to the Liquidating Trust or the Liquidating Trustee,

or if for any reason the Debtor or the Debtor’s Estate shall retain or receive at any point any

property which is included in, or intended under the Plan and this Agreement to be included in, the

definition of Liquidating Trust Assets, then the Estate shall and are hereby deemed to hold such

property (and any proceeds or products thereof) in trust for the Liquidating Trust Beneficiaries of

the Liquidating Trust and shall promptly notify the Liquidating Trustee of the existence of such

property and shall promptly take such actions with respect to such property as the Liquidating

Trustee shall direct in writing. It is intended that the Liquidating Trust Assets transferred pursuant

to this Section 1.1 shall provide the Liquidating Trust Beneficiaries with distributions on account

of their Allowed Claims and Allowed Equity Interests pursuant to and in accordance with the Plan.

               (ii) This transfer will be treated for federal income tax purposes as a deemed transfer

by the Debtor to the Beneficiaries followed by a deemed transfer by the Beneficiaries to the Trust,

in accordance with Revenue Procedure 94-45, 1994-2 C.B. 684. The taxation of the deemed

transfers from the Debtor to the Beneficiaries will be treated as if the Debtor distributed the Assets

to the Beneficiaries in liquidation of their interests in the Debtor under IRC §§731 and 736.

               (iii) The Liquidating Trustee hereby accepts the Liquidating Trust Assets and the

Liquidating Trust created hereunder, subject to the terms and provisions set out below and, in the

Plan, on behalf of and for the benefit of the Liquidating Trust Beneficiaries.

       1.2     Name. The trust created pursuant to the terms hereof shall be known as the

                                                 3
               Case 21-12374-RAM        Doc 117      Filed 08/16/21   Page 63 of 171


“AHP Liquidating Trust” and shall be referred to herein as the “Liquidating Trust.”

       1.3      Certain Terms Defined. For all purposes of this Agreement, the capitalized terms

used herein shall have the following meanings:

       (i)      “Agreement” shall mean this Liquidating Trust Agreement as originally executed

and as it may from time to time be amended pursuant to the terms hereof;

       (ii)     “Assets” or “Liquidating Trust Assets” means all Assets of the Estate, which

Liquidating Trust Assets are proposed to be transferred to and vested in the Liquidating Trust

under and in accordance with the terms of the Plan on the Effective Date. Liquidating Trust Assets

shall include any and all property of the Estate as defined under and included in Section 541(a) of

the Bankruptcy Code existing on the Effective Date of the Plan, including all Causes of Action

and the rights to prosecute, enforce and settle same;

       (iii)    “Alternate” shall have the meaning set forth in Section 12.2 of this Agreement;

       (iv)     “Class A Beneficial Interests” shall mean those certain Class A beneficial interests

in the Liquidating Trust to be issued to the Holders of Allowed Claims representing the right to

Distributions from the proceeds of the Liquidating Trust Assets, which Class A beneficial interests

shall not be certificated, but shall have priority for all purposes to Distributions over the Class B

Beneficial Interests.

       (v)      “Class B Beneficial Interests” shall mean those certain Class B beneficial interests

in the Liquidating Trust to be issued to the Holders of Equity Interests representing the right to

Distributions from the proceeds of the Liquidating Trust Assets, which Class B beneficial interests

shall not be certificated, but shall be subordinated in all respects to the payment in full of all

Allowed Claims represented by the Class A Beneficial Interests.

       (1)     (vi) “Disputed Claims Fund” as soon as practicable following the entry of the

Confirmation Order, the Liquidating Trustee shall establish the Disputed Claims Fund. The

                                                 4
                 Case 21-12374-RAM       Doc 117       Filed 08/16/21   Page 64 of 171


Liquidating Trustee shall be responsible for making the Distributions to the Holders of Allowed

Claims and Allowed Equity Interests pursuant to the terms of the Plan, provided that the

Disputed Claims Fund, if applicable, is maintained and includesDisputed Claim Fund shall (i)

hold any Excess Sale Proceeds pending the determination of the Disputed Claim of QR Triptych (as

defined in the Plan); and (ii) hold any distribution that would otherwise be paid to a Disputed Claim

and in each case maintaining sufficient funds to pay and reserve for accruing interest on Disputed

Claims, and potential fees, costs, penalties or other charges against the Estate that could be incurred

in connection with the allowance of a Disputed Claim to the extent permitted in such contract by

and between the Debtor and Holder of the Disputed Claim. Claims estimated by the Bankruptcy

Court at $0 for all purposes in the Bankruptcy Case are disallowed in their entirety, are not

Disputed Claims, and are not entitled to any distributions under the Plan.

        (vi)      (vii) “Distribution Record Date” means a date selected by the Liquidating

Trustee preceding each distribution date (other than the initial distribution date), as the record

date for determining the holders of Allowed Claims and Allowed Equity Interests entitled to

participate in the distribution on such distribution date;

        (vii)     (viii) “Effective Date” means subject to the satisfaction or waiver as applicable

of the conditions set forth in the Plan, a date that is not later than tenfourteen (1014) Calendar

Days after the Confirmation Order is entered.

        (viii)    (ix) “Estate” means the Estate that was created by the commencement of the

Chapter 11 Case pursuant to section 541 of the Bankruptcy Code, and shall be deemed to include,

without limitation, any and all rights, powers, and privileges and Causes of Action of the Debtor

and any and all Assets and interests in property, whether real, personal or mixed, rights, causes of

action, avoidance powers or extensions of time that the Debtor or the Estate shall have had as of

the Petition Date, or which the Debtor or the Estate acquired after the commencement of the

                                                   5
               Case 21-12374-RAM        Doc 117      Filed 08/16/21    Page 65 of 171


Chapter 11 Case, whether by virtue of sections 541, 544, 545, 546, 547, 548, 549 or 550 of the

Bankruptcy Code, or otherwise the bankruptcy estate of the Debtor;

       (ix)     (x) “Liquidating Trust” shall have the meaning set forth in Section 1.2 hereof;

       (x)      (xi) “Liquidating Trust Beneficiaries” or “Beneficiaries” means the Holders of

Class A Beneficial Interests and Class B Beneficial Interests as of the Effective Date and Holders

of any Disputed Claims provided for in the Disputed Claims Fund.

       (xi)     (xii) “Liquidating Trustee” shall mean, subject to Bankruptcy Court approval,

______________________, individually, the Liquidating Trustee named to administer this

Liquidating Trust, and all successor Liquidating Trustees;

       (xii)    (xiii) “Liquidating Trust Reserve” means the amount of Available Cash

determined from time to time by the Liquidating Trustee on the Effective Date in the exercise of

their business judgment required to be reserved from any Distribution in order to pay Post

Confirmation Administrative Claims, post-confirmation U.S. Trustee fees and other obligations

of the Liquidating Trust, including to provide for a source of indemnification and reimbursement

for the Liquidating Trustee and other parties entitled to such indemnification and reimbursement

as set forth in the Liquidating Trust Agreement, the Plan, and the Confirmation Order.

       1.4 Other Definitions. All capitalized terms used herein and not otherwise defined

herein shall have the meanings ascribed to them in the Plan.

                                        ARTICLE II
                                    NATURE OF TRANSFER

       2.1      Purpose of Liquidating Trust. The Liquidating Trust is created solely to

implement the terms of the Plan. The primary purposes of the Liquidating Trust are to collect and

liquidate the Assets, pursue those Causes of Actions transferred to, and vested in, the Liquidating

Trust and distribute to the Liquidating Trust Beneficiaries all proceeds from the liquidation of the


                                                 6
             Case 21-12374-RAM          Doc 117      Filed 08/16/21    Page 66 of 171


Assets pursuant to the terms of the Plan. Under no circumstances shall the Liquidating Trustee

have any power to engage in any trade or business or any other activity except as specifically

provided herein or in the Plan or otherwise reasonably necessary and advisable for the orderly

liquidation and distribution of the Assets.

       2.2     Representative of the Estate. If and to the extent the conveyance or assignment

of any of the Causes of Action to the Liquidating Trust would preclude or impair the prosecution

thereof by the Liquidating Trustee under the Bankruptcy Code or otherwise, then the Liquidating

Trust is intended to and shall be deemed to be a “representative of the Estate” approved to retain

and enforce such Causes of Action pursuant to 11 U.S.C. §§ 1123(b)(3)(A) and (3)(B).

       2.3     Grantor Trust. The Liquidating Trust created by this Agreement is intended: (i) as

a trust governed and construed in all respects as a liquidating trust pursuant to Treasury Regulation

Section 301.7701-4(d) and as a grantor trust in favor of the Liquidating Trust Beneficiaries

pursuant to the relevant provisions of the Code and the Treasury Regulations pertaining thereto;

and (ii) to comply with the requirements of a liquidating trust as set forth in Revenue Procedure

94-45, 1994-2 C.B. 684, except as otherwise provided for United States federal income tax

purposes in the event that (A) any portion of this Liquidating Trust is treated as a “qualified

settlement fund” pursuant to Section 1.468B-1 of the Treasury Regulations, or (B) the Liquidating

Trustee timely elects to treat any Liquidating Trust Assets allocable to the Disputed Claims Fund

as a “disputed ownership fund” pursuant to Section 1.468B-9(c)(2)(ii) of the Treasury Regulations.

Subject to the immediately preceding sentence, the Liquidating Trustee is hereby authorized and

directed: (i) to take any and all actions necessary to maintain the Liquidating Trust as a liquidating

trust for federal income tax purposes in accordance with Treasury Regulation Section

301.7701-4(d) and Revenue Procedure 94-45 and as a “grantor trust” under and in accordance with

the relevant provisions of the Code and Treasury Regulations pertaining thereto unless otherwise

                                                 7
             Case 21-12374-RAM          Doc 117       Filed 08/16/21   Page 67 of 171


required; and (ii) to take any and all actions permitted or required to be taken by the Liquidating

Trustee pursuant to this Agreement and the Plan.

       2.4     Liabilities of the Debtor. The Liquidating Trustee, solely for and on behalf of the

Liquidating Trust, shall utilize all or such part of the Assets as may be necessary to, and shall, pay

any and all Allowed Claims and Allowed Equity Interests in the Debtor and all Disputed Claims

in the Debtor in accordance with and pursuant to the terms of the Plan.

       2.5     Court Approval Not Required. The Liquidating Trustee shall, subject to the

terms of this Trust Agreement or the Plan, be empowered to exercise all rights and powers granted to

the Liquidating Trustee in this Agreement, the Plan, and Confirmation Order in the exercise of her

business judgment without need of further Bankruptcy Court approval. Nevertheless, the

Liquidating Trustee may seek to obtain Bankruptcy Court approval if she determines in the exercise

of her business judgment that it is appropriate to do so.

                                          ARTICLE III
                                         BENEFICIARIES
       3.1     Rights of Beneficiaries. Each Liquidating Trust Beneficiary shall be entitled to

participate in the rights and benefits due to a Liquidating Trust Beneficiary hereunder. The interest

of each Beneficiary in the Liquidating Trust is hereby declared and shall be in all respects personal

property of such Beneficiaries and upon the death of an individual Beneficiary, their interest shall

pass to their legal representative and such death shall not terminate the Liquidating Trust or

otherwise affect the validity of this Agreement. Each Beneficiary shall have the rights with respect

to the Assets as are provided by this Agreement and the Plan. No widower, widow, heir, or

devisee of any person who may be a Beneficiary shall have any right of power, homestead,

inheritance, or partition, or any other right, statutory or otherwise, in any property whatsoever

forming a part of the Assets, but the whole title to all the Assets shall be vested in the Liquidating

Trustee and the sole interest of the Beneficiaries shall be the rights and benefits given to such
                                                  8
             Case 21-12374-RAM         Doc 117       Filed 08/16/21    Page 68 of 171


persons under this Agreement.

       3.2     Transfer of Interests of Beneficiaries. No interest of a Beneficiary may be

transferred either by the Beneficiary or by a duly authorized agent or attorney, or by the properly

appointed legal representatives of the Beneficiary except as otherwise provided for by the Plan and

in accordance with Bankruptcy Rule 3001. In the event of any such transfer, the transferee shall

take and hold such interest subject to the terms and provisions of this Trust Agreement and shall

give prompt written notice of such transfer to the Liquidating Trustee. The Liquidating Trustee

shall not be liable to any transferee of an interest of a Beneficiary for any distributions provided

for hereunder unless such transfer is valid under the terms of the Plan and in accordance with

Bankruptcy Rule 3001 and until the Liquidating Trustee receives written notice of such transfer

together with appropriate assignment and transfer documents signed by the applicable Beneficiary.

       3.3     Beneficiary Information. The Liquidating Trustee may rely upon information

relating to each Beneficiary as it appears in the books and records of the Liquidating Trust upon

the Distribution Record Date. As of the close of business on the date the Confirmation Order is

entered there shall be no further changes in the record Holders of Equity Interests. The Liquidating

Trustee shall have no obligation to recognize any transfer of any such Interests occurring after the

close of business on the Distribution Record Date, and shall instead be entitled to recognize and

deal for all purposes with only those Holders of record as of the close of business on the

Distribution Record Date.

       3.4     Certification of Interests. The Liquidating Trustee shall not be required to issue

certificates or other instruments representing or evidencing the interests of the Beneficiaries in the

Liquidating Trust, but nothing contained herein shall prohibit them from doing so.

                                        ARTICLE IV
                                    DURATION OF ASSETS
       4.1     Duration. The Liquidating Trust shall remain in existence and continue in full
                                                 9
             Case 21-12374-RAM           Doc 117      Filed 08/16/21       Page 69 of 171


force and effect until all of the following shall have occurred: (a) the entirety of the Assets have

been reduced to cash or the Liquidating Trustee has determined that it is impractical or not in the

best interest of the Beneficiaries of the Liquidating Trust to do so; (b) all costs, expenses and

obligations incurred in administering the Liquidating Trust have been paid and discharged; (c) the

Assets have been distributed to the Beneficiaries in accordance with the Plan; and (d) a final

report has been filed and a final decree closing the Bankruptcy Cases has been entered; provided,

however, subject to the immediately succeeding sentence, the Liquidating Trust shall not remain

in existence more than five years from the date of this Agreementthe Effective Date. If warranted

by the facts and circumstances provided for in the Plan, and subject to the approval of the

Bankruptcy Court of a motion of the Liquidating Trustee seeking an extension of the term of the

Liquidating Trust as necessary to the purpose of the Liquidating Trust, then the term of the

Liquidating Trust may be extended for a finite term based on the particular circumstances. The

Bankruptcy Court must approve each extension within six months of the beginning of the

extended term with notice thereof to all Liquidating Trust Beneficiaries.\ Notwithstanding the

foregoing, the Liquidating Trust shall in no event remain in existence for more than twenty-one

years from the date of this Agreement.

                                  ARTICLE V
                  ADMINISTRATION OF LIQUIDATING TRUST ESTATE
       5.1     Right and Powers. The Liquidating Trustee shall have all rights and powers of a

trustee under section 1106 and 704 of the Bankruptcy Code and, in accordance with section

1123(b) of the Bankruptcy Code, and as set forth in the Plan, and shall be designated and serve as

the sole representative of the Debtor’s Estate. Subject to the terms of the Plan and this Agreement,

the Liquidating Trustee may, at such times and in such manner as he may deem appropriate,

transfer, assign, or otherwise dispose of all or any part of the Assets.

       5.2     Payment of Interest to Beneficiaries. The Liquidating Trustee shall hold the
                                                 10
             Case 21-12374-RAM         Doc 117      Filed 08/16/21    Page 70 of 171


Assets without provision for or the payment of interest to any Beneficiary except to the extent

provided for under the Plan.

       5.3     Payment of Claims, Expenses, and Liabilities and the Reserve Amounts.

The Liquidating Trustee shall pay from the Assets all claims, expenses, charges, liabilities,

and obligations of the Liquidating Trust, whether civil or otherwise, and all liabilities and

obligations which the Liquidating Trustee, on behalf of the Liquidating Trust, has specifically

assumed and      agreed to pay pursuant to the terms of this Agreement, including any

post-confirmation claims arising from the administration of the Liquidating Trust, together with

such transferee liabilities which the Liquidating Trust may be obligated to pay as transferee of the

Assets, including among the foregoing, and without limiting the generality of the foregoing,

interest, taxes, assessments, and public charges of every kind and nature and the costs, charges,

and expenses connected with or growing out of the execution or administration of this

Liquidating Trust and such other payments and disbursements as are provided in this Agreement

or which may be determined to be a proper charge against the Assets by the Liquidating

Trustee or by any court of competent jurisdiction. In addition, the Liquidating Trustee may,

pursuant to the terms of the Plan, make provision or reserve out of the Assets to meet present or

future claims, expenses and liabilities of the Liquidating Trust, whether fixed or contingent,

known or unknown.

       5.4     Federal Income Tax Information. By the annual tax return filing due date

including extension, if applicable, the Liquidating Trustee shall mail to each Beneficiary of record

during such year, a statement showing information sufficient for each Beneficiary to determine its

share of income, gain, loss, deductions and credits for federal income tax purposes in accordance

with §§1.671-4(a) and 1.671-4(b)(3) of the United States Treasury Regulations. The Liquidating

Trustee shall not be required to report such tax information to any Beneficiary unless such

                                               11
             Case 21-12374-RAM         Doc 117       Filed 08/16/21    Page 71 of 171


Beneficiary provides to the Liquidating Trustee a complete form W-9 or acceptable substitute

signed under penalty of perjury. In determining each Beneficiary’s share of income, gain, loss,

deductions and credits, the Liquidating Trustee shall not allocate such items to any Beneficiary

who is the Holder of an Equity Interest, which has no value until such time, if at all, as a value of

the Equity Interest arises. For this purpose, an Equity Interest shall have no value for any taxable

year in which the Beneficiary who is the holder of the Equity Interest would receive no distribution

from the Liquidating Trust if the Liquidating Trust terminated and distributed all of its assets on

the last day of the taxable year.

       5.5     Required Filing. The Liquidating TrusteeTrust shall prepare and file with

appropriate state and federal agencies and authorities, all such documents, forms, reports and returns

(including, but not limited to, state and federal income tax returns and Forms 1099) as the

Liquidating Trustee shall, with the advice and assistance of their post-confirmation

professionals, including but not limited to legal counsel and accountants, deem necessary,

required or appropriate in connection with the creation, existence, operation or termination of the

Trust. The Liquidating Trustee shall file returns for the Liquidating Trust as a grantor trust

pursuant to Treas. Reg. §§ 1.671-4(a) and 1.671-4(b)(3)(ii).

       5.6     Tax Attributes and Tax Characteristics of the Trust. The Beneficiaries of the

Liquidating Trust shall be treated as its grantors and deemed owners. The Liquidating Trustee shall

file or cause to be filed tax returns for the Liquidating Trust as a grantor trust pursuant to Treas.

Reg. § 1.671-4(a), or (b), as appropriate. Accordingly, the taxable income or loss of the

Liquidating Trust, including taxable income attributable to any reserves, if any, will be allocated to

the Beneficiaries on an annual basis, pro rata or as otherwise in accordance with their respective

entitlement to receive distributions from the Liquidating Trust if the Liquidating Trust terminated

and distributed all its assets on the last day of the taxable year (taking into account all prior and

                                                12
             Case 21-12374-RAM         Doc 117       Filed 08/16/21    Page 72 of 171


concurrent distributions from the Liquidating Trust during such taxable year), subject to the terms

herein, and the Beneficiaries shall be responsible to report and pay the taxes due on their

proportionate share of the Liquidating Trust taxable income, whether or not any amounts are

actually distributed by the Liquidating Trustee to the Beneficiaries. The value of the Assets

transferred into the Liquidating Trust shall be the fair market value of such Assets at the time of

such transfer, as reasonably determined by the Liquidating Trustee, in consultation with the

Trustee and such advisors as the Liquidating Trustee deems appropriate, within a reasonable

period of time after the Effective Date. Such valuation shall be binding on all parties including, but

not limited to, the Debtor, the Debtor’s Estate, the Trustee, the Liquidating Trustee, and all

Beneficiaries, and these valuations will be used by such parties for all federal income tax purposes.

       5.7     Revenue Ruling Requests. The Liquidating Trustee on behalf of Beneficiaries

may, but shall not be required to, file a ruling request (in accordance with the procedures set

forth in Revenue Procedure 94-45, 1994-2 C.B. 684) with the Internal Revenue Service to

have the Liquidating Trust classified as a liquidating trust as described in Treas. Reg.

§301.7701-4(d).

       5.8     Necessary Documents. On the Effective Date, the Liquidating TrusteeDebtor shall

execute and deliver all documents reasonably required by the Liquidating Trustee including the

endorsement of any instruments, all business records of the Debtor, and authorizations to permit

the Liquidating Trustee to access all bank records, tax returns, and other files and records of the

Debtor, including files held by the Liquidating TrusteeDebtor’s professionals, the Debtor’s Estate

or the Liquidating Trustee as necessary for the administration of the Liquidating Trust. The

Liquidating TrusteeDebtor’s professionals shall provide the Liquidating Trustee any and all

documents or information reasonably requested by Liquidating Trustee for the administration of

the Liquidating Trust.

                                                13
              Case 21-12374-RAM          Doc 117       Filed 08/16/21    Page 73 of 171


       5.9     Privileges Transferred to Liquidating Trustee. The Liquidating Trustee, as set

forth in the Plan, shall control all applicable legal privileges of the Debtor and its Estate, including

control over all work product and attorney-client privilege for matters arising from or relating to

transactions or activity occurring, in whole or in part, prior to the Effective Date.

       5.10    Disposition of Interests and Causes of Action. Subject to the terms of this section,

the Liquidating Trustee shall have the authority to initiate, prosecute, settle, resolve, dismiss,

object to, reconcile or otherwise dispose of any Claim, Equity Interest, Administrative

Expense Claim, or Causes of Action (collectively, the “Claims/Causes of Action Resolution”),

where the amount at issue is more than $250,000 shall require Court approval, shall be subject to

notice to the Beneficiaries or to such lesser list of parties ordered by the Bankruptcy Court.Maser

Service List (as set forth in paragraph 14.12 below), and All settlements shall be guided by the

principles of the settlement standards set forth by Bankruptcy Rule 9019 and the legal standards

for settlement set forth in the Eleventh Circuit for such settlements, including In Re Justice

Oaks II, Ltd., 898 F.2d 1544, 1549 (11th Cir. 1990), cert den., 498 U.S. 959, 1126 L.Ed. 398,

111 S.Ct. 389 (1990), or such other prevailing, binding law. No Court approval is required where

the amount at issue is less than $250,000.00.

       5.11    Federal Rules of Bankruptcy Procedure. Any deadline imposed by this

Agreement or the Plan may be extended by the Bankruptcy Court pursuant Federal Rule of

Bankruptcy Procedure 9006(a) upon notice to the Master Service List.

       5.12    5.11 Standing. Subject to Sections 5.10 and 5.13 of this Agreement and Article

V(A) of the Plan, the Liquidating Trustee shall have the sole standing and authority to file

objections to Administrative Expense Claims, Claims, Equity Interests, or prosecute, settle,

liquidate, dispose of, and/or abandon Causes of Action, and to defend against any and all

counterclaims asserted in connection therewith.

                                                  14
              Case 21-12374-RAM        Doc 117       Filed 08/16/21    Page 74 of 171


       5.13    5.12 Qualified Settlement Fund; Disputed Ownership Fund. Notwithstanding

anything in this Agreement to the contrary, in the event that (i) any portion of the Liquidating Trust

is treated as a “qualified settlement fund” pursuant to Treas. Reg. § 1.468B-1, or (ii) the

Liquidating Trustee timely elects to treat any portion of the Liquidating Trust subject to

Disputed Claim or Disputed Equity Interests as a “disputed ownership fund” pursuant to

Treas. Reg. § 1.468B- 9(c)(2)(ii), any federal income tax consequences shall be determined

under IRC § 468B and the Treasury Regulations thereunder.

                                      ARTICLE VI
                            DISTRIBUTIONS TO BENEFICIARIES
       6.1 Distribution of the Liquidating Trust Assets. The Liquidating Trustee shall make

an initial distribution (the “Initial Distribution”) as soon as reasonably practicable after the

Effective Date. The Liquidating Trustee shall, in their sole discretion, make further Distributions

to the Liquidating Trust Beneficiaries of all Cash on hand in accordance with the terms of the

Liquidating Trust Agreement and the priorities set forth in the Plan (including any Cash received

from the Debtor on the Effective Date) except such amounts (i) as are retained by the Liquidating

Trust on account of Disputed Claims, (ii) as are reasonably necessary to meet contingent liabilities

and to maintain the value of the Liquidating Trust Assets during liquidation, including to fund the

Liquidating Trust Reserve; (iii) as are necessary to pay reasonably incurred and anticipated fees

and expenses (including any taxes imposed on the Liquidating Trust or in respect of the

Liquidating Trust Assets) of the Liquidating Trust and the Liquidating Trustee, and (iv) as are

necessary to satisfy other liabilities incurred and anticipated by the Liquidating Trust or imposed

on the Liquidating Trust in accordance with this Plan or the applicable Liquidating Trust

Agreement.

       6.2    Assets Retained on Account of Disputed Claims. After the Effective Date, the

Liquidating Trust Assets shall include sufficient funds to pay in full any Disputed Claims,
                                                15
             Case 21-12374-RAM        Doc 117     Filed 08/16/21     Page 75 of 171


and such funds will constitute the Disputed Claims Fund, which will be held for the benefit of

the Holder of the Disputed Claims. When the claims are resolved, the Allowed Claim, if any, shall

be paid from the Disputed Claims Fund pursuant to the terms of the Plan.

       6.3 No Distributions Pending Allowance. Notwithstanding any other provision in the

Plan, if any portion of a Claim is disputed, no payment or distribution provided under the Plan

shall be made on account of such Claim unless and until such Disputed Claim becomes an

Allowed Claim.

       6.4   Distributions After Allowance. To the extent that a Disputed Claim ultimately

becomes an Allowed Claim, distributions shall be made to the Allowed Claim Holder in

accordance with the provisions of the Plan. Upon allowance, an Allowed Claim Holder shall

receive any Distributions that would have been made up to the date of allowance to such Allowed

Claim Holder under the Plan had the Disputed Claim been allowed on the Effective Date plus any

actual earnings on such distribution from the date that such distribution would have been made had

the Disputed Claim been allowed on the Effective Date through the date of allowance.

       6.5   Tax Identification Numbers. The Liquidating Trustee may require any Beneficiary

with an Allowed Claim entitled to a Distribution under the Plan to furnish their employer or

taxpayer identification number (the “TIN”) assigned by the Internal Revenue Service. Any

Distribution under the Plan may be conditioned on the receipt of such TIN. If any such Holder of

an Allowed Claim entitled to a Distribution hereunder fails to provide a requested TIN within

forty-five (45) days after the request thereof, then such failure shall be deemed to be a waiver of

such Holder’s interest in any future Distributions, including the right to receive any future

Distributions.

                              ARTICLE VII
          POWERS OF AND LIMITATIONS ON THE LIQUIDATING TRUSTEE

       7.1   Limitations on Liquidating Trustee. The Liquidating Trustee shall not do any act or
                                            16
                 Case 21-12374-RAM         Doc 117        Filed 08/16/21   Page 76 of 171


undertake any activity unless he determines, in good faith, that such act or activity is desirable,

necessary, or appropriate for the management, conservation, and protection of the Liquidating

Trust Assets and is in compliance with this Agreement and the Plan. The investment powers of the

Liquidating Trustee are limited to the powers to invest temporarily cash portions of the Estate in

demand and time deposits in banks or savings institutions, temporary investment such as

short-term certificates of deposit, investments in United States Treasuries, or money market funds.

The Liquidating Trustee shall be restricted to the holding, liquidation, and collection of

Liquidating Trust Assets and the payment and distribution thereof for the purposes set forth in the

Plan, and to the conservation and protection of the Liquidating Trust and the Liquidating Trust

Assets, and administration thereof in accordance with the provisions of this Trust Agreement and

the Plan.Notwithstanding anything in this Agreement to the contrary, the Trustee shall not do or

undertake any of the following

           (a)   Take any action in contravention of the Plan, the Confirmation Order or this

Agreement.

           (b)   Take any action that would significantly jeopardize treatment of the Liquidating Trust

as a "liquidating trust" for federal income tax purposes.

           (c)   Grant liens on any of the Trust Assets.

           (d)   Guaranty any debt;

           (e)   Loan Trust Assets to the Trustee.

           (f)   Purchase Trust Assets from the Liquidating Trust.

           (g)   Transfer Trust Assets to another trust with respect to which the Trustee serves as

trustee.

           7.2    Specific Powers of Liquidating Trustee. Subject to the provisions of the

preceding paragraph, the Plan and this Agreement, the Liquidating Trustee shall have the


                                                     17
               Case 21-12374-RAM        Doc 117      Filed 08/16/21   Page 77 of 171


following specific powers in addition to any powers granted by 11 U.S.C. §§ 1106 and 704 or

conferred upon them by any other provision of this Agreement or the Plan; provided, however, that

enumeration of the following powers shall not be considered in any way to limit or control the

power of the Liquidating Trustee to act as specifically authorized by any other provisions of this

Agreement or the Plan, and to act in such manner as the Liquidating Trustee may deem necessary

or appropriate to discharge all obligations of or assumed by the Liquidating Trustee or provided

herein or in the Plan and to conserve and protect the Liquidating Trust and the Liquidating Trust

Assets or to confer on the Beneficiaries the benefits intended to be conferred upon them by this

Agreement or the Plan, at all times subject to the terms of this Agreement and the Plan:In

connection with the administration of the Liquidating Trust, except as otherwise set forth herein,

the Trustee is authorized to perform only those acts necessary and desirable to accomplish the

purposes of the Liquidating Trust. The Liquidating Trust shall succeed the rights of the Debtor

necessary to protect, conserve and liquidate all Liquidating Trust Assets as quickly as reasonably

practicable.    Subject to the limitations set forth in this Trust Agreement, the Plan and the

Confirmation Order, the Liquidating Trustee may exercise all powers granted it hereunder related

to, or in connection with, the collection, prosecution, liquidation, and distribution to the

Beneficiaries, of the Trust Assets. Without limiting, but subject to, the foregoing, the Liquidating

Trustee shall be expressly authorized

       (a)     To determine when or on what terms Assets should be sold, liquidated or otherwise

disposed of;open and maintain bank accounts on behalf of or in the name of the Liquidating Trust,

calculate and make Distributions and take other actions consistent with the Plan and the

implementation thereof, including the establishment, re-evaluation, adjustment and maintenance of

appropriate reserves, in the name of the Liquidating Trust.

       (b)     To collect and receive any and all money and other Assets of whatsoever kind or


                                                18
              Case 21-12374-RAM         Doc 117       Filed 08/16/21    Page 78 of 171


nature due to or owing or belonging to the Liquidatingreceive, conserve and manage the Trust;

Asset

        (c)   Pending sale or other disposition or distribution, to retain all or any Assets regardless

of whether or not such Assets are, or may become, unproductive or a wasting asset. The

Liquidating Trustee shall not be under any duty to reinvest such part of the Liquidating Trust as

may be in Cash, or as may be converted into Cash; nor shall the Liquidating Trustee be chargeable

with interest thereon except to the extent that interest may be paid to the Liquidating Trust on such

Cash amounts;To hold legal title to any and all Trust Assets.

        (d)   To retain and set aside such funds out of the Assets as the Liquidating Trustee shall

deem necessary or expedient to pay, or provide for the payment of (i) Allowed Claims and

Allowed Equity Interests pursuant to the Plan; and (ii) any Reserve amounts;Subject to the

applicable provisions of the Plan, to prosecute, collect and liquidate the Trust Assets.

        (e)   Subject to section 5.10 of this Trust Agreement, to do and perform any acts or things

necessary or appropriate for the management, conservation and protection of the Liquidating Trust,

including acts or things necessary or appropriate to maintain Liquidating Trust Assets pending sale

or other disposition thereof or distribution thereof to the Beneficiaries, and in connection therewith

to employ such agents, including post- confirmation professionals as provided for in this

Agreement or the Plan, and to confer upon them such authority as the Liquidating Trustee may

deem expedient, and to pay fees and expenses therefor;To take discovery from third parties,

including but not limited to, issuing Fed.R.Bankr.P. 2004 subpoenas and discovery requests.

        (f)   To cause any investment of the Liquidating Trust to be registered and held in the

name of the Liquidating Trustee or in the names of a nominee or nominees, or in the names of a

nominee or nominees of another entity, without increase or decrease of liability with respect

thereto;Make decisions regarding the retention or engagement of Trustee's Professionals and to


                                                 19
             Case 21-12374-RAM          Doc 117       Filed 08/16/21   Page 79 of 171


pay, from the Trust Assets and the proceeds thereof, the fees and charges incurred by the

Liquidating Trust and the fees and expenses of the Liquidating Trustee's Professionals, as well as

the disbursements, expenses or related support services relating to the implementation of the Plan

and performance by the Trustee of its duties under this Agreement. To pay all lawful, expenses,

debts, charges and liabilities of the Liquidating Trust.

       (g)   Subject to the terms of this Agreement, to prepare, file, assert, commence and

prosecute, or continue to prosecute in the case of existing actions, any and all Causes of Action, as

the Liquidating Trustee may determine to be of value and benefit to the Liquidating Trust and the

Beneficiaries;To wind down the affairs of the Trust including the filing of final tax returns, if

applicable, establish any administrative reserves necessary to close the Trust and make all

Distributions to the Beneficiaries provided for or contemplated by the Plan.

       (h)   To withhold from the amount distributable to any Person such amount as may be

sufficient to pay any tax or other charge which the Trustee has determined, in its sole discretion,

may be required to be withheld therefrom under the income tax laws of the United States or of any

state or political subdivision thereof. In the exercise of its discretion and judgment, the Trustee

may enter into agreements with taxing or other governmental authorities for the payment of such

amounts as may be withheld in accordance with the provisions of this section.

       (i)   To enter into any agreement or execute any document required by or consistent with

the Plan and perform all obligations thereunder.

       (j)   To abandon in any commercially reasonable manner, including abandonment or

donation to a charitable organization of its choice, any assets if it concludes that they are of no

significant value or benefit to the Liquidating Trust.

       (k)   (h) Subject to the terms of this Agreement, to institute or defend actions or

declaratory judgments, to substitute the Liquidating Trustee for the Debtor or the Debtor’s Estate


                                                 20
             Case 21-12374-RAM         Doc 117       Filed 08/16/21    Page 80 of 171


as the real party in interest in pending litigation, and to take such other action, in the name of the

Liquidating Trust if required, as the Liquidating Trustee may deem necessary or desirable to

enforce any instruments, contracts, agreements, or causes of action relating to or forming a part of

the Liquidating Trust;Except as otherwise set forth in this Trust Agreement, to have exclusive

power to prosecute and/or settle all causes of actions including, without limitation, Avoidance

Actions or any other causes of action or counterclaims as described in the Plan and Disclosure

Statement (the “Causes of Action") and exercise, participate in or initiate any proceeding before

the Bankruptcy Court or any other court of competent and appropriate jurisdiction and voluntarily

participate as a party or otherwise in any administrative proceeding, arbitration, mediation, or other

nonjudicial proceeding and litigate or settle such Actions on behalf of the Liquidating Trust, and

pursue such actions to settlement or final order, all in accordance with the terms of this Agreement.


    (i) Subject to the terms of this Agreement, to cancel, terminate, or amend any instruments,
        contracts or agreements relating to or forming a part of the Liquidating Trust to the full
        extent permitted by such instruments, contracts or agreements and to execute new
        instruments, contracts, or agreements;

    (j) To perform any act authorized, permitted, or required under any instrument, contract,
        agreement, or cause of action relating to or forming a part of the Liquidating Trust
        whether in the nature of an approval, consent, demand, or notice thereunder or otherwise;

    (k) Subject to the terms of this Agreement, to deal in and with all accounts receivable,
        promissory notes and contracts which form a part of the Liquidating Trust Assets with full
        authority to compromise, settle and otherwise deal in and with such Liquidating Trust
        Assets as the Liquidating Trustee shall deem appropriate, subject to Bankruptcy Court
        approval after notice and hearing;
        (l) To take all actions for and on behalf of the Debtor and the Debtor’s Estate, including

but not limited to, the preparation, execution and filing of documents, as the Liquidating Trustee

shall deem necessary, desirable or appropriate in order to complete, conclude and finalize any

filing, reporting or other obligations which the Debtor, the Debtor’s Estate, the Liquidating

Trustee, or the Liquidating Trust may have to any state or federal governmental authority,

including the Liquidating Trustee’s required completion and filing of all of the Debtor’s final or
                                                21
             Case 21-12374-RAM           Doc 117    Filed 08/16/21    Page 81 of 171


otherwise required federal, state, and local tax returns, which shall be done by the Liquidating

Trustee;hold any unclaimed Distributions or payment to a Beneficiary in accordance with this

Agreement, the Confirmation Order and the Plan.

       (m) Subject to the terms of this Agreement, to enter into such consulting or employment

arrangements or otherwise retain such accountants, agents, attorneys, consultants or independent

contractors as the Liquidating Trustee shall deem necessary, desirable and appropriate to enable

the Liquidating Trustee to accomplish the purposes enumerated in this Agreement and the

Plan;To purchase or create and carry all insurance policies and pay all insurance premiums and

costs it deems necessary or advisable.

       (n)   To make the distributions provided for in this Agreement orimplement and/or enforce

all provisions of the Plan;.

       (o)   Subject to the terms of this Agreement, to have control and management of the

Liquidating Trust;To collect and liquidate all Trust Assets pursuant to the Plan, the Confirmation

Order and this Agreement and to ultimately close the Chapter 11 Case.

       (p)   To make the election described in Treas. Reg. § 1.468B-9(c)(2)(ii) to treat any

portion of the Liquidating Trust subject to Disputed Claims as a “disputed ownership fund” for

federal income tax purposes;object to Claims and supervise and administer the resolution,

settlement and payment of such Claims and the distribution to the Beneficiaries in accordance with

this Agreement and the Plan. Specifically, the Liquidating Trustee may compromise or settle any

such Claim (disputed or otherwise) free of any restrictions other than those restrictions expressly

imposed by the Plan, the Confirmation Order or this Agreement.

       (q)   To establish one or more “qualified settlement funds” within the meaning of IRC §

468B and the Treasury Regulations thereunder for any interests for which a “qualified

settlement fund” is required or permitted by law;Exercise such rights of setoff as the Debtor or the


                                               22
             Case 21-12374-RAM          Doc 117      Filed 08/16/21    Page 82 of 171


Estate may have had against any Beneficiary and/or seek Court approval of such exercise.

       (r)   To request any appropriate tax determination, including, without limitation, a

determination pursuant to Section 505 of the Bankruptcy Code;Voluntarily engage in arbitration or

mediation with regard to any dispute.

       (s)   To destroy any records of the Debtor as authorized by the Bankruptcy Court

(including, without limitation, the client files) and to request authority to destroy any records of

the Debtor not previously authorized by the Bankruptcy Court; (i) seek a determination of tax

liability under section 505 of the Bankruptcy Code, (ii) file, if necessary, any and all tax

information returns required with respect to the Liquidating Trust treating the Liquidating Trust as

a grantor trust pursuant to Treas. Reg. 1.67-4(a) or otherwise, (iii) make tax elections by and on

behalf of the Liquidating Trust and (iv) pay taxes, if any, payable by the Liquidating Trust.

       (t)   To take any action reasonably necessary to effectuate the wind down and

dissolution of the Debtor in all respects without further corporate action under applicable law,

regulation, order or rule required; and make all distributions to holders of Allowed Claims

provided for or contemplated by the Plan. Resolve issues pe1taining to the retention or disposal of

the Liquidating Trust's administrative and business records.

       (u)   To takeperform any and all other action as is authorized under the Plan.other actions

or duties required to be performed by the Liquidating Trustee pursuant to the provisions of the

Plan and/or Confirmation Order

        7.3 Preservation, Prosecution, and Defense of Causes of Action. Subject to the

terms of this Agreement, the Liquidating Trustee shall have the right to pursue any and all Causes

of Action of the Debtor or the Debtor’s Estate, whether or not such causes of action had been

commenced as of the Effective Date, and shall be substituted as a real party in interest in any

actions commenced by or against the Debtor or the Debtor’s Estate, provided, however, that any


                                                23
             Case 21-12374-RAM         Doc 117       Filed 08/16/21   Page 83 of 171


settlement of a Cause of Action shall require the approval of the Bankruptcy Court upon the filing

of a motion and a hearing only as required by Section 5.11 above.

       7.4   Indemnification of Liquidating Trustee and Liquidating Trust Professionals. The

Liquidating Trustee and the Liquidating Trustee’s attorneys, employees, officers, directors, agents,

representatives, and professionals, as the case may be, shall be held harmless and shall not be

liable for actions taken or omitted in their capacity as, or on behalf of, the Liquidating Trustee,

except those acts that are determined by Final Order to have arisen out of their own intentional

fraud, willful misconduct or gross negligence, and each shall be entitled to be indemnified, held

harmless, and reimbursed for fees and expenses including, without limitation, reasonable

attorney’s fees, which such Persons and Entities may incur or may become subject to or in

connection with any action, suit, proceeding or investigation that is brought or threatened against

such Persons or Entities in respect of that person’s or entity’s or the Liquidating Trustee’s actions

or inactions regarding the implementation or administration of the Plan, the Liquidating Trust or

the Liquidating Trust Agreement or the discharge of their duties hereunder or thereunder, except

for any actions or inactions that are determined by Final Order to have arisen from intentional

fraud, willful misconduct or gross negligence. Any claim of the Liquidating Trustee and the other

parties entitled to indemnification under this section, to be indemnified, held harmless, or

reimbursed shall be satisfied solely from the Liquidating Trust Assets, including but not limited to

the Available Cash, or any applicable insurance coverage. The Liquidating Trustee shall be

entitled to rely, in good faith, on the advice of their retained professionals regardless of whether

such advice is provided in writing or verbally. Notwithstanding the foregoing, the Liquidating

Trustee shall not be under any obligation to consult with their retained professionals, and their

determination not to do so shall not result in the imposition of liability on the Liquidating Trustee

unless such determination is based on willful misconduct, gross negligence, or intentional fraud.


                                                24
             Case 21-12374-RAM        Doc 117       Filed 08/16/21   Page 84 of 171


                                  ARTICLE VIII
                       CONCERNING THE LIQUIDATING TRUSTEE

       8.1   Generally. The Liquidating Trustee accepts and undertakes to discharge the trust

created by this Agreement upon the terms and conditions hereof and of the Plan and Confirmation

Order through the exercise of their business judgment. In performing their duties hereunder, the

Liquidating Trustee and their professionals may rely on information reasonably believed by them to

be accurate and reliable.

       8.2   Reliance by Liquidating Trustee. Except as otherwise provided in Sections 7.1 or

8.1: (i) the Liquidating Trustee and their professionals may rely and shall be protected in acting

upon any resolution, certificate, statement, instrument, opinion, report, notice, request, consent,

order, or other paper or document believed by them to be genuine and to have been signed or

presented by the proper party or parties; a n d (ii) the Liquidating Trustee may consult with

and retain legal counsel and other professionals to be selected by him, and the Liquidating

Trustee shall not be liable for any actions taken or suffered by them in accordance with the advice

of such counsel, and may also consult with former counsel, former accountants, and former

consultants or advisors of the Debtor or present and former officers, directors and consultants of

the Debtor. The fees of such legal counsel and other professionals for the Liquidating Trustee

shall be paid from the Assets in accordance with the Plan.

       8.3     Counsel and Advisors for Liquidating Trustee. (a) The Liquidating Trustee

may retain and compensate attorneys, accountants and other professionals to assist in their duties

as Liquidating Trustee hereunder on such terms (including on a contingency or hourly basis) as the

Liquidating Trustee deems appropriate withoutand subject to Bankruptcy Court approval. Without

limiting the foregoing, the Liquidating Trustee may retain any Professional that represented the

Debtor or other parties in interest in this Chapter 11 Case. The Liquidating Trustee shall not be

liable for any actions taken or suffered by them in accordance with the advice of such
                                               25
             Case 21-12374-RAM         Doc 117       Filed 08/16/21    Page 85 of 171


Professionals, and may also consult with and retain current and former accountants, consultants

or other professionals of the Debtor, the Debtor’s Estate, present and former officers and

directors of the Debtor, the Debtor’s Estate and each of their respective affiliates or subsidiaries.

The actual fees and expenses of post-confirmation Professionals retained by the Liquidating Trustee

shall be paid from the Assets and in accordance with the Plan and the Confirmation Order.

               Post-confirmation Professionals retained by the Liquidating Trustee need not be

“disinterested” as that term is defined in the Bankruptcy Code and may include, without limitation,

the Liquidating Trustee’s firm (should the Liquidating Trustee be a part of a professional services

firm (the “LT Firm”)) and its affiliates, as well as counsel, employees, interim management,

financial advisors, independent contractors or agents of the Trustee or the LT Firm. The

Liquidating Trustee is hereby expressly authorized to utilize the services of the LT Firm, its

affiliates and personnel as post-confirmation professionals (rather than utilizing other similarly

situated or available personnel or professional services firms) notwithstanding that (a) the

Liquidating Trustee may benefit (directly or indirectly) from the compensation paid to the LT Firm,

and (b) other persons or entities may be available to provide the same or similar work at similar or

more competitive prices. In no event shall the Liquidating Trustee, the LT Firm or their affiliates

be subject to a claim of a conflict of interest or breach of fiduciary duty or any other claim arising

as a result of the appointment of any such person in accordance with this provision.

       8.4   Liquidating Trust’s Funds . No provision of this Agreement or the Plan shall

require the Liquidating Trustee to expend or risk their own funds or otherwise incur any

financial liability in the performance of any of their duties as Liquidating Trustee hereunder,

under the Plan, or in the exercise of any of its rights or powers, if the Liquidating Trustee

shall have reasonable grounds for believing that repayment of funds or adequate indemnity or

security satisfactory to them against such risk or liability is not reasonably assured to him. For

                                                26
             Case 21-12374-RAM          Doc 117      Filed 08/16/21    Page 86 of 171


the avoidance of doubt, the Liquidating Trustee shall not be required to rely on the security,

reimbursement or indemnity of the LT Firm, its affiliates or their respective insurers in

determining whether the assurances described in the preceding sentence are available.

                                 ARTICLE IX
                PERSONS DEALING WITH THE LIQUIDATING TRUSTEE

       9.1 Liquidating Trustee Not Personally Liable. Persons dealing with the Liquidating

       9.1     Trustee shall look only to the Assets to satisfy any liability incurredLiquidating

Trustee Not Personally Liable. Only the Liquidating Trust may be liable for any action taken by

the Liquidating Trustee to such person in carrying out the terms of this Liquidating Trust or the

Plan. Neither the Liquidating Trust norexcept as otherwise provided herein, and liability of the

Liquidating Trust may only be satisfied from the assets of the Liquidating Trust. The Liquidating

Trustee is not personally liable for any obligation of the Liquidating Trust, and the Liquidating

Trustee shall not have any personal or individual obligation to satisfy any such liability of the

Liquidating Trust unless it is proven that the Liquidating Trustee breached their fiduciary duty,

was grossly negligent, acted with willful misconduct or fraud in ascertaining the pertinent facts or

in performing any of the rights, powers or duties herein or in the Plan.

         9.2 Authority of Liquidating Trustee. Any person dealing with the Liquidating Trustee
       9.2    Authority of Liquidating Trustee. Any person dealing with the Liquidating

Trustee shall be fully protected in relying upon the Liquidating Trustee’s certificate signed by the

Liquidating Trusteebelief that that such Liquidating Trustee has authority to take any action under

this                                                                                      Agreement.




                                                27
              Case 21-12374-RAM       Doc 117       Filed 08/16/21   Page 87 of 171




                                         ARTICLE X
                                       COMPENSATION

       10.1    Compensation of Liquidating Trustee. The Liquidating Trustee shall be entitled to

       10.1    Compensation of Liquidating Trustee. The Liquidating Trustee shall be entitled

 to compensation in connection with fulfilling their duties hereunder at their customary hourly

 rate, plus reasonable out of pocket expenses, to be paid monthly from the Liquidating Trust

 Assets. The Liquidating Trustee shall not receive or be entitled to receive any other compensation

 on account of the performance of their duties hereunder.

       10.2    Payment of Costs/Expenses. The costs and expenses of the Liquidating Trust, and

 the reasonable fees and expenses of the Liquidating Trustee and the Liquidating Trustee’s

 Professionals, United States Trustee fees, shall be paid out of the Liquidating Trust Assets.

 Those Professionals shall continue to file fee applications with the Bankruptcy Court for services

 provided to the Liquidating Trust and Liquidating Trustee, and all requests of Professionals

 retained by the Liquidating Trust for payment of fees or expenses shall be made by means of an

 interim or final fee application and shall be subject to the approval of, and review by, the

 Bankruptcy Court to ensure that such payment conforms to the terms of any engagement

 agreement, the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules.

                                 ARTICLE XI
              LIQUIDATING TRUSTEE AND SUCCESSOR LIQUIDATING TRUSTEE
       11.1 Resignation and Removal. The Liquidating Trustee may resign at any time;

provided, however, that he shall file a motion with the Bankruptcy Court in connection therewith

and request that a successor or replacement be appointed in accordance herewith, which motion

shall be on notice to the top twenty (20) Creditors holding Allowed Claims and the Office of the

United States Trustee. The Office of the United States Trustee or any party in interest, by motion

                                               28
             Case 21-12374-RAM         Doc 117       Filed 08/16/21    Page 88 of 171


filed with the Bankruptcy Court, or the Bankruptcy Court on its own order to show cause, may

seek to remove the Liquidating Trustee for cause, including under Section 324 of the Bankruptcy

Code, or, if Section 324 is deemed inapplicable, then for the same reasons that would otherwise

suffice under Section 324, for the violation of any material provision of the Plan, or in the event

the Liquidating Trustee becomes incapable of acting hereunder as a result of physical or mental

disability and such physical or mental disability continues for a period in excess of thirty (30) days

(except in the case of death, in which instance the procedures for replacement will begin

immediately). In the event of a resignation or removal, the Liquidating Trustee, unless he is

incapable of doing so, shall continue to perform their duties hereunder until such a time as a

successor is approved by a Final Order of the Bankruptcy Court. In the event the Liquidating

Trustee resigns or is removed, the Liquidating Trust Beneficiaries, shall have 90 days to select a

successor Liquidating Trustee by filing a motion with the Bankruptcy Court. If the Liquidating

Trust Beneficiaries do not select a successor Liquidating Trustee, then the Office of the United

States Trustee may file a motion with the Bankruptcy Court seeking an order directing the United

States Trustee to select such successor.

       11.2 Appointment of Successor. Should the Liquidating Trustee resign or be removed,

or die or become incapable of action, a vacancy shall be deemed to exist. In the event of such a

vacancy, the Liquidating Trust Beneficiaries shall have 90 days to select a successor Liquidating

Trustee by the filing of a motion with the Bankruptcy Court in connection therewith. If the

Liquidating Trust Beneficiaries do not so select a successor Liquidating Trustee, then the Office

of the United States Trustee may file a motion with the Bankruptcy Court seeking an order

directing the United States Trustee to select such successor. The compensation, if any, of the

successor Liquidating Trustee shall be (i) stated in the instrument evidencing such successor

Liquidating Trustee’s appointment and (ii) included in the motion filed with the Bankruptcy Court.


                                                29
             Case 21-12374-RAM          Doc 117       Filed 08/16/21    Page 89 of 171


       11.3 Acceptance of Appointment by Successor Liquidating Trustee. Each successor

Liquidating Trustee appointed hereunder shall execute an instrument accepting such appointment.

Thereupon such successor Liquidating Trustee shall, without any further act, become vested with

all the Estate’s properties, rights, powers, trusts, and duties as were held by their predecessor in the

Liquidating Trust hereunder, with like effect as if originally named in such instrument; but the

retiring Liquidating Trustee shall nevertheless, when requested in writing by the successor

Liquidating Trustee, execute and deliver any instrument or instruments conveying and transferring

to such successor Liquidating Trustee upon the Liquidating Trust herein expressed, all the Estate’s

properties, rights, powers, and trusts of such retiring Liquidating Trustee, and shall duly assign,

transfer, and deliver to such successor Liquidating Trustee all property and money held by them

hereunder, including the Assets. Notwithstanding the appointment of a successor Liquidating

Trustee, the retiring Liquidating Trustee shall, without limitation, continue to be entitled to the

indemnity provided herein for acts and omissions through the effective date of their resignation.

                                     ARTICLE XII
                             CONCERNING THE BENEFICIARIES

        12.1 Limitation on Suits by Beneficiaries. No Beneficiary shall have any right by virtue

        12.1 Limitation on Suits by Beneficiaries. No Beneficiary shall have any right by

virtue of any provision of this Agreement to institute any action or proceeding at law or in equity

against any party upon or under or with respect to the Assets.

        12.2 Expenses in Connection with Litigation. In connection with any lawsuit or action
        12.2 Expenses in Connection with Litigation. In connection with any lawsuit or action

by or against the Liquidating Trustee regarding any rights, actions, or omissions under this Trust

Agreement or the Plan, the Liquidating Trustee may request any court to require, and any court

may in its discretion require, that a party to such action other than the Liquidating Trustee pay all

costs and fees associated with such action.

                                                 30
              Case 21-12374-RAM        Doc 117       Filed 08/16/21   Page 90 of 171


                                         ARTICLE XIII
                                         AMENDMENTS

        13.1 Amendments. The Liquidating Trustee may make and execute such declarations

amending this Agreement for the purpose of adding any provisions to or changing in any

manner or eliminating any of the provisions of this Agreement or amendments hereto;

provided, however, that no such amendment shall permit the Liquidating Trustee to act in any

manner which is inconsistent with the Plan or engage in any activity prohibited by this

Agreement or affect the Beneficiaries’ rights to receive their share of any Distributions under this

Agreement or the Plan.

       13.2 Notice and Effect of Amendment. Promptly after the execution by the Liquidating

Trustee of any declaration of amendment permitted by and pursuant to this Agreement, the

Liquidating Trustee shall give notice of the substance of such amendment to (a) all Beneficiaries

who request such amendment in writing, and (b) the Office of the United States Trustee. Upon

the execution of any such declaration of amendment by the Liquidating Trustee, this Agreement

shall be deemed to be modified and amended in accordance therewith and the respective rights,

limitations of rights, obligations, duties and immunities of the Liquidating Trustee and the

Beneficiaries under this Agreement shall thereafter be determined, exercised and enforced

hereunder subject in all respects to such modification and amendment, and all the terms and

conditions of this Agreement for any and all purposes.

                                      ARTICLE XIV
                               MISCELLANEOUS PROVISIONS
       14.1    Further Assurances. The Debtor and the Liquidating Trustee shall promptly

execute and deliver such further instruments and do such further acts as may be necessary or

proper to more effectively transfer to the Liquidating Trustee any portion of the Assets

intended to be conveyed pursuant to the Plan and this Agreement to otherwise carry out the


                                                31
                 Case 21-12374-RAM       Doc 117       Filed 08/16/21    Page 91 of 171


intentions of this Agreement and the Plan.

          14.2    Invalid Acts. Any act or omission by the Liquidating Trustee in violation or

derogation of any term of this Agreement or otherwise of the Plan shall be void ab initio.

          14.3    Retention of Jurisdiction. The Bankruptcy Court shall retain jurisdiction over this

Agreement in order to give effect to the Plan and Confirmation Order. The Bankruptcy Court shall

retain jurisdiction over this Agreement and the Liquidating Trust established hereby as set forth in

the Plan, including, without limitation, the enforcement, modification and interpretation of its

provisions, for the purpose of determining all amendments, applications, claims or disputes with

respect to this Agreement, the substitution of the Liquidating Trustee, and all applications, claims

and disputes related thereto.

          14.4    Filing Documents. This Agreement shall be filed or recorded in such office or

offices as the Liquidating Trustee may determine to be necessary or desirable. A copy of this

Agreement and all amendments thereof shall be maintained in the office of the Liquidating Trustee

and shall be available during regular business hours for inspection by any Beneficiary or their duly

authorized representative. The Liquidating Trustee shall file or record any amendment of this

Agreement in the same places where the original Agreement is filed or recorded. The Liquidating

Trustee shall file or record any instrument which relates to any change in the office of the

Liquidating Trustee in the same places where the original Agreement is filed or recorded and shall

maintain a copy of any such instrument in their office.

          14.5    Intention of Parties to Establish Trust. This Agreement is not intended to create,

and shall not be interpreted as creating, an association, partnership, or joint venture of any kind.

          14.6    Laws as to Construction. This Agreement shall be governed and construed in

accordance with the laws of the State of Florida, without giving effect to the principles of conflicts

of law.

                                                  32
              Case 21-12374-RAM        Doc 117       Filed 08/16/21   Page 92 of 171


       14.7    Severability. In the event any provision of this Agreement or the application

thereof to any person or circumstance shall be finally determined by a court of competent

jurisdiction to be invalid or unenforceable to any extent, the remainder of this Agreement, or the

application of such provision to persons or circumstances other than those as to which it is

held invalid or unenforceable, shall not be affected thereby, and each provision of this Agreement

shall be valid and enforced to the fullest extent permitted by law.

       14.8    No Assignment. Except as otherwise provided herein, the obligations, duties, or

rights of the Liquidating Trustee under this Agreement shall not be assignable, voluntarily,

involuntarily, or by operation of law, and any such attempted assignment shall be void ab initio.

       14.9    Calendar Year.         The Trust will utilize the calendar year for tax and

financial accounting purposes.

       14.10 Inconsistency with Plan. To the extent of any inconsistency: (i) the provisions of

this Agreement shall control over the provisions of the Disclosure Statement; (ii) the provisions of

the Plan shall control over the contents of this Agreement, and the Disclosure Statement; and (iii)

the provisions of the Confirmation Order shall control over the contents of the Plan.

       14.11 Effectiveness. This Agreement shall become effective on the Effective Date.

       14.12 Notices. Any notice or other communication hereunder shall be deemed to have

been sufficiently given, for all purposes, if given by being deposited, postage prepaid, in a post

office or letter box addressed to the Beneficiary at their address as shown on the records of the

Liquidating Trustee (in the case of notices to a Beneficiary) and addressed to the Liquidating

Trustee, at the address set forth below (in the case of a notice to the Liquidating Trustee), except

that notice of change of address shall be effective only upon receipt thereof. Any notice given by

mail in accordance with this paragraph shall be deemed to be effective three days following its

deposit in the mail. For any Court filings, it shall be deemed sufficient service for the Liquidating

                                                33
               Case 21-12374-RAM       Doc 117       Filed 08/16/21    Page 93 of 171


Trustee to limit service to the parties listed on the “Master Service List” that is kept in accordance

with Local Rule 2002-1(H)(1). To the extent that it is appropriate to serve the Liquidating Trust

Beneficiaries, it is deemed sufficient service for the Liquidating Trustee to serve (in addition to

those on the Master Service List): (I) Holders of the Class A Beneficial Interests (a) who have either

(i) been scheduled) and not marked as disputed, unliquidated, or contingent) or (ii) have filed a

proof of claim and (b) whose claims have not been withdrawn, stricken, or wholly disallowed by an

order that is final and nonappealable, and (II) Holders of Class B Beneficial Interests who have

interests that have not been withdrawn, stricken or wholly disallowed by an order that is final and

nonappealable solely to the extent that such Holders are expected to receive payment from the

Liquidating Trust. The Liquidating Trustee may file a motion for procedure to vary or limit notice

as appropriate.

       14.13 Confidentiality. The Liquidating Trustee and any respective successor (each a

“Covered Person”) shall, during the period that they serve in such capacity under this

Agreement and following either the termination of this Agreement or such individual’s

removal, incapacity, or resignation hereunder, hold strictly confidential and not use for personal

gain any material, nonpublic information of or pertaining to any entity to which any of the assets

of the Liquidating Trust relates or of which it has become aware in its capacity (the “Information”),

except to the extent disclosure is required by applicable law, order, regulation or legal process. In

the event that any Covered Person is requested or required (by oral questions, interrogatories,

requests for information or documents, subpoena, civil investigation, demand or similar legal

process) to disclose any Information, such Covered Person will furnish only that portion of the

Information, which the Covered Person, advised by counsel, is legally required and exercise all

reasonable efforts to obtain reliable assurance that confidential treatment will be accorded the

Information.

                                                34
             Case 21-12374-RAM         Doc 117      Filed 08/16/21   Page 94 of 171


         14.13 14.14 Counterparts. This Agreement may be executed in any number of

counterparts, each of which shall be deemed an original, but all of which shall together constitute

one and the same instrument.

         IN WITNESS WHEREOF, the parties have caused this Agreement to be signed and

 acknowledged as of the date set forth in the opening paragraph hereof.



  Aventura Hotel Properties, LLC




  Francisco Arocha, Manager                            Liquidating Trustee

  Date                                                Date




                                               35
       Case 21-12374-RAM        Doc 117   Filed 08/16/21   Page 95 of 171


Document comparison by Workshare Compare on Monday, August 16, 2021
3:35:27 PM
Input:
                    file://\\GJB-FS01\UsersProfiles\jsuarez\Desktop\Florunder\
Document 1 ID
                    Liquidating Trust Agreement.docx
Description         Liquidating Trust Agreement
                    file://\\GJB-FS01\UsersProfiles\jsuarez\Desktop\Florunder\
Document 2 ID
                    Revised Liquidating Trust Agreement - FINAL(1).docx
Description         Revised Liquidating Trust Agreement - FINAL(1)
Rendering set       standard

Legend:
Insertion
Deletion
Moved from
Moved to
Style change
Format change
Moved deletion
Inserted cell
Deleted cell
Moved cell
Split/Merged cell
Padding cell

Statistics:
                    Count
Insertions                                 83
Deletions                                  74
Moved from                                 11
Moved to                                   11
Style change                                0
Format changed                              0
Total changes                             179
Case 21-12374-RAM   Doc 117   Filed 08/16/21   Page 96 of 171




                    EXHIBIT B
          Case 21-12374-RAM   Doc 117   Filed 08/16/21   Page 97 of 171




                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION
                              www.flsb.uscourts.gov

In re:                                          Chapter 11

AVENTURA HOTEL PROPERTIES, LLC,                 Case No. 21-12374-BKC-RAM
TRIPTYCH MIAMI HOLDINGS, LLC,                   Case No. 21-12375-BKC-RAM

            Debtor.                             Jointly Administered Under
____________________________________/           Case No. 21-12374-BKC-RAM

DISCLOSURE STATEMENT IN SUPPORT OF FIRST AMENDED CHAPTER 11 PLAN
              OF LIQUIDATION PROPOSED BY AVENTURA
                      HOTEL PROPERTIES, LLC


                                         GENOVESE JOBLOVE & BATTISTA, P.A.
                                         Jesus M. Suarez
                                         Fla. Bar No. 60086
                                         jsuarez@gjb-law.com
                                         John H. Genovese
                                         Fla. Bar No. 280852
                                         jgenovese@gjb-law.com
                                         Barry P. Gruher
                                         Fla. Bar No. 960993
                                         bgruher@gjb-law.com
                                         100 SE 2nd Street, 44th Floor
                                         Miami, FL 33131
                                         Telephone: (305) 349-2300
                                         Facsimile: (305) 349-2310

                                         Counsel for Debtor-in-Possession
                                         Aventura Hotel Properties, LLC

Dated: August 11,16, 2021
                Case 21-12374-RAM              Doc 117          Filed 08/16/21      Page 98 of 171




                                                  DISCLAIMER

      THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT IN
SUPPORT OF FIRST AMENDED CHAPTER 11 PLAN OF LIQUIDATION (“DISCLOSURE
STATEMENT”) IS INCLUDED HEREIN FOR PURPOSES OF SOLICITING
ACCEPTANCES OF THE FIRST AMENDED CHAPTER 11 PLAN OF LIQUIDATION
PROPOSED BY AVENTURA HOTEL PROPERTIES, LLC, DATED AUGUST 11,16, 2021
(THE “AMENDED PLAN” or “PLAN”)1, AND MAY NOT BE RELIED UPON FOR ANY
PURPOSE OTHER THAN TO DETERMINE HOW TO VOTE ON THE PLAN. NO
SOLICITATION OF VOTES TO ACCEPT THE PLAN MAY BE MADE EXCEPT
PURSUANT TO SECTION 1125 OF TITLE 11 OF THE UNITED STATES CODE.

     THE PLAN IS SUBJECT TO THE DEBTOR SUCCESSFULLY
CONSUMMATING A SALE OF ITS PRINCIPAL ASSET, AN ACRE OF LAND IN
MIAMI DADE COUNTY, FLORIDA.        IN ORDER FOR THE DEBTOR TO
SUCCESSFULLY CONFIRM THIS PLAN AND COMPLY WITH ITS OBLIGATION
TO OBLIGATIONS TO SENIOR LENDER LV MIDTOWN, LLC UNDER THE LV
SETTLEMENT AGREEMENT, IT MUST SELL THE PROPERTY FOR AT LEAST $22
MILLION. IF THE DEBTOR IS UNABLE CLOSE ON SUCH A TRANSACTION, OR
OTHERWISE RENEGOTIATE THE TERMS OF ITS AGREEMENT WITH ITS
SENIOR LENDER, EITHER PURSUANT TO THE TERMS OF THE SALE APPROVAL
ORDER [ECF NO. 106] OR OTHERWISE, THE DEBTOR MAY INSTEAD ELECT TO
SEEK DISMISSAL OR CONVERSION OF ITS BANKRUPTCY CASE PURSUANT TO
SECTION 1112 OF THE BANKRUPTCY CODE.

     ALL CREDITORS ARE ADVISED AND ENCOURAGED TO READ THIS
DISCLOSURE STATEMENT AND THE AMENDED PLAN IN THEIR ENTIRETY
BEFORE VOTING TO ACCEPT OR REJECT THE PLAN. ALL HOLDERS OF CLAIMS
SHOULD CAREFULLY READ AND CONSIDER FULLY THE RISK FACTORS SET
FORTH IN THIS DISCLOSURE STATEMENT (“RISK FACTORS IN CONNECTION WITH
THE PLAN”) BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.          PLAN
SUMMARIES AND STATEMENTS MADE IN THIS DISCLOSURE STATEMENT ARE
QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE PLAN AND THE EXHIBITS
ANNEXED TO THIS DISCLOSURE STATEMENT, INCLUDING THE DEFINITIONS OF
TERMS CONTAINED IN SUCH DOCUMENTS. ALL EXHIBITS TO THE DISCLOSURE
STATEMENT ARE INCORPORATED INTO AND ARE A PART OF THIS DISCLOSURE
STATEMENT AS IF SET FORTH IN FULL HEREIN.

     THIS DISCLOSURE STATEMENT CONTAINS A SUMMARY OF CERTAIN
PROVISIONS OF THE PLAN. ALTHOUGH THE DEBTOR BELIEVES AND HAS MADE
EVERY EFFORT TO ENSURE THAT THIS SUMMARY PROVIDES ADEQUATE
INFORMATION WITH RESPECT TO THE PLAN, IT DOES NOT PURPORT TO BE
COMPLETE AND IS QUALIFIED TO THE EXTENT IT DOES NOT SET FORTH THE
ENTIRE CONTENT OF THE PLAN. IF THERE IS ANY INCONSISTENCY BETWEEN
THE PLAN AND THE SUMMARY OF THE PLAN CONTAINED IN THIS DISCLOSURE

1
    Unless otherwise defined, capitalized terms used herein shall have the meaning ascribed to such terms in the Plan.


                                                            a
        Case 21-12374-RAM   Doc 117       Filed 08/16/21   Page 99 of 171




STATEMENT, THE PLAN SHALL CONTROL. ACCORDINGLY, EACH HOLDER OF A
CLAIM SHOULD REVIEW THE PLAN IN ITS ENTIRETY.

       THE DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
WITH SECTION 1125 OF THE UNITED STATES BANKRUPTCY CODE AND RULE
3016(b) OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE AND NOT
NECESSARILY IN ACCORDANCE WITH OTHER NON-BANKRUPTCY LAW. PERSONS
OR ENTITIES TRADING IN OR OTHERWISE PURCHASING, SELLING OR
TRANSFERRING CLAIMS AGAINST OR EQUITY INTEREST IN THE DEBTOR SHOULD
EVALUATE THIS DISCLOSURE STATEMENT AND THE PLAN IN LIGHT OF THE
PURPOSE FOR WHICH IT WAS PREPARED. THIS DISCLOSURE STATEMENT SHALL
NOT BE CONSTRUED TO BE ADVICE ON THE TAX, SECURITIES OR OTHER LEGAL
EFFECTS OF THE REORGANIZATION OF ANY DEBTOR AS TO HOLDERS OF CLAIMS
AGAINST OR EQUITY INTEREST IN SUCH DEBTOR.

     AS TO ANY CONTESTED MATTERS OR OTHER ACTIONS OR THREATENED
ACTIONS, THIS DISCLOSURE STATEMENT SHALL NOT CONSTITUTE OR BE
CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY, STIPULATION OR
WAIVER, BUT RATHER AS A STATEMENT MADE IN SETTLEMENT NEGOTIATIONS.
THIS DISCLOSURE STATEMENT WILL NOT BE ADMISSIBLE IN ANY
NON-BANKRUPTCY PROCEEDING INVOLVING ANY DEBTOR OR ANY OTHER
PARTY, NOR WILL IT BE CONSTRUED TO BE CONCLUSIVE ADVICE ON THE TAX,
SECURITIES, OR OTHER LEGAL EFFECTS OF THE PLAN AS TO HOLDERS OF
CLAIMS AGAINST, OR EQUITY INTERESTS IN, ANY DEBTOR AND
DEBTOR-IN-POSSESSION IN THE CHAPTER 11 CASES.

     NO HOLDER OF A CLAIM SHOULD RELY ON ANY INFORMATION RELATING
TO ANY DEBTOR, ITS RESPECTIVE PROPERTY OR THE PLAN OTHER THAN THAT
CONTAINED IN THIS DISCLOSURE STATEMENT AND THE ATTACHED EXHIBITS.
THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE AS
OF THE DATE HEREOF UNLESS ANOTHER TIME IS SPECIFIED HEREIN, AND (I)
THERE CAN BE NO ASSURANCE THAT THE STATEMENTS CONTAINED HEREIN
WILL BE CORRECT AT ANY TIME AFTER THE DATE HEREOF, AND (II) THE
DELIVERY OF THIS DISCLOSURE STATEMENT SHALL NOT CREATE AN
IMPLICATION THAT THERE HAS BEEN NO CHANGE IN THE INFORMATION STATED
SINCE THE DATE HEREOF.

     THIS DISCLOSURE STATEMENT IS THE ONLY DOCUMENT AUTHORIZED BY
THE BANKRUPTCY COURT TO BE USED IN CONNECTION WITH THE SOLICITATION
OF VOTES ACCEPTING THE PLAN.       NO REPRESENTATIONS HAVE BEEN
AUTHORIZED BY THE BANKRUPTCY COURT CONCERNING ANY DEBTOR OR THE
PLAN, EXCEPT AS EXPLICITLY SET FORTH IN THE DISCLOSURE STATEMENT.
APPROVAL OF THIS DISCLOSURE STATEMENT BY THE BANKRUPTCY COURT
DOES NOT INDICATE THAT THE BANKRUPTCY COURT RECOMMENDS EITHER
ACCEPTANCE OR REJECTION OF THE PLAN NOR DOES SUCH APPROVAL
CONSTITUTE A DETERMINATION BY THE BANKRUPTCY COURT OF THE FAIRNESS



                                      b
       Case 21-12374-RAM   Doc 117   Filed 08/16/21   Page 100 of 171




OR MERITS OF THE PLAN OR OF THE ACCURACY OR COMPLETENESS OF THE
INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT.

    EXCEPT WHERE SPECIFICALLY NOTED, THE FINANCIAL INFORMATION
CONTAINED HEREIN HAS NOT BEEN AUDITED BY A CERTIFIED PUBLIC
ACCOUNTANT AND HAS NOT BEEN PREPARED IN ACCORDANCE WITH
ACCOUNTING PRINCIPLES GENERALLY ACCEPTED IN THE UNITED STATES.

      ALTHOUGH THE PROFESSIONALS EMPLOYED BY THE DEBTOR HAVE
ASSISTED IN PREPARING THIS DISCLOSURE STATEMENT BASED UPON FACTUAL
INFORMATION AND ASSUMPTIONS RESPECTING FINANCIAL, BUSINESS, AND
ACCOUNTING DATA FOUND IN THE BOOKS AND RECORDS OF THE DEBTOR, THEY
HAVE NOT INDEPENDENTLY VERIFIED SUCH INFORMATION AND MAKE NO
REPRESENTATIONS AS TO THE ACCURACY THEREOF, INCLUDING SPECIFICALLY
IN CONNECTION WITH THE INFORMATION CONTAINED IN THE WATERFALL
ANALYSIS ATTACHED TO THIS DISCLOSURE STATEMENT. THE PROFESSIONALS
EMPLOYED BY THE DEBTOR SHALL HAVE NO LIABILITY FOR THE INFORMATION
IN THIS DISCLOSURE STATEMENT OR IN THE EXHIBITS ATTACHED HERETO.

     THE DEBTOR RESERVES THE RIGHT TO OBJECT TO ANY CLAIM PRIOR TO
THE DATE ESTABLISHED BY THE BANKRUPTCY COURT. ON AND AFTER THE
EFFECTIVE DATE OF THE PLAN, THE LIQUIDATING TRUST WILL BE VESTED WITH
FULL AUTHORITY TO UNDERTAKE THE CLAIMS OBJECTION PROCESS WITH
RESPECT TO ALL CLAIMS THAT HAVE NOT BEEN PREVIOUSLY RESOLVED BY
COURT ORDER OR OTHERWISE (INCLUDING, BUT NOT LIMITED TO, GENERAL
UNSECURED CLAIMS AND THE SECURED CLAIM OF QR TRIPTYCH). THE ACTUAL
AMOUNTS OF THE DISTRIBUTIONS UNDER THE PLAN TO THE HOLDERS OF
ALLOWED GENERAL UNSECURED CLAIMS THAT ARE OBJECTED TO BY THE
DEBTOR OR THE LIQUIDATING TRUSTEE, AS THE CASE MAY BE, WILL BE
DETERMINED AFTER COMPLETION OF THE CLAIMS OBJECTION PROCESS.

     IRS CIRCULAR 230 NOTICE:       TO ENSURE COMPLIANCE WITH IRS
CIRCULAR 230, HOLDERS OF CLAIMS AND EQUITY INTERESTS ARE HEREBY
NOTIFIED THAT: (A) ANY DISCUSSION OF FEDERAL TAX ISSUES CONTAINED OR
REFERRED TO IN THIS DISCLOSURE STATEMENT IS NOT INTENDED OR WRITTEN
TO BE USED, AND CANNOT BE USED, BY HOLDERS OF CLAIMS OR EQUITY
INTERESTS FOR THE PURPOSE OF AVOIDING PENALTIES THAT MAY BE IMPOSED
ON THEM UNDER THE INTERNAL REVENUE CODE; (B) SUCH DISCUSSION IS
WRITTEN IN CONNECTION WITH THE PROMOTION OR MARKETING BY THE
DEBTOR OF THE TRANSACTIONS OR MATTERS ADDRESSED HEREIN; AND (C)
HOLDERS OF CLAIMS AND EQUITY INTERESTS SHOULD SEEK ADVICE BASED ON
THEIR PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR.

     THIS DISCLOSURE STATEMENT WAS NOT FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR ANY STATE AUTHORITY AND NEITHER THE
SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE AUTHORITY HAS
PASSED UPON THE ACCURACY OR ADEQUACY OF THIS DISCLOSURE STATEMENT


                                     c
       Case 21-12374-RAM   Doc 117   Filed 08/16/21   Page 101 of 171




OR UPON THE MERITS OF THE PLAN. NEITHER THIS DISCLOSURE STATEMENT
NOR THE SOLICITATION OF VOTES TO ACCEPT OR REJECT THE PLAN
CONSTITUTES AN OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY
SECURITIES IN ANY STATE OR JURISDICTION IN WHICH SUCH OFFER OR
SOLICITATION IS NOT AUTHORIZED.

     THIS DISCLOSURE STATEMENT MAY CONTAIN “FORWARD LOOKING
STATEMENTS” WITHIN THE MEANING OF THE PRIVATE SECURITIES LITIGATION
REFORM ACT OF 1995. SUCH STATEMENTS CONSIST OF ANY STATEMENT OTHER
THAN A RECITATION OF HISTORICAL FACT AND CAN BE IDENTIFIED BY THE USE
OF FORWARD-LOOKING TERMINOLOGY SUCH AS “MAY,” “EXPECT,”
“ANTICIPATE,” “ESTIMATE” OR “CONTINUE” OR THE NEGATIVE THEREOF OR
OTHER VARIATIONS THEREON OR COMPARABLE TERMINOLOGY. THE READER IS
CAUTIONED THAT ALL FORWARD-LOOKING STATEMENTS ARE NECESSARILY
SPECULATIVE AND THERE ARE CERTAIN RISKS AND UNCERTAINTIES THAT
COULD CAUSE ACTUAL EVENTS OR RESULTS TO DIFFER MATERIALLY FROM
THOSE REFERRED TO IN SUCH FORWARD-LOOKING STATEMENTS.

     THE DEBTOR BELIEVES THAT THE PLAN PROVIDES THE BEST POSSIBLE
RESULT FOR ALL HOLDERS OF CLAIMS AND EQUITY INTERESTS. THE
DEBTOR ALSO BELIEVES THAT THE PLAN WILL ENABLE THE DEBTOR TO
ACCOMPLISH THE OBJECTIVES OF AN ORDERLY LIQUIDATION UNDER
CHAPTER 11 AND THAT ACCEPTANCE OF THE PLAN IS IN THE BEST
INTERESTS OF THE DEBTOR AND ITS CREDITORS. THUS, IT IS THE OPINION
OF THE DEBTOR THAT THE TREATMENT OF CREDITORS AND EQUITY
INTERESTS UNDER THE PLAN CONTEMPLATE A GREATER RECOVERY THAN
THAT WHICH IS LIKELY TO BE ACHIEVED CONVERSION OF THE CHAPTER 11
CASE TO ONE UNDER CHAPTER 7 OF THE BANKRUPTCY CODE.

     IF YOU ARE ENTITLED TO VOTE TO APPROVE THE PLAN, YOU ARE
RECEIVING A BALLOT WITH YOUR NOTICE OF THIS DISCLOSURE
STATEMENT. THE DEBTOR STRONGLY URGES CREDITORS TO VOTE TO
ACCEPT THE PLAN.




                                     d
         Case 21-12374-RAM         Doc 117      Filed 08/16/21   Page 102 of 171




                                  TABLE OF CONTENTS

                                       ARTICLE I
INTRODUCTION AND OVERVIEW                                                           1
 1.01    General Terms of the Amended Plan                                          1
 1.02    Overview of Chapter 11 and the Plan Confirmation Process                   2
 1.03    Summary of Voting Requirements for Plan Confirmation                       3
   (a)   In General                                                                 3
   (b)   Impaired Classes Entitled to Vote                                         34
   (c)   Unimpaired Classes Deemed to Accept the Plan                               4
   (d)   Voting Deadline                                                            4
   (e)   Voting Instructions                                                        4
   (f)   Ballots                                                                    4
   (g)   Additional Information                                                     4
                           ARTICLE II
THE DEBTOR’S CORPORATE HISTORY                                                      5
 2.01    The Debtor’s Corporate Structure                                           5
 2.02    The Debtor’s Business Operations                                           6
 2.03    The Debtor’s Capital Structure                                             7
   (a)   The Land                                                                   7
   (b)   Debt Structure                                                             8
   (c)   Short Term Cash Financing                                                  8
 2.04    Events Leading Up to the Chapter 11 Bankruptcy Case                        8
   (a)   The COVID-19 Pandemic                                                      8
   (b)   Pre-Bankruptcy Restructuring Efforts                                       9
 2.05    The Bankruptcy Case                                                        9
   (a)   Claims Asserted Against Debtor                                            10
   (b)   The QR Triptych Litigation                                                11
   (c)   The Debtor’s Miscellaneous Assets                                         12
   (d)   The LV Settlement Agreement                                               12
   (e)   The Sale Motion and Approved Bidding Procedures                           13
                                      ARTICLE III
SUMMARY OF THE PLAN                                                                17
 3.01    Summary                                                                   17
 3.02    Provisions for Treatment of Unclassified Claims                           17
   (a)   Administrative Claims                                                     17


                                             1
         Case 21-12374-RAM          Doc 117   Filed 08/16/21     Page 103 of 171




   (b)   Professional Fee Claims                                                   1718
   (c)   Priority Tax Claims                                                         18
   (d)   Statutory Fees                                                              18
   (e)   Summary of Treatment of Claims, Equity Interests and Estimated Recoveries. 1819
   (f)   Classification of Claims and Equity Interests Under the Plan                22
                          ARTICLE IV
MEANS OF IMPLEMENTING THE AMENDED PLAN                                               22
 4.01    The Debtor will Sell the Property                                           22
 4.02    The Liquidating Trust                                                       22
   (a)   Execution and Implementation                                                23
   (b)   Liquidating Trust Assets                                                    23
   (c)   Liquidating Trustee                                                         23
   (d)   Powers of the Liquidating Trustee                                         2324
   (e)   Corporate Action                                                          2526
   (f)   Costs and Expenses                                                        2526
   (g)   Compensation of the Liquidating Trustee                                   2526
   (h)   Retention of Professionals                                                2526
   (i)   Tax Consequences of Liquidating Trust                                     2526
   (j)   Duration                                                                  2627
   (k)   Indemnification                                                           2627
   (l)   Bond                                                                      2728
   (m)   Resignation, Death or Removal                                             2728
   (n)   Transfer of Assets Free and Clear of all Liens, Claims and Encumbrances   2829
                           ARTICLE V
PRESERVATION OF CAUSES OF ACTION                                                   2829
 5.01    Transfer of Causes of Action                                              2829
 5.02    No Release of Any Claim or Causes of Action                               2829
 5.03    Summary and Disclosure of Causes of Action                                2930
 5.04    Summary and Disclosure of Causes of Action                                3132
                           ARTICLE VI
PROVISIONS GOVERNING DISTRIBUTIONS                                                 3132
 6.01    Manner of Cash Payments Under the Amended Plan                            3132
 6.02    Entity Making Distribution                                                3132
 6.03    Distribution Dates                                                        3233
 6.04    Record Date for Distributions                                             3233


                                              2
         Case 21-12374-RAM           Doc 117   Filed 08/16/21    Page 104 of 171




 6.05    Delivery of Distributions                                                 3233
 6.07    Compliance with Tax Requirements                                          3334
 6.08    No Payments of Fractional Dollars                                         3334
 6.09    Interests on Claims                                                       3435
 6.10    No Distribution in Excess of Allowed Amount of Claims                     3435
 6.11    Setoff and Recoupment                                                     3435
 6.12    De Minimis Distributions; Charitable Donations                            3435
 6.13    Withholding of Distributions                                              3536
 6.14    Distributions in Satisfaction; Allocation                                 3536
 6.15    No Distributions on Late-Filed Claims                                     3536
                                        ARTICLE VII
DISPUTED CLAIMS                                                                      36
 7.01    Resolution of Disputed Claims                                               36
 7.02    Objection Deadline                                                        3637
 7.03    Estimation of Claims                                                      3637
 7.04    No Distributions Pending Allowance                                        3637
                         ARTICLE VIII
TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES                              3738
 8.01    General Treatment: Rejected if not Previously Assumed                     3738
 8.02    Bar to Claims Arising from Rejection, Termination or Expiration           3738
 8.03    Rejection of Executory Contracts and Unexpired Leases                       38
 8.04    Modifications, Amendments, Supplements, Restatements, or Other Agreements. 3839
 8.05    Proof of Claim Based on Assumed Executory Contracts or Unexpired Leases   3839
 8.06    Cure of Defaults for Assumed Executory Contracts and Unexpired Leases     3839
 8.07    Effect of Confirmation Order                                              3839
 8.08    Indemnification and Reimbursement                                           39
                          ARTICLE IX
CONDITIONS PRECEDENT TO THE EFFECTIVE DATE                                         3940
 9.01    Conditions Precedent                                                      3940
 9.02    Waiver                                                                    3940
                            ARTICLE X
            EFFECT OF CONFIRMATION; INDEMNIFICATION,
INJUNCTIVE AND RELATED PROVISIONS                                                  4041
 10.01   Compromise and Settlement                                                 4041
 10.02   Binding Effect                                                            4041
 10.03   Discharge of Claims                                                       4041


                                               3
         Case 21-12374-RAM        Doc 117       Filed 08/16/21   Page 105 of 171




 10.04   Discharge of Debtor                                                       4041
 10.05   Exculpation                                                               4142
 10.06   Limitations on Exculpation                                                4142
 10.07   Injunction                                                                4142
 10.08   Release of Liens                                                          4243
                                      ARTICLE XI
RETENTION OF JURISDICTION                                                          4243
                           ARTICLE XII
RISK FACTORS IN CONNECTION WITH THE AMENDED PLAN                                   4445
 12.01   Business Risk                                                             4445
 12.02   Bankruptcy Risk                                                           4445
 12.03   Failure to Close on Sale of Property                                      4446
 12.04   Rejection of Amended Plan                                                 4546
 12.05   No Duty to Update Disclosures                                             4546
 12.06   Representations Outside the Disclosure Statement                          4546
 12.07   Tax and Other Related Considerations                                      4547
                                      ARTICLE XIII
MISCELLANEOUS PROVISIONS                                                           4647
 13.01   Modification of Amended Plan                                              4647
 13.02   Revocation of Amended Plan                                                4647
 13.03   Binding Effect                                                            4647
 13.04   Successors and Assigns                                                    4648
 13.05   Governing Law                                                             4648
 13.06   Reservation of Rights                                                     4748
 13.07   Section 1125(e) Good Faith Compliance                                     4748
 13.08   Further Assurances                                                        4748
 13.09   Service of Documents                                                      4749
 13.10   Filing of Additional Documents                                            4849
 13.11   No Stay of Confirmation Order                                             4849
 13.12   Automatic Stay                                                            4849
                        ARTICLE XIV
CONFIRMATION REQUIREMENTS                                                          4850
 14.01   Standard to Confirm a Plan                                                4850
   (a)   Best Interest Test                                                        4950
   (b)   Liquidation Analysis                                                      4950



                                                4
         Case 21-12374-RAM         Doc 117    Filed 08/16/21   Page 106 of 171




   (c)   Feasibility                                                             5052
   (d)   Acceptance by Impaired Class                                            5052
                                     ARTICLE XV
ALTERNATIVES TO THE PLAN                                                         5253
 15.01   Liquidation Pursuant to Chapter 7 of the Bankruptcy Code                5253
 15.02   Alternative Plan of Reorganization                                      5253
 15.03   Dismissal of the Chapter 11 Case                                        5254
                          ARTICLE XVI
CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN                              5354
ARTICLE XVII CONCLUSION                                                          5556



                                        EXHIBITS

EXHIBIT A   Liquidating Analysis


THE DEBTOR HEREBY ADOPTS AND INCORPORATES EACH EXHIBIT ATTACHED TO
THIS DISCLOSURE STATEMENT BY REFERENCE AS THOUGH FULLY SET FORTH
HEREIN.




                                              5
           Case 21-12374-RAM         Doc 117     Filed 08/16/21     Page 107 of 171




                                    ARTICLE I
                            INTRODUCTION AND OVERVIEW

1.01   General Terms of the Plan

       Aventura Hotel Properties, LLC (the “Debtor”) proposes a First Amended Chapter 11
Plan of Liquidation (and including all Plan Documents and other attachments hereto, as any of
the same may be amended from time to time, all of which are incorporated herein by reference
and are a part of, the “Plan”) dated as of August 11,16, 2021.

       The Amended Plan is subject to the Debtor successfully consummating a sale of its
principal asset, an acre of land in Miami Dade County, Florida. In order for the Debtor to
successfully confirm the Amended Plan and comply with its present obligations to senior
lender LV Midtown, it must sell the property for at least $22 million. If the Debtor is
unable close on such a transaction, or otherwise renegotiate the terms of its agreement with
LV Midtown set forth in the LV Settlement Agreement (as defined below) or otherwise, the
Debtor may instead elect to seek dismissal or conversion of its bankruptcy case pursuant to
Section 1112 of the Bankruptcy Code.

        This Disclosure Statement and the other documents described herein are being furnished
by the Debtor to Creditors in the Debtor’s Chapter 11 Case pending before the Bankruptcy
Court. This Disclosure Statement is intended to provide adequate information of a kind, and in
sufficient detail, to enable the Debtor’s Creditors to make an informed judgment about the Plan,
including whether to accept or reject such Plan. This Disclosure Statement sets forth certain
information regarding: (i) the Debtor’s prepetition operating and financial history; (ii) the
Debtor’s need to file for relief under chapter 11 of the Bankruptcy Code; (iii) significant events
that have occurred during the Debtor’s Chapter 11 Case; (iv) the terms of the Plan; (v) the
manner in which distributions will be made under the Plan; (vi) certain effects of confirmation of
the Plan; (vii) certain risk factors associated with the Plan; and (viii) the confirmation process
and the voting procedures that holders of Claims and Equity Interests entitled to vote under the
Plan must follow for their votes to be counted.

       This Disclosure Statement is subject to the Bankruptcy Court’s approval, as containing
information of a kind, and in sufficient detail, adequate to enable a hypothetical, reasonable
investor typical of each of the Classes whose votes are being solicited to make an informed
judgment with respect to the Plan. THE BANKRUPTCY COURT’S APPROVAL OF THIS
DISCLOSURE STATEMENT DOES NOT CONSTITUTE A DETERMINATION WITH
RESPECT TO THE MERITS OF THE PLAN. ALL CREDITORS ARE ENCOURAGED
TO READ THIS DISCLOSURE STATEMENT AND ITS EXHIBITS CAREFULLY AND
IN THEIR ENTIRETY BEFORE DECIDING TO VOTE TO ACCEPT OR REJECT THE
PLAN.

        The summary of the Plan provided herein is qualified in its entirety by reference to the
Plan. To the extent that the information provided in this Disclosure Statement and the Plan
(including any Plan Supplements) conflict, the terms of the Plan (including any Plan
Supplements) will control. Terms not otherwise specifically defined herein will have the
meanings attributed to them in the Plan. Each definition in this Disclosure Statement and in the


                                                1
           Case 21-12374-RAM          Doc 117     Filed 08/16/21     Page 108 of 171




Plan includes both the singular and plural. Headings are for convenience or reference and shall
not affect the meaning or interpretation of this Disclosure Statement.

        On the Effective Dates of the Plan, the Debtor will transfer and vest any and all Assets of
the Estate of the Debtor into the Liquidating Trust to be created under the Plan, with such
Liquidating Trust under the direction and control of ______________________ as the
Liquidating Trustee therein. The Liquidating Trustee shall have those powers and duties set
forth in the Plan, including all of the powers and duties of a chapter 7 trustee or a chapter 11
trustee, including under Sections 704 and 1106 of the Bankruptcy Code.

        The Liquidating Trust will be created solely to implement the terms of the Plan. The
primary purposes of the Liquidating Trust will be to collect and liquidate the Assets of the
Estate, pursue those claims and Causes of Action transferred to, and vested in, the Liquidating
Trust and to distribute to the Liquidating Trust Beneficiaries all proceeds from the liquidation of
the Assets of the Estate pursuant to the terms of the Plan and in accordance with Treasury
Regulation Section 301.7701-4(d). Under no circumstances shall the Liquidating Trustee have
any power to engage in any trade or business or any other activity except as specifically provided
in the Plan otherwise reasonably necessary and advisable for the orderly liquidation and
distribution of the Assets.

        The Plan provides that the Liquidating Trust shall issue beneficial interests in such
Liquidating Trust to the Liquidating Trust Beneficiaries. Under the Plan, (i) the Class A
Beneficial Interests in the Liquidating Trust will be issued to the Holders of all Allowed
Unsecured Claims, and (b) the Class B Beneficial Interests in the Liquidating Trust will be
issued to the Holders of the Equity Interests in the Debtor.

        The Liquidating Trustee shall make Distributions from the Liquidating Trust in
accordance with the Plan to the Liquidating Trust Beneficiaries, in each case on a Pro Rata basis
within Class A or Class B as applicable, provided that the Holders of the Class B Beneficial
Interests in the Liquidating Trust shall be subordinated in all respects to the Holders of the Class
A Beneficial Interests in each such Liquidating Trust. The Liquidating Trustee shall be deemed
to have been appointed as the representative of each Estate by the Bankruptcy Court pursuant to
section 1123(b)(3)(B) of the Bankruptcy Code.

1.02   Overview of Chapter 11 and the Amended Plan Confirmation Process

        Chapter 11 of the Bankruptcy Code allows debtors to reorganize or to liquidate and wind
up their affairs for the benefit of the debtors and their creditors. Upon the commencement of a
chapter 11 case, an estate is created comprised of all the legal and equitable interests of a debtor
as of the date the petition is filed, and the current owner(s) and management typically remain in
control of the debtor as a debtor-in-possession. The debtor remains in possession of its property
without the oversight of a trustee.

         Pursuant to section 362 of the Bankruptcy Code, the filing of a chapter 11 petition
imposes an automatic stay of all attempts by creditors or third-parties to collect or enforce
prepetition claims against a debtor or otherwise interfere with its property or business, unless
relief from the automatic stay is obtained from the bankruptcy court.



                                                 2
             Case 21-12374-RAM        Doc 117     Filed 08/16/21     Page 109 of 171




        The Bankruptcy Code is designed to encourage the parties-in-interest in a chapter 11 case
to negotiate the terms of a chapter 11 plan so that it may be confirmed. A chapter 11 plan is the
vehicle for satisfying or otherwise addressing the claims against and the interests in the debtor.
Confirmation of a chapter 11 plan makes it binding on the debtor and all of its creditors and the
prior obligations owed by the debtor to such parties are compromised in exchange for the
obligations specified in the plan.

       After a chapter 11 plan has been filed, the holders of impaired claims against the debtor
are permitted to vote to accept or reject the plan. Before soliciting acceptances of the proposed
plan, section 1125 of the Bankruptcy Code requires the debtor to file a disclosure statement
containing adequate information of a kind, and in sufficient detail, to enable a hypothetical,
reasonable investor to make an informed judgment about the plan. This Disclosure Statement is
presented to holders of Claims against the Debtor entitled to vote under section 1125 of the
Bankruptcy Code in connection with the Debtor’s solicitation of votes on the Plan.

1.03   Summary of Voting Requirements for Amended Plan Confirmation

       (a)     In General

        Creditors should refer only to this Disclosure Statement and the Plan and any Court
approved solicitations to determine whether to vote to accept or reject the Plan. Under the
Bankruptcy Code, only holders of Claims that are “impaired” are entitled to vote to accept or
reject the Plan. Under section 1124 of the Bankruptcy Code, a class of claims or interests is
deemed to be “impaired” under a plan unless (1) the plan leaves unaltered the legal, equitable
and contractual rights to which such claim or interest entitles the holder thereof, or (2)
notwithstanding any legal right to an accelerated payment of such claim or interest, the plan,
among other things, cures all existing defaults (other than defaults resulting from the occurrence
of events of bankruptcy) and reinstates the maturity of such claim or interest as it existed before
the default.

        An impaired class of creditors votes to accept a plan if the holders of at least two-thirds
(2/3) in dollar amount, and more than one-half (1/2) in number, of those creditors that actually
cast ballots vote to accept such plan. Those classes that are not impaired are not entitled to vote
and are deemed to accept a plan. Those classes that are not entitled to a distribution and will not
retain property under a plan are deemed to reject a plan.

        A class of equity interest holders is deemed to accept a plan if the holders of at least
two-thirds (2/3) in amount of those interest holders that actually cast ballots vote to accept such
plan. A class of equity interest holders is impaired, not entitled to vote, and deemed to reject the
plan if the plan treats such holders by providing that they will retain no property and receive no
distributions under the plan.

        Any Claim in an Impaired Class that is subject to a pending objection or is
scheduled as unliquidated, disputed or contingent is not entitled to vote unless the holder of
such Claim has obtained an order of the Bankruptcy Court temporarily allowing the Claim
for the purpose of voting on the Plan.



                                                 3
             Case 21-12374-RAM       Doc 117     Filed 08/16/21     Page 110 of 171




       Pursuant to the Bankruptcy Code, only creditors who actually vote on the Plan will be
counted for purposes of determining whether the required number of acceptances have been
obtained for the Plan. Failure to deliver a properly completed ballot by the Voting Deadline (as
defined herein) will result in an abstention; consequently, the vote will neither be counted as an
acceptance or rejection of the Plan.

       (b)     Impaired Classes Entitled to Vote

       The Plan contains 5 Classes. Claims in Classes 2, 3 5 and the Equity Interests in Class 5
are Impaired and therefore are entitled to vote on the Plan.

       (c)     Unimpaired Classes Deemed to Accept the Amended Plan

       Claims in Class 1 is Unimpaired, and as such will not be solicited and will be deemed to
have accepted the Plan pursuant to Section 1126(f) of the Bankruptcy Code.

       (d)     Voting Deadline

       If a Creditor holds a Claim or Equity Interest classified in a voting Class of Claims or
Equity Interests under the Plan, the Creditor’s acceptance or rejection of such Plan is important
and must be in writing and submitted on time. The record date for determining which Creditors
may vote on the Plan is __________ ___, 2021 (the “Voting Record Date”). The voting
deadline is __________ ___, 2021, at 4:00 p.m. (prevailing Eastern Time) (the “Voting
Deadline”).

       (e)     Voting Instructions

     IN ORDER FOR A VOTE TO BE COUNTED, THE BALLOT MUST BE
PROPERLY COMPLETED IN ACCORDANCE WITH THE VOTING INSTRUCTIONS
ON THE BALLOT AND RETURNED TO THE CLERK OF THE COURT OF THE
UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF
FLORIDA (MIAMI DIVISION) BY THE VOTING DEADLINE AT THE ADDRESS
PRINTED ON THE BALLOT.

       (f)     Ballots

       Creditors must use only the Ballot or Ballots sent to them with the notice of this
Disclosure Statement. If a Creditor has multiple Claims that it is entitled to vote, it should
receive multiple Ballots. IF A CREDITOR RECEIVES MORE THAN ONE BALLOT,
THEN THE CREDITOR SHOULD ASSUME THAT EACH BALLOT IS FOR A
SEPARATE CLAIM AND SHOULD COMPLETE AND RETURN ALL OF THEM.

       (g)     Additional Information

        If you have any questions about (i) the procedure for voting on your Claim, (ii) the
package of materials that you have received, (iii) the amount of your Claim, (iv) obtaining or
replacing a Ballot, or (v) obtaining an additional copy of the Plan, this Disclosure Statement, or
any exhibits to such documents, please contact the Debtor’s counsel, Genovese Joblove &


                                                4
          Case 21-12374-RAM       Doc 117    Filed 08/16/21    Page 111 of 171




Battista, P.A., 100 S.E. Second Street, 44th Floor, Miami, FL 33131, Attn: Jesus M. Suarez,
telephone:           (305)          349-2300,          email:         jsuarez@gjb-law.com.




                                            5
              Case 21-12374-RAM            Doc 117       Filed 08/16/21       Page 112 of 171




                                        ARTICLE II
                              THE DEBTOR’S CORPORATE HISTORY

2.01      The Debtor’s Corporate Structure

        The Debtor is a Florida limited liability company organized on January 9, 2013 and later
utilized to acquire, develop, construct and operate a mixed-use project located in the hub of the
city’s three most dynamic and creative new neighborhoods: Miami Design District, Wynwood
Art District, and Midtown/Edgewater Corridor (the “Triptych Project”). In July 2014, the
Debtor acquired the land at 3601 N. Miami Avenue, Miami, Florida 331272 (the “Land”) for
purposes of developing the Triptych Project.

                                   Figure 1: Rendering of Triptych Project




       The Triptych Debtor is an entity that holds 100% of the membership interests of the
Debtor. The Debtor and the Triptych Debtor are headquartered at the offices of HES Group,
located at 1001 SW 2nd Avenue, Suite 300, Miami, Florida 33126.

2
    The subject real estate is a 0.99-acre, high density, mixed-use zoned site located at 3601, 3610, 3630,
    3651, and 3701 North Miami Avenue in Miami-Dade County, Florida. A total of nine parcels were
    purchased by the Debtor totaling 44,783 square feet and identified as follows: Folio numbers
    01-3124-026-0010; 01-3124-026-0050; 01-3124-026-0060; 01-3124- 026-0070; 01-3124-026-0150;
    01-3124-026-0160; 01-3124-026-0170; 01-3124-026-0030; 01-3124-026-0040.


                                                        6
           Case 21-12374-RAM         Doc 117     Filed 08/16/21    Page 113 of 171




2.02   The Debtor’s Business Operations

        On July 10, 2014, the Debtor acquired the Land with the proceeds of a $7.5 million
acquisition loan from Midtown Land 8, LLC (“Kresher Loan”).

       In 2015, the Debtor obtained a Conditional Approval Resolution by the City of Miami
Urban Development Review Board for the Triptych Project. Thereafter, the Debtor obtained an
appraisal from CBRE that valued the Land “as is” at $27,500,000.

       In 2016, the Debtor entered into a Franchise Agreement with Hilton Worldwide for the
branding and management of a 297-room Triptych Curio Collection by Hilton Hotel (the “Hilton
Curio Concept”). The Debtor invested approximately $5 million to develop the Hilton Curio
Concept, which included obtaining architectural and engineering designs from the world-class
Miami-based firm of Bermello, Ajamil & Associates and interior design services from Wilson &
Associates. That same year, the Debtor engaged OHL Construction and entered into a LOI
authorizing it to commence pre-construction work for the Triptych Project.

         In 2017, the Debtor obtained an appraisal from Landauer Valuation & Advisory that
valued the Land “as is” at $33,800,000. Later that year, the Debtor considered repositioning the
Triptych Project to be smaller in scope, but ultimately decided against it. In November 2017, the
Debtor refinanced the Kresher Loan with a $9.5 million loan from 21 Brands, S.A. in exchange
for a first priority mortgage against the Land (the “21 Brands Loan”).

       In 2018, the Debtor received an appraisal from CBRE that valued the Land “as is” at $40
million. On July 31, 2018, the Debtor entered into a $15 million first mortgage loan with LV
Midtown, LLC (“LV Midtown”) that was used, in part, to refinance the 21 Brands Loan. At the
same time, the Debtor granted an $8.2 million subordinated mortgage in favor of QR Triptych,
LLC (“QR Triptych”) and paid it $3 million from the loan proceeds received from LV Midtown.

       On October 31, 2019, the Debtor executed a Term Sheet with Hyatt Franchise
Corporation to develop and manage a Joie De Vivre by Hyatt Hotel (the “Joire de Vivre
Concept”). In December 2019, the Debtor received an appraisal from CBRE that valued the
Land “as is” at $42 million.

       The Triptych Project was expected to break ground in October 2020 and be completed by
October 2023. However, the timeline was impacted by the COVID-19 pandemic that brought
the world to a standstill and brought unprecedented delays and obstacles that frustrated the
Debtor’s ability to obtain additional capital and construction financing to move forward with the
development of the Triptych Project.




                                                7
             Case 21-12374-RAM      Doc 117      Filed 08/16/21       Page 114 of 171




2.03   The Debtor’s Capital Structure

       (a)     The Land

       The Debtor owns the land in fee simple.

                                Figure 2: Triptych Project Site




                             Figure 3: Triptych Project Site Detail




                                                 8
             Case 21-12374-RAM       Doc 117      Filed 08/16/21     Page 115 of 171




       (b)     Debt Structure

        On July 31 2018, four years after the Debtor acquired the Land, it entered into a loan
transaction with LV Midtown (an affiliate of Linkvest Capital Group (“Linkvest”)).

       The Loan Transaction provided for LV Midtown to make a loan to the Debtor in the
principal amount of $15,000,000 secured by, among other things, a first priority mortgage
against the Land (the “Linkvest Loan”). The Linkvest Loan is also secured by a pledge by the
Triptych Debtor of all of the membership interests in the Debtor, subject to the terms of a Pledge
and Security Agreement dated July 31, 2018 (the “Pledge Agreement”).

        In connection with the Loan Transaction, the Debtor also executed a Redemption
Agreement with QR Triptych (the “Redemption Agreement”) that provided QR Triptych’s
interests in the Triptych Debtor to be redeemed in exchange for (i) payment of $3 million from
the proceeds of the Linkvest Loan; and (ii) the Debtor executing a promissory note in the
original principal amount of $8,238,579 (the “QR Note”). The QR Note is secured by a second
priority mortgage against the Land and is subject of a Subordination and Intercreditor Agreement
executed between LV Midtown and QR Triptych. The Debtor and Triptych Debtor have sued to
avoid QR Triptych’s mortgage and the QR Note, to avoid over $5.2 million in transfers from the
Debtor to QR Triptych and to an entity controlled by its principal and to re-characterize QR
Triptych’s claim against the Debtor as subordinated equity in the Triptych Debtor. See §2.05(b),
infra.

       (c)     Short Term Cash Financing

       The Debtor’s short-term cash needs have been typically financed through interest-free
advances from HES Group companies. In certain instances, HES Group companies advanced
expenses on the Debtor’s behalf. The Debtor, in turn, repaid the advances as circumstances
permitted. In total, HES Group companies claim to have advanced net cash of over $3 million
which remains unpaid.

2.04   Events Leading Up to the Chapter 11 Bankruptcy Case

       (a)     The COVID-19 Pandemic

        Beginning in or about December 2019, an international pandemic of unprecedented scale
spread across the globe, where inhabitants of all nations were affected by the virus referred to as
the coronavirus disease 2019 (“COVID-19”). On March 11, 2020, the World Health
Organization announced that the COVID-19 outbreak was properly characterized as a pandemic.
. The COVID-19 pandemic resulted in global shutdowns and caused economic and commercial
disruptions in various sectors, including a heavy impact on the real estate and hospitality
markets. The COVID-19 pandemic and the related restrictions on travel, business activity, and
individual movement have had a significant impact on the hospitality industry.

        Pandemic induced lockdowns, event cancellations, and stoppage of corporate travel
affected the hospitality industry across the board. The Smith Travel Research (“STR”) data


                                                 9
                 Case 21-12374-RAM             Doc 117       Filed 08/16/21         Page 116 of 171




reflects that beginning in March 2020, occupancies began to plummet and by late March, the
U.S. hotel industry had effectively come to a halt. According to an STR3 report, in a
year-over-year comparison with April 2019, the industry recorded a nearly 64% drop in hotel
occupancy and a 79.9% drop in RevPAR4. According to another report by Skift Research and
McKinsey & Company, “hotel demand may not reach pre-COVID-19 levels until 2023, while
revenue per available room may not recover until 2024.”

       Throughout 2020, there continued to be extraordinary uncertainty; the crisis and ensuing
emergency orders severely impaired the value and progress of the Triptych Project. One example
of the pandemic’s impact on the project was the standstill effect it had on the Debtor’s
negotiations with a national hotel chain. Due to the COVID-19 pandemic, the deadline to
execute certain franchise documents was extended until December 31, 2020, effectively putting
Triptych Project, and related negotiations with the national hotel chain, on hold.

           (b)      Pre-Bankruptcy Restructuring Efforts

       In August 2020, LV Midtown initiated a foreclosure proceeding captioned LV Midtown
LLC v. Aventura Hotel Properties, LLC et al., Case No. 2020-018857-CA-01, pending in the
Eleventh Judicial Circuit in and for Miami-Dade, Florida (the “Foreclosure Case”). Throughout
the Foreclosure Case, the Debtors attempted to negotiate an appropriate resolution of the
Linkvest Loan that accounts for, among other things, the significant equity in the Land and the
various alternatives.

        Based on the above unprecedented circumstances and disputes with Linkvest, among
other things, the Debtors determined that the filing of a Chapter 11 bankruptcy was in the best
interests of the Triptych Project and all of its stakeholders. The Debtor anticipated using the
Chapter 11 process to provide the necessary breathing room needed to weather the economic
storm caused by the Coronavirus pandemic, to recapitalize and continue development of the
Triptych Project, and if necessary, facilitate a sales process for the Land that maximizes the
return to all of its stakeholders.

2.05       The Bankruptcy Case

        On March 12, 2021 (the “Petition Date”), the Debtors filed voluntary petitions in this
Court for relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”)
and, as a result, the Foreclosure Case has been stayed since the Petition Date by operation of
section 362 of the Bankruptcy Code.

        On March 15, 2021, the Court granted the Debtors’ Ex-Parte Motion for Joint
Administration [ECF No. 11], providing for the designation of Case No. 21-12374-BKC-RAM
as the “Lead Case.” To date, a creditors’ committee, trustee or examiner has not been appointed
3
    Founded in 1985, STR provides premium data benchmarking, analytics and marketplace insights for
    global hospitality sectors. STR was acquired in October 2019 as a division of CoStar Group, Inc., the
    leading provider of commercial real estate information, analytics and online marketplaces.
4
    Revenue per available room (RevPAR) is a metric used in the hospitality industry to measure hotel performance.
    The measurement is calculated by multiplying a hotel’s average daily room rate by its occupancy rate. RevPAR is
    also calculated by dividing a hotel’s total room revenue by the total number of available rooms in the period being
    measured.


                                                           10
             Case 21-12374-RAM       Doc 117      Filed 08/16/21     Page 117 of 171




in this case. The Debtors are operating and managing the business and affairs of their respective
bankruptcy estates (the “Estates”) as debtors-in-possession pursuant to sections 1107(a) and
1108 of the Bankruptcy Code.

       On April 15, 2021, the Court entered a final Order Granting the Application to Employ
Jesus M. Suarez and the Law Firm of Genovese Joblove & Battista, P.A. as Counsel for the
Debtors-in-Possession [ECF No. 34].

       (a)     Claims Asserted Against Debtor

       The Debtor’s bankruptcy schedules reflect general unsecured claims in the amount of
$1,110,273.90, of which the Debtor scheduled $295,242 as disputed as of the Petition Date. The
Debtor’s general unsecured creditors are largely trade and professional creditors that remain
unpaid and arise from the development of the Project.

       On April 1, 2021, the Miami-Dade County Tax Collector filed Claim No. 1-1 in the
amount of $427,287.44 plus statutory interest accruing at 18% (the “MDCTC Claim”). The
MDCTC Claim represents real estate property taxes past due on the Land and payable to
Miami-Dade County for tax years 2020 and estimated tax liability for 2021 (final tax bills will be
available on November 1, 2021).

       On April 1, 2021, the Miami Dade Tax Collector also gave notice of additional creditors
holding tax certificates for tax year 2019 [ECF No. 28] (the “2019 Real Estate Taxes”). The
2019 Real Estate Taxes are secured by a lien on the Land and are $219,890.50 plus interest.

       On May 19, 2021, Secured Creditor LV Midtown, LLC (“LV Midtown” or “Secured
Creditor”) filed a secured claim, Claim No. 5-1, in an amount not less than $18,944,582.14, plus
accrued interest, attorneys’ fees and costs as of the Petition Date (the “Secured Claim”) in the
Bankruptcy Case.

       On May 19, 2021, QR Triptych, LLC (“QR Triptych”) filed Claim No. 6-1 [Debtor AHP]
(the “QR Claim”). The QR Claim asserts a claim against the Debtor in the amount of
$8,238,579.20, and purports to be secured by a subordinate mortgage on the Property. However,
the QR Claim does not contain evidence of the Debtor’s alleged indebtedness to QR Triptych
and instead relies upon a promissory note evidencing only indebtedness to LV Midtown.

       On July 22, 2021, QR Triptych amended the QR Claim [Claim No. 6-2] to assert a claim
for $10,597.809.81, providing for what they claim to be past-due interest and attorneys’ fees (the
“QR Amended Claim”). The QR Amended Claim includes an alleged promissory note
purportedly executed on behalf of the Debtor that had not been included in the initial QR Claim.
The Debtor objected to the QR Claim (as may be amended) in the Avoidance Litigation (defined
below).

        On May 19, 2021, Elisabeth Eljuri [Claim No. 3-1] and Ivan Sandrea [Claim No. 4-1]
filed general unsecured claims against the Debtor in the amounts of $2,170,291 (“Eljuri Claim”)
and $1,479,005.91 (the “Sandrea Claim”). The Eljuri Claim and Sandrea Claim represent
general unsecured creditors that (i) advanced cash into the bank account of the Debtor for the
Project; or (ii) paid expenses on directly on behalf of the Project; or (iii) otherwise conferred a


                                                11
             Case 21-12374-RAM       Doc 117     Filed 08/16/21     Page 118 of 171




benefit for the Project. The Eljuri Claim and Sandrea Claim remain subject to further review and
potential objection in whole or in part.

        On July 26, 2021, OHL Building, Inc. filed a claim against the Debtor in the amount of
$290,892 (the “OHL Claim”). The OHL Claim arises from a complaint that it filed prior to the
Petition Date against the Debtor HES Group Holding, LLC in the Eleventh Judicial Circuit in
and for Miami Dade County, Florida (Case No. 2020-022171-CA-01). The OHL Claim remains
subject to objection, but was deemed timely filed by the Bankruptcy Court [ECF No 104].

       (b)     The QR Triptych Litigation

        On June 15, 2021, the Debtors commenced an adversary proceeding against QR Triptych
and JQ Real Estate, LLC. See Adv. Case No. 21-12374-RAM (the “Avoidance Litigation”).
The Debtor and the Triptych Debtor Avoidance Litigation to avoid certain inequitable
transactions made for the benefit of QR Triptych - a former equity investor in the Triptych
Debtor– that were paid from the assets of the Debtor. In summary, the Debtor and the Triptych
Debtor seek to avoid (i) $2.2 million transferred by the Debtor to Defendant JQRE (an entity
related to QR Triptych and to which the Debtors were not indebted); (ii) $3 million transferred
by the Debtor to Defendant QR Triptych on account of its equity in the Triptych Debtor; and (iii)
the incurrence by the Debtor of an $8.2 million subordinated mortgage in favor of Defendant QR
Triptych in exchange for nothing of value to the Debtor. The Debtors also objected to QR
Triptych’s filed proof of claim and seek mandatory and equitable subordination.

      On July 16, 2021, the Defendants in the Avoidance Litigation filed an Answer [Adv.
Case ECF No. 8].

        On August 6, 2021, the Debtor and Triptych Debtor filed a Motion to Strike the
Adversary Defendants’ Affirmative Defenses [Adv. Case ECF No. 10]. The Debtor believes the
Adversary Defendants have failed to raise legally sufficient affirmative defenses.
Notwithstanding, the Defendants may have the opportunity to replead their defenses and to
challenge elements of the Debtor’s prima facia case. In either respect, the Debtor anticipates
that the Adversary Defendants will vigorously defend the claims and will raise litigable issues.
For example. the Defendants claim, among other things, the Debtor and Triptych Debtor were
alter-ego’s of each other and that by allegedly providing value to one entity they are relieved of
an obligation to provide value to the other entity. The Defendants also allege unspecified
wrongdoing by the Debtors’ Officers and Directors which they claim impairs the ability of the
Debtor to prevail in its claims against them.

        The Debtor disputes the defenses raised by the Defendants in the Avoidance Litigation
and expects to prevail in prosecuting their claims within a reasonable degree of certainty.
Nonetheless, all litigation claims are uncertain, costly to prosecute and subject to risk.
Additionally, the Debtor is not aware of the financial condition of the Defendants and cannot
presently ascertain whether any affirmative recoveries against these Defendants are ultimately
collectible. Notwithstanding, the Debtors believe that many of the issues raised in the
Avoidance Litigation are not novel, and are capable of being adjudicated by the Bankruptcy
Court within three to six months.



                                               12
                Case 21-12374-RAM       Doc 117     Filed 08/16/21     Page 119 of 171




          (c)     The Debtor’s Miscellaneous Assets

        The Debtor’s schedules reflect (i) accounts receivable in the amount of $704,610.00; (ii)
miscellaneous office furnishings of unknown value; and (iii) de minimis cash balances in its
Debtor-in-Possession account at City National Bank of Florida. Additionally, the Debtor may
hold litigation claims against (i) recipients of otherwise avoidable transfers; (ii) its current and
officers and directors; (iii) vendors; (iv) suppliers; and (v) other third parties.

          (d)     The LV Settlement Agreement

       On June 16, 2021, the Court approved a settlement between the Debtors and the Secured
Creditor [ECF No. 85] (the “LV Settlement”)5 that provides, among other things for:

          (a)     The allowance of Secured Creditor’s Secured Claim in the amount of
                  $20,468,837.91 as of September 15, 2021 (the “Payoff Amount”).

          (b)     Notwithstanding the stipulated Indebtedness and Payoff Amount, the Secured
                  Creditor shall agree to accept a discounted lump sum amount of $19,600,000
                  (“Release Price”) in full and final satisfaction of the Secured Claim against the
                  Estates under 11 U.S.C. § 506 of the Code provided that (a) such Release Price is
                  indefeasibly paid to and actually received by Secured Creditor in cleared funds on
                  or before September 15, 2021, (b) each of the milestones identified in the LV
                  Settlement are completed; and (c) and the Debtors have timely complied with
                  each and every term of the LV Settlement.

          (c)     In consideration to the Estates for the compromise of alleged defenses to the
                  claim of the Secured Creditor and for the timely sale and/or liquidation of the
                  Property (as set forth in the LV Settlement), the Secured Creditor consented to a
                  carve-out/surcharge from the Payoff Amount in favor of the bankruptcy estate of
                  Debtor AHP in the amount of $800,000.00 (the “Surcharge Contribution”) solely
                  to the extent of available cash proceeds in excess of the Release Price, for the
                  benefit of the Debtors bankruptcy estates (i.e., for the payment of administrative
                  expenses and for distribution to general unsecured creditors). Further, Secured
                  Creditor agreed to a reduction of the Payoff Amount by $68,837.91 (the
                  “Settlement Reduction”), which Settlement Reduction is reflected in the Release
                  Price and Secured Creditor waived any right to assert such amount against the
                  Estates or against any third party (subject to the terms of the LV Settlement).

        Further, the Release Price was determined to be the full amount of Secured Creditor’s
credit bid under 11 U.S.C. § 363(k) or otherwise (the “Credit Bid”) with respect to any sale
process in respect of the Property that complies with the LV Settlement and that actually closes
on or before September 15, 2021.

5
    Please refer the Debtors’ Expedited Motion to Approve Settlement and Compromise with LV Midtown,
    LLC [ECF No. 55] and the Order Approving the LV Settlement [ECF No. 85] for a complete
    description of the LV Settlement.


                                                  13
             Case 21-12374-RAM        Doc 117      Filed 08/16/21     Page 120 of 171




       (e)     The Sale Motion and Approved Bidding Procedures

       The Debtor scrutinized proposals from leading international brokerages to facilitate the
marketing and sale of the Property. On April 26, 2021, the Debtors reached an agreement to
broker the sale of the Property John Crotty and Avison Young-Florida, LLC (“Avison Young”).

      On June 1, 2021, the Court granted the Debtors’ Motion to Employ Avison Young and
approved the Exclusive Sales Listing Agreement with the Avison Young (the “Listing
Agreement”) [ECF No. 53].

        Pursuant to the terms of the Listing Agreement, Avison Young assisted the Debtors in
marketing and selling the Triptych Project by: (i) preparing a marketing program; (ii) preparing
descriptive marketing materials; (iii) providing advice and assistance in structuring the offering
price and sales terms; (iv) exercising reasonable efforts to procure a buyer for the Triptych
Project; (v) negotiating, in coordination with Debtors’ representatives, the terms and conditions
of the sale of the Triptych Project; and (v) distributing marketing information on the Triptych
Project to co-brokers.

       The Listing Agreement provides for Avison Young to receive a brokerage fee in the
amount of 150 basis points (1.50%) of the gross sales price of the Triptych Project (collectively,
the “Commission”). In order to facilitate lender approval, Avison Young agreed to waive any
commission due or cost advanced by it under the Listing Agreement if the purchase price did not
exceed the Release Price.

        Upon its retention, Avison Young developed a sales and marketing process and made a
call for interested buyers to submit offers on or before June 24, 2021. In the course of the sales
process, Avison Young contacted and marketed the property to over 14,000 hospitality investors,
6,300 potential investors through the Real Clear Markets platform, 2,100 developers, and 1,110
outside brokers. The marketing efforts resulted in over 3,200 CoStar listing page visits and the
execution of 59 confidentiality agreements by potential buyers.

        After the expiration of the call for offers, the Debtors analyzed all offers received for the
purchase of the Property. In consultation with Avison Young and counsel, the Debtors exercised
their business judgment to advance negotiations for the sale of the Property to Integra.

       On July 15, 2021, the Debtor and Integra Real Estate, LLC (“Integra”) entered into the
Contract for the “As Is” Sale and Purchase of Vacant Land, pursuant to the terms set forth
therein (the “Contract”) and attached as Exhibit “A” to the Sale Motion (defined below).
Pursuant to the Contract, Integra’s deadline to complete all due diligence with respect to
purchase of Property is Saturday, August 14, 2021 (the “Due Diligence Deadline”).

       On July 15, 2021, the Debtors filed a Motion for Entry of an Order (A) Authorizing the
Sale of Real Property of the Chapter 11 Estate Free and Clear of Liens, Claims and
Encumbrances Pursuant to 11 U.S.C. §363; (B) Establishing Bidding Procedures and Sale
Process; (C) Approving Asset Purchase Agreement with Integra Real Estate, LLC; (D)
Scheduling Sale Hearing; and (E) Granting Related Relief [ECF No. 94] (the “Sale Motion”).




                                                 14
            Case 21-12374-RAM        Doc 117      Filed 08/16/21     Page 121 of 171




       On July 29, 2021, the Court granted the Sale Motion, Approved the Contract with Integra
(the “Sale ProceduresApproval Order”) and made the following findings:

       a.      The Court has jurisdiction over this matter and over the property of the Debtors
               pursuant to 28 U.S.C. §§ 157(a) and 1334, venue is proper in this district
               pursuant to 28 U.S.C. § 1408, and this is a core proceeding pursuant to 28 U.S.C.
               § 157(b).

       b.      Good and sufficient notice of the relief sought in the Motion has beenwas given
               in accordance with Bankruptcy Rule 2002, and no other or further notice is or
               shall bewas required and any requirements for other or further notice shall
               bewere waived and dispensed with pursuant to Fed. R. Bankr. P. 2002, 6004,
               6006 and 9007 and pursuant to the Court’s powers under section 105 of the
               Bankruptcy Code. A reasonable opportunity to object or be heard regarding the
               relief requested in the Motion haswas been afforded to all parties-in-interest.

       c.      The bidding procedures set forth hereinin the Sale Approval Order are fair,
               reasonable and appropriate, and are designed to maximize the recovery on the
               proposed sale of the Property.

       d.      The entry of thisthe Sale Approval Order is was in the best interests of the
               Debtor, its estate, creditors, and all other parties-in-interest.

        The Court also scheduled a sale hearing to approve the sale of the Property pursuant to 11
U.S.C. § 363 of the Bankruptcy Code (the “Sale Hearing”) on Wednesday, August 25, 2021 at
11:00 am EDT, before the Honorable Robert A. Mark, by Zoom Video Conference. An Auction
(as defined herein below) with respect to sale of the Property, if necessary, shall be conducted
before the Honorable Robert A. Mark, by Zoom Video Conference at the Sale Hearing on
Wednesday, August 25, 2021 at 11:00 a.m. EDT in accordance with the bidding procedures
approved by the Bankruptcy Court,

       The Sale Procedures Order provides for bidding procedures as set forth below and
authorizes and directs the Debtors to carry out the actions reasonably necessary to carry out the
bidding procedures. All competitive bidders, creditors and/or interested parties participating in
an Auction of the Properties, should it be necessary, shall comply with the following bidding
procedures:

       i.      competing bid(s) shall be made upon substantially similar terms and
       provisions as contained in the Contract and as otherwise provided in the order(s)
       of the Bankruptcy Court approving the Motion and Bidding Procedures as set
       forth herein, provided however, that such competing bids shall not contain a Due
       Diligence Period and must be subject to and not otherwise provide for the
       impairment of the Parking Rights Agreement between Debtor and Fifteen
       Midtown Properties, LLC (“Competing Bid(s)”);

       ii.   Competing Bid(s) shall be received, in writing, by Debtor’s counsel Jesus
       M. Suarez, Esq., 100 SE Second Street, 44th Floor, Miami, Florida 33301,


                                                15
   Case 21-12374-RAM          Doc 117     Filed 08/16/21    Page 122 of 171




jsuarez@gjb-law.com, by 5:00 p.m. on August 23, 2021 (the “Bid Deadline”),
in the form of a fully executed, substantially similar version of the Contract (the
“Competing Bid Contract”), along with: (a) a refundable deposit in the amount of
five percent (5%) of the purchase price identified in the Competing Bid Contract
(the “Competing Bid Deposit”) in readily available funds delivered to the Closing
Agent (wire transfer instructions shall be provided by the Closing Agent and/or
Debtors’ counsel upon written request directed to jsuarez@gjb-law.com);
provided however, that in the event that the Competing Bid is accepted and
approved as the highest and best offer, such Competing Bid Deposit shall be
non-refundable; (b) the Competing Bid shall not be subject to any contingency
whatsoever, shall be subject to Bankruptcy Court approval, and shall be
accompanied by evidence that the prospective buyer submitting the Competing
Bid has the ability to consummate the purchase transaction and comply with all
terms thereto; and (c) information that indicates to the Debtor, in the Debtor’s
discretion, and subject to Bankruptcy Court approval, that the prospective buyer’s
Competing Bid is submitted as a good faith, arm’s length transaction entitled to
the protections of §363(m) of the Bankruptcy Code;

iii.    the Debtors, in their discretion in consultation with Secured Creditor, and
subject to Bankruptcy Court approval, shall determine whether any Competing
Bid(s) received by the Bid Deadline constitute a qualified bid with capacity to
close as provided in the respective Competing Bid Contract and may be accepted
as a qualified bid (the “Qualified Bid”). Any Competing Bid determined to be a
Qualified Bid shall be irrevocable until the selection of the Successful Bidder (as
hereinafter defined) and the Back-Up Bidder (which offer shall remain
irrevocable until the closing of the sale to the Successful Bidder or the Back-Up
Bidder);

        iv.    Integra shall be deemed to have submitted a Qualified Bid
provided that, at the time of the auction sale, the Due Diligence Deadline has
expired, Integra has not terminated the Contract, and Integra has otherwise
complied with its obligations thereunder. Secured Creditor LV Midtown, LLC
shall be deemed a Qualified Bidder and may submit a Qualified Bid in an amount
not to exceed their 363(k) Bid (as defined below) in the amount of the Release
Price without the necessity of otherwise complying with these Bid Procedures;

       v.      should the Debtors receive multiple Qualified Bids by the Bid
Deadline, the Bankruptcy Court shall conduct the Sale Hearing as a final and
absolute auction, at which time the Bankruptcy Court will determine the best and
highest offer for sale of the Property (the “Auction”). The Auction shall be
conducted via Zoom Video Conference at the Sale Hearing on Wednesday,
August 25, 2021 at 11:00 a.m EDT. Only prospective buyers that have been
determined to have submitted a Qualified Bid shall be permitted to participate in
the Auction;

       vi.     any prospective buyers with a Qualified Bid (the “Qualified
Bidder(s)”) shall be permitted to participate in the Auction. The minimum bidding


                                        16
          Case 21-12374-RAM          Doc 117     Filed 08/16/21     Page 123 of 171




       increments above the highest and best Qualified Bid accepted at the time of the
       Auction, shall be not less than two-hundred fifty thousand dollars ($250,000.00)
       (the “Bid Increment(s)”);

              vii.    the competitive bidding among the Qualified Bidders shall
       continue until the Bankruptcy Court determines it has received the highest and/or
       best bid for the Property. The prospective buyer submitting the highest and/or
       best bid for the Property shall be determined to be the successor bidder
       (“Successful Bidder”);

               viii. the Qualified Bidder submitting the second highest and/or best
       Qualified Bid accepted at the Auction, if any, shall be deemed the back-up bidder
       (the “Back-Up Bidder”) and shall be obligated to close on the transaction
       contemplated under the purchase Contract submitted for approval with such
       Qualified Bid within seven (7) days from the tendering of written notice by the
       Debtors to the Back-Up Bidder of the Successful Bidder’s failure to close and the
       Competing Bid Deposit of the Back-Up Bidder shall be held by the Closing Agent
       until the closing of the sale of the Property, shall be refunded pursuant to part ix
       below if the Property is sold to the Successful Bidder, and shall be non-refundable
       if Back-Up Bidder is called upon to close on its Qualified Bid and fails to do so;
       and

               ix.    notwithstanding the above Bidding Procedures, in the event that
       Integra or another Qualified Bidder(s) is not deemed to be the Successful Bidder
       or Back-Up Bidder at the Auction, then all Deposits or Additional Deposits shall
       be refunded by the Debtors or Closing Agent (collectively, the “Refundable
       Deposit(s)”) to the respective party submitting the Refundable Deposit, within
       five (5) business days of the Auction or upon further order of the Bankruptcy
       Court, and Secured Creditor LV Midtown, LLC may exercise its Qualified Bid in
       an amount not up to the amount 363(k) Bid (as defined below) and shall be the
       Successful Bidder.

(collectively, the “Bidding Procedures”). Notwithstanding the above Bidding Procedures,
Secured Creditor LV Midtown, LLC shall have the right, but not the obligation, to credit bid up
to the amount of the Release Price pursuant to §363(k) of the Bankruptcy Code in connection
with the sale of the Property pursuant to this Motion (the “363(k) Bid”). Pursuant to the LV
Settlement, the 363(k) Bid is not subject to objection. In the event that Secured Creditor LV
Midtown, LLC exercises its 363(k) Bid option, such bid shall be subject to the Bidding
Procedures, except that Secured Creditor LV Midtown, LLC shall not be required to submit a
Deposit or Additional Deposit for purposes of bidding at the Auction nor shall Secured Creditor
be required to submit a Competing Bid in advance of the auction.

       On August 13, 2021, Integra Real Estate, LLC (“Integra”) terminated the sales
contract in the amount of $25.5 million to purchase the Property. The Debtor does not
presently have a back-up contract to substitute Integra’s terminated Contract. The Debtor
anticipates that Qualified Bids may be received in advance of the Qualified Bid Deadline;



                                               17
             Case 21-12374-RAM       Doc 117      Filed 08/16/21     Page 124 of 171




however the Debtor does not believe it will be able to consummate the Plan if the Successful
Bid is less than approximately $22 million.

        The Debtor currently lacks any cash to pay closing costs and other ordinary and
customary expenses due at closing, including property taxes and real estate commissions.
The Debtor may not realize the Sale Proceeds contemplated by the Plan if (i) a Competing
Bid Contract is deemed the Successful Bidder and the Purchase Price approved by the
Bankruptcy Court is less than the Purchase Price of $25,500,000 offered by Integra in the
Contract approved by the Bankruptcy Court in the Sale Approval Order [ECF No. 106]at least
$22 million; or (ii) Secured Creditor LV Midtown is deemed to be the Successful Bidder
pursuant to its 363K Bid which does not provide for a cash recovery by the Debtor; or (iii)
the Surcharge Contribution from LV Midtown’s collateral is not applied by the
Bankruptcy Court as set forth in the Plan. The Sale of the Property at or near the Purchase
Price in the Contract with Integra is necessary in order to consummate the Plan.

                                   ARTICLE III
                           SUMMARY OF THE AMENDED PLAN

3.01   Summary

     THE FOLLOWING IS A SUMMARY OF SOME OF THE SIGNIFICANT
ELEMENTS OF THE PLAN. THE DISCLOSURE STATEMENT IS QUALIFIED IN ITS
ENTIRETY BY REFERENCE TO THE MORE DETAILED INFORMATION SET
FORTH IN THE PLAN AND THE EXHIBITS AND SCHEDULES THERETO.

        The Plan classifies Claims and Equity Interests separately in accordance with the
Bankruptcy Code and provides different treatment for different Classes of Claims and Equity
Interests. Claims and Equity Interests shall be included in a particular Class only to the extent
such Claims or Equity Interests qualify for inclusion within such Class. The Plan separates the
various Claims (other than those that do not need to be classified) into 5 separate Classes. These
Classes take into account the differing nature and priority of Claims against, and Equity Interests
in the Debtor. Unless otherwise indicated, the characteristics and amounts of the Claims or
Equity Interests in the following Classes are based on the books and records of the Debtor.

        Other than as specifically provided in the Plan, the treatment under the Plan of each
Claim and Equity Interest will be in full satisfaction, settlement, release and discharge of all
Claims or Equity Interests. The Liquidating Trustee will make all payments and other
distributions to be made under the Plan unless otherwise specified.

3.02   Provisions for Treatment of Unclassified Claims

       (a)     Administrative Claims

        Pursuant to the Plan, the Debtor shall pay each holder of an Allowed Administrative
Claim, in satisfaction of such Allowed Administrative Claim, the full unpaid amount of such
Allowed Administrative Claim in Cash: (1) on the Effective Date or as soon as practicable
thereafter (or, if not then due, when such Allowed Administrative Claim is due or as soon as



                                                18
             Case 21-12374-RAM       Doc 117      Filed 08/16/21     Page 125 of 171




practicable thereafter); (2) if such Claim is Allowed after the Effective Date, on the date such
Claim is Allowed or as soon as practicable thereafter (or, if not then due, when such Allowed
Administrative Claim is due or as soon as practicable thereafter); (3) at such time and upon such
terms as may be agreed upon by such holder and the Debtor; or (4) at such time and upon such
terms as set forth in an order of the Bankruptcy Court; provided, however, that any Claim
seeking administrative expense status included as a part of a proof of claim filed in this Chapter
11 Case shall not qualify as an Administrative Claim. The Administrative Claims shall first be
paid from the Surcharge Contribution and/or the QR Triptych Surcharge.

       (b)     Professional Fee Claims

        On or prior to the deadline set by the Bankruptcy Court for Professionals to file final fee
applications, each Professional shall file with the Bankruptcy Court its final fee application
seeking final approval of all fees and expenses from the Petition Date through the Confirmation
Hearing. The Debtor shall pay the Allowed Professional Fee Claim of each Professional from
Available Cash in accordance with the Orders of the Bankruptcy Court unless otherwise agreed
to by the Holder of such Allowed Professional Fee Claim. From and after the Confirmation Date
until the Effective Date, the Debtor, in the ordinary course of business and without the necessity
for any approval by the Bankruptcy Court, shall pay the reasonable fees and necessary and
documented expenses of the Professionals during such period. The Broker Fee shall be satisfied
from Sale Proceeds. Any other Professional Fees shall be paid from the Surcharge Contribution
and the QR Triptych Surcharge.

       (c)     Priority Tax Claims

        Pursuant to the Plan, the Debtor shall pay each holder of an Allowed Priority Tax Claim,
in satisfaction of such Allowed Priority Tax Claim, the full unpaid amount of such Allowed
Priority Tax Claim in Cash, on the later of (i) the Effective Date, (ii) the date such Allowed
Priority Tax Claim becomes Allowed or as soon as practicable thereafter and (iii) the date such
Allowed Priority Tax Claim is payable under applicable non-bankruptcy law; provided,
however, that the Debtor shall not pay any premium, interest or penalty in connection with such
Allowed Priority Tax Claim.

       (d)     Statutory Fees

        Notwithstanding any other provisions of the Plan to the contrary, the Debtor shall pay the
United States Trustee the appropriate sum required pursuant to 28 U.S.C. § 1930(a)(6), within
ten (10) days of the entry of the order confirming the Plan, for pre-confirmation periods and
simultaneously file all the Monthly Operating Reports for the relevant periods, indicating the
cash disbursements for the relevant period. The Liquidating Trustee shall further pay the United
States Trustee the appropriate sum required pursuant to 28 U.S.C. § 1930(a)(6), based upon all
post-confirmation periods within the time period set forth in 28 U.S.C. § 1930(a)(6), based upon
all post-confirmation disbursements made by the Liquidating Trustee, until the earlier of the
closing of the Chapter 11 Case by the issuance of a Final Decree by the Bankruptcy Court, or
upon the entry of an Order by the Bankruptcy Court dismissing such case or converting such
case to another chapter under the United States Bankruptcy Code, and the Liquidating Trustee
shall provide to the United States Trustee upon the payment of each post-confirmation payment,


                                                19
             Case 21-12374-RAM            Doc 117        Filed 08/16/21         Page 126 of 171




and concurrently filed with the Court, Post-Confirmation Quarterly Operating reports indicating
all the cash disbursements for the relevant period. The Statutory Fees shall first be paid from the
Surcharge Contribution and the QR Triptych Surcharge.

       The table below provides a summary of the classification, treatment and estimated
recoveries of Claims and Equity Interests under the Plan. This information is provided in
summary form below for illustrative purposes only, is subject to material change based on
contingencies related to the claims reconciliation process, and is qualified in its entirety by
reference to the provisions of the Plan.

       (e)      Summary of Treatment of Claims, Equity Interests and Estimated
                Recoveries.

       The table below provides a summary of the classification, treatment and estimated
recoveries of Claims and Equity Interests under the Plan. This information is provided in
summary form below for illustrative purposes only, is subject to material change based on
contingencies related to the claims reconciliation process, and is qualified in its entirety by
reference to the provisions of the Plan.

   THE ESTIMATED PROJECTED RECOVERIES SET FORTH IN THE TABLE
 BELOW ARE ESTIMATES ONLY AND ARE THEREFORE SUBJECT TO CHANGE.

                                                                                  Estimated     Estimated
    Class                 Treatment of Claims and Interests                       Aggregate     Percentage
                                                                                   Claims        Recovery
                Except to the extent that a holder of an Secured Real Estate
                Tax Claim has been paid by the Debtor prior to the Effective
                Date or agrees to a different classification and treatment,
                each holder of an Allowed Secured Real Estate Tax Claim
                shall receive the full unpaid amount of such Secured Real
                Estate Tax Claim in Cash, on the later of (i) the Effective
                Date or as soon as practicable thereafter, (ii) the date such
                Secured Real Estate Tax becomes Allowed or as soon as
   Class 1:
                practicable thereafter, and (iii) the date such Allowed Other
 Secured Real
                Priority Claim is payable under applicable non-bankruptcy        $646,177.92       100%
  Estate Tax
                law; provided, however, that the Debtor shall not pay any
    Claims
                premium, interest or penalty in connection with such
                Allowed Other Priority Claim. The Secured Real Estate Tax
                Claim include (i) Property Taxes; and (ii) Property Tax
                Certificates. To the extent Property Taxes for Tax Year
                2021, the real estate taxes payable by Debtor as Seller under
                the Sale Approval Order shall be escrowed for payment
                when due by the closing agent designated under the Sale
                Approval Order to consummate that Closing.

   Class 2:     The Allowed Secured Claim of LV Midtown shall be $20,468,837.91                   92.5% as
   Allowed      satisfied by the holder the Allowed Secured Claim of LV                        pursuant to LV
   Secured      Midtown receiving from the Debtor Sale Proceeds from the                         Settlement
 Claim of LV    Closing of the Property up to the amount of the Release Price                   Agreement,
  Midtown       as provided for in the LV Settlement Agreement net of (i)                      providing that



                                                      20
          Case 21-12374-RAM              Doc 117        Filed 08/16/21          Page 127 of 171




                                                                                  Estimated    Estimated
  Class                 Treatment of Claims and Interests                         Aggregate    Percentage
                                                                                   Claims       Recovery
              ordinary and customary closing costs; (ii) the Secured Real                          (i) LV
              Estate Tax Claims securing the Class 1 Claim; and (iii) the                      Midtown will
              Broker Fee, but only to the extent the Sale Proceeds exceed                          accept
              the Release Price. The Sale Proceeds constitute, in part, the                    $19,600,000;
              liquidation of the collateral securing the Class 2 Claim,                           and (ii)
              which the Debtor shall liquidate at Closing pursuant to a                          contribute
              Confirmation Order authorizing the sale of the Property                         $800,000 of its
              pursuant to section 363 of the Bankruptcy Code or otherwise;                     collateral as a
              (ii) realization of the indubitable equivalent of the Class 2                      Surcharge
              Claim, including either in the form of Cash equal to the value                   Contribution.
              of such collateral pursuant to section 506(a) of the
              Bankruptcy Code and/or the return of the collateral securing
              such Claim in accordance with 11 U.S.C. §
              1129(b)(2)(A)(iii); or (iii) satisfaction of such Class 2 Claim
              as otherwise authorized by the Code or agreed to by the
              holder of such Class 2 Claim. Such satisfaction shall occur
              on the later of the Effective Date or the date each respective
              Class 2 Secured Claim of LV Midtown is Allowed by a Final
              Order. Any portion of the Allowed Claim of a holder of a
              Class 2 Secured Claim of LV Midtown that is not satisfied as
              part of its Allowed Class 2 Secured Claim of LV Midtown
              shall be treated as a Class 5 Allowed General Unsecured
              Claim pursuant to the term of the Plan.

  Class 3:    The Debtor shall reserve and contribute to the Liquidating $10,597,709.81            0%.
 Disputed     Trust the Excess Sale Proceeds. The Excess Sale Proceeds                           Claim is
  Secured     shall be held in trust by the Liquidating Trustee and shall be                  disputed in its
Claim of QR   disbursed in accordance with any Final Order, decree or                            entirety.
  Triptych    judgment entered by the Bankruptcy Court resolving or
              adjudicating the Avoidance Litigation after the expiration of
              all appellate periods of the resolution of any appeals thereof.
              In the event that the Bankruptcy Court determines, after the
              exhaustion of all appeals, that the holder of the Disputed
              Secure Claim of QR Triptych is, in whole or in part, entitled
              to assert an allowed claim secured against the Property
              and/or Excess Sale Proceeds, or any portion thereof, then the
              holder of the Disputed Secured Claim of QR Triptych shall
              be entitled to (i) receive a distribution of the Excess Sale
              Proceeds up to the amount the Bankruptcy Court determines
              the Disputed Secured Claim of QR Triptych, less the QR
              Triptych Surcharge that the Bankruptcy Court may determine
              and award under Sections 506(a) and 506(c) of the
              Bankruptcy Code; (ii) realization of the indubitable
              equivalent of the Disputed Secured Claim of QR Triptych,
              including either in the form of Cash equal to the value of
              such collateral pursuant to section 506(a) of the Bankruptcy
              Code and/or the return of the collateral securing such Claim
              in accordance with 11 U.S.C. §1129(b)(2)(A)(iii) of the
              Bankruptcy Code; or (iii) satisfaction of such Disputed
              Secured Claim of QR Triptych as otherwise authorized by
              the Bankruptcy Code or agreed to by the holder of the



                                                      21
            Case 21-12374-RAM            Doc 117       Filed 08/16/21          Page 128 of 171




                                                                                 Estimated      Estimated
 Class                  Treatment of Claims and Interests                        Aggregate      Percentage
                                                                                  Claims         Recovery
              Disputed Secured Claim of QR Triptych. If the Disputed
              Secured Claim of QR Triptych is recharacterized as equity in
              the Triptych Debtor by a final, non-appealable order, decree
              or judgment of the Bankruptcy Court, then it shall be treated
              in accordance with the treatment provided for in any plan of
              reorganization that may be confirmed for the Triptych Debtor
              or as otherwise provided for under applicable law

              In full satisfaction, settlement, release, extinguishment and
              discharge of each such Allowed General Unsecured Claim,
              each Holder of an Allowed General Unsecured Claim shall
              receive a Class A Beneficial Interest in the Liquidating Trust
              on a Pro Rata basis with all other Holders of Allowed
              General Unsecured Claims. Such Class A Beneficial Interest
              shall entitle such Holder to Distributions from time to time
              from the Liquidating Trust, as determined by the Liquidating
              Trustee in the exercise of his business judgment after
              accounting for any Liquidating Trust Reserves, on a Pro Rata
              basis with the Holders of all Class A Beneficial Interests in
              the Liquidating Trust, which Distributions will be made from
              Available Cash on deposit from time to time with the
              Liquidating Trust, provided that the maximum Distributions
              to the Holders of Allowed General Unsecured Claims shall
 Class 4:     be the full amount of each Allowed General Unsecured
 Allowed      Claim without interest. The first Distribution shall be made
 General      as soon as reasonably practicable following the Effective         $4,759,570.81    Unknown
Unsecured     Date, provided however, that any Distribution to the Holders
 Claims       of Disputed Claims shall be reserved in the Disputed Claims
              Fund. No Distribution shall be made to Holders of Allowed
              General Unsecured Claims unless and until (i) all Allowed
              Administrative Claims, all Allowed Professional Fee Claims,
              all Allowed Priority Tax Claims, all U.S. Trustee Fees and all
              Claims in Classes 2 and 3 have been paid in full, reserved or
              otherwise resolved, and (ii) the Liquidating Trustee has paid
              or reserved for all obligations of the Liquidating Trust and
              has established the Liquidating Trust Reserve in connection
              therewith. Notwithstanding, the Liquidating Trustee may
              distribute to Holders of Allowed General Unsecured Claims
              (i) any portion of the Surcharge Contribution received as a
              Liquidating Trust Asset and not otherwise used by the
              Liquidating Trustee to pay expenses of the Liquidating Trust;
              and (ii) any Sale Proceeds in excess of the Disputed Claim of
              QR Triptych

Class 5:      In full satisfaction, settlement, release, extinguishment and       Unknown        Unknown
Allowed       discharge of the Allowed Class 6 Equity Interest, the
 Equity       Triptych Debtor shall receive a Class B Beneficial Interest in
Interests     the Liquidating Trust, which Class B Beneficial Interest shall
              entitle the Triptych Debtor Triptych to receive Distributions
              from time to time from the Liquidating Trust, as determined
              by the Liquidating Trustee in the exercise of their business



                                                     22
        Case 21-12374-RAM            Doc 117        Filed 08/16/21          Page 129 of 171




                                                                              Estimated   Estimated
Class               Treatment of Claims and Interests                         Aggregate   Percentage
                                                                               Claims      Recovery
          judgment after accounting for any Liquidating Trust
          Reserves, from Available Cash on deposit from time to time
          with the Liquidating Trust, provided that no Distribution
          shall be made to the Triptych Debtor Triptych on account of
          the Allowed Class 5 Equity Interest unless and until (i) all
          Allowed Administrative Claims, all Allowed Professional
          Fee Claims, all Allowed Priority Claims, all Allowed Priority
          Tax Claims, all U.S. Trustee Fees, all Claims in Classes 2
          and 3 and all Allowed General Unsecured Claims in Class 4
          represented by the Class A Beneficial Interests have been
          paid in full, reserved or otherwise resolved, and (ii) the
          Liquidating Trustee has paid or reserved for all obligations of
          the Liquidating Trust and has established the Liquidating
          Trust Reserve in connection therewith.




                                                  23
                 Case 21-12374-RAM            Doc 117    Filed 08/16/21   Page 130 of 171




           (f)       Classification of Claims and Equity Interests Under the Amended Plan

        The following table designates the Classes of Claims against and Equity Interests in the
Debtor under the Plan, and specifies which Classes are (a) Impaired or Unimpaired by the Plan,
(b) entitled to vote to accept or reject the Plan in accordance with section 1126 of the Bankruptcy
Code, or (c) deemed to accept or reject the Plan.

  Class                     Claim                            Status             Entitled to Vote?
       1            Secured Real Estate Tax             Unimpaired        No; Deemed to Accept the
                            Claims                                        Plan
       2         Allowed Secured Claim of LV             Impaired         Yes
                          Midtown
       3         Disputed Secured Claim of QR            Impaired         Yes
                           Triptych
       4          Allowed General Unsecured              Impaired         Yes
                           Claims
       5           Allowed Equity Interests              Impaired         Yes

                                      ARTICLE IV
                        MEANS OF IMPLEMENTING THE AMENDED PLAN

4.01       The Debtor will Sell the Property

       The Plan will be funded through the sale of the Property in the manner described in the
Sale Approval Order. See Section §2.05(e), supra.

4.02       The Liquidating Trust

        On the Effective Date of the Plan, (i) the Liquidating Trust shall be created and shall be
governed by the terms of the Liquidating Trust Agreement, (ii) the Liquidating Trust Assets shall
vest in, and be transferred to, the Liquidating Trust, which Liquidating Trust shall constitute, be
appointed as and be deemed a representative of the Debtor’s Estate pursuant to and in
accordance with the terms of Section 1123(b)(3)(B) of the Bankruptcy Code solely for the
benefit of the Liquidating Trust Beneficiaries, and (iii) the Liquidating Trust, through the
Liquidating Trustee, is and shall, among the other powers set forth herein and in the Liquidating
Trust Agreement, be authorized and appointed to investigate, prosecute, enforce, pursue and
settle any and all Causes of Action, provided however, that any settlement of a Cause of Action
proposed by the Liquidating Trustee shall require the approval of the Bankruptcy Court upon the
filing of a motion in connection therewith.

     NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, THE
VESTING IN AND TRANSFER OF THE LIQUIDATING TRUST ASSETS TO THE
LIQUIDATING TRUST SHALL BE FREE AND CLEAR OF ANY AND ALL LIENS,
CLAIMS, ENCUMBRANCES AND INTERESTS OF ANY KIND WHATSOEVER.
NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, NO ASSETS OF


                                                        24
             Case 21-12374-RAM       Doc 117     Filed 08/16/21     Page 131 of 171




THE DEBTOR OR THE DEBTOR’S ESTATE SHALL VEST IN THE DEBTOR OR ANY
OTHER PERSON OR ENTITY FROM AND AFTER THE EFFECTIVE DATE, OTHER
THAN THE LIQUIDATING TRUST.

       (a)     Execution and Implementation

        On or before the Effective Date, the Liquidating Trust Agreement shall be executed by
the Debtor and the Liquidating Trustee and all other necessary steps shall be taken to establish
the Liquidating Trust, which shall be for the benefit of the Liquidating Trust Beneficiaries
thereunder. The Liquidating Trust is created solely to implement the terms of the Plan. The
primary purposes of the Liquidating Trust is to collect and liquidate the Assets of the Debtor’s
Estate, pursue those claims and Causes of Action transferred to, and vested in, the Liquidating
Trust and distribute to the Liquidating Trust Beneficiaries all proceeds from the liquidation of
the applicable Assets pursuant to the terms of the Plan and in accordance with Treasury
Regulation Section 301.7701-4(d). Under no circumstances shall the Liquidating Trustee have
any power to engage in any trade or business or any other activity except as specifically provided
herein or otherwise reasonably necessary and advisable for the orderly liquidation and
distribution of the Liquidating Trust Assets of the Debtor’s Estate.

       (b)     Liquidating Trust Assets

        The Liquidating Trust shall consist of the Liquidating Trust Assets from the Debtor’s
Estate after any required Distributions by the Debtor on the Effective Date. The Debtor shall
transfer the Liquidating Trust Assets to the Liquidating Trust. Such transfer shall be exempt
from any stamp, real estate transfer, mortgage reporting, sales, use or other similar tax pursuant
to section 1146(a) of the Bankruptcy Code and any other applicable law. In connection with the
transfer of the Liquidating Trust Assets to the Liquidating Trust, such Liquidating Trust Assets,
including, without limitation, Causes of Action, shall vest in the Liquidating Trust on the
Effective Date.

       (c)     Liquidating Trustee

        The Liquidating Trust shall be governed by the Liquidating Trustee according to the
Liquidating Trust Agreement for the Liquidating Trust. The Liquidating Trustee for the
Liquidating Trust shall mean ______________________ (the “Liquidating Trustee”), the
Liquidating Trustee named to administer the Liquidating Trust, and all successor Liquidating
Trustees. The Liquidating Trustee shall be deemed to have been appointed as the respective
Estate’s representative for the Debtor by the Bankruptcy Court pursuant to section 1123(b)(3)(B)
of the Bankruptcy Code.

       (d)     Powers of the Liquidating Trustee

        In furtherance of and consistent with the purpose of the Liquidating Trust and the Plan,
the Liquidating Trustee shall, among other things, have the rights, powers and duties of a chapter
7 trustee under Section 704 of the Bankruptcy Code and a chapter 11 trustee under section 1106
of the Bankruptcy Code and shall include, without limitation, the following: (i) to hold, manage,
dispose of, sell, convert to Cash, and distribute the Liquidating Trust Assets, including



                                               25
           Case 21-12374-RAM          Doc 117     Filed 08/16/21     Page 132 of 171




investigating, prosecuting and resolving the Causes of Action; (ii) to hold the Liquidating Trust
Assets for the benefit of the Liquidating Trust Beneficiaries that are entitled to distributions
therefrom under the Plan, whether their Claims are Allowed on or after the Effective Date; (iii)
in the Liquidating Trustee's reasonable business judgment, to investigate, prosecute, settle,
liquidate, dispose of, and/or abandon the Liquidating Trust Assets, including Causes of Action;
(iv) to monitor and enforce the implementation of the Plan; (v) to file all tax and regulatory
forms, returns, reports and other documents and financial information required with respect to
the Liquidating Trust or the Debtor; (vi) in the Liquidating Trustee's reasonable business
judgment, to reconcile and object to Claims against the Debtor or the Liquidating Trust, and
manage, control, prosecute and/or settle on behalf of the Estate and/or Liquidating Trust’s
Objections to Claims on account of which the Liquidating Trustee will be responsible (if
Allowed) for making Distributions under the Plan; (vii) to take all actions necessary, and create
any documents necessary, to wind up the affairs of the Debtor and to implement the Plan; (viii)
to hold, manage, and distribute Cash or non-Cash Liquidating Trust Assets obtained through the
exercise of its power and authority; (ix) to act as a signatory to the Debtor for all purposes,
including those associated with the novation of contracts or other obligations arising out of the
sales of the Debtor’s Assets; (x) to dispose of the books and records transferred to the
Liquidating Trustee in a manner deemed appropriate by the Liquidating Trustee in accordance
with applicable law; provided, however, that the Liquidating Trustee shall not dispose of any
books and records that are reasonably likely to pertain to pending litigation in which the Debtor
or its current or former managers, partners, officers or directors are a party without further order
of the Bankruptcy Court; (xi) to take all necessary action and file all appropriate motions to
obtain an order closing the Chapter 11 Case; (xii) to enter into and exercise rights under
contracts that are necessary or desirable to the administration of the Liquidating Trust and
execute any documents or pleadings related to the liquidation of the Liquidating Trust Assets or
other matters related to the Liquidating Trust; (xiii) to establish and maintain bank accounts and
terminate such accounts as the Liquidating Trustee deems appropriate; (xiv) to set off amounts
owed to the Debtor against distributions to Liquidating Trust Beneficiaries; (xv) to bring suits or
defend itself against such suits, if any, as the Liquidating Trustee determines in connection with
any matter arising from or related to the Plan or the Liquidating Trust Agreement that affects in
any way the rights or obligations of the Liquidating Trust, the Liquidating Trustee or the
Liquidating Trust Beneficiaries; (xvi) to obtain and maintain insurance coverage with respect to
the liabilities and obligations of the Liquidating Trustee; (xvii) to take all actions necessary and
appropriate to minimize any adverse state or federal tax consequences to the Liquidating Trust
Beneficiaries provided such actions do not result in an adverse tax consequence to the
Liquidating Trust and are consistent with and are not contrary to the treatment of the Liquidating
Trust as a “grantor trust” for United States federal income tax purposes; and (xviii) to take such
other and further actions as are permitted by the Plan and are not inconsistent with the Plan and
the Liquidating Trust Agreement. In all circumstances, the Liquidating Trustee shall act in the
best interests of all beneficiaries of the Liquidating Trust in furtherance of the purposes of the
Liquidating Trust. . In connection with the administration of the Liquidating Trust, except as
otherwise set forth herein, the Trustee is authorized to perform only those acts necessary and
desirable to accomplish the purposes of the Liquidating Trust. The Liquidating Trust shall
succeed the rights of the Debtor necessary to protect, conserve and liquidate all Liquidating
Trust Assets as quickly as reasonably practicable. Subject to the limitations set forth in this
Trust Agreement, the Plan and the Confirmation Order, the Liquidating Trustee may exercise all



                                                26
             Case 21-12374-RAM         Doc 117      Filed 08/16/21   Page 133 of 171




powers granted it hereunder related to, or in connection with, the collection, prosecution,
liquidation, and distribution to the Beneficiaries, of the Trust Assets. Without limiting, but
subject to, the foregoing, the Liquidating Trustee shall be expressly authorized:

        (a) To open and maintain bank accounts on behalf of or in the name of the Liquidating
Trust, calculate and make Distributions and take other actions consistent with the Plan and the
implementation thereof, including the establishment, re-evaluation, adjustment and maintenance
of appropriate reserves, in the name of the Liquidating Trust.
       (b)    To receive, conserve and manage the Trust Asset
       (c)    To hold legal title to any and all Trust Assets.
       (d) Subject to the applicable provisions of the Plan, to prosecute, collect and liquidate
the Trust Assets.
      (e) To take discovery from third parties, including but not limited to, issuing
Fed.R.Bankr.P. 2004 subpoenas and discovery requests.
       (f) Make decisions regarding the retention or engagement of Trustee's Professionals
and to pay, from the Trust Assets and the proceeds thereof, the fees and charges incurred by the
Liquidating Trust and the fees and expenses of the Liquidating Trustee's Professionals, as well as
the disbursements, expenses or related support services relating to the implementation of the
Plan and performance by the Trustee of its duties under this Agreement. To pay all lawful,
expenses, debts, charges and liabilities of the Liquidating Trust.
       (g) To wind down the affairs of the Trust including the filing of final tax returns, if
applicable, establish any administrative reserves necessary to close the Trust and make all
Distributions to the Beneficiaries provided for or contemplated by the Plan.
        (h) To withhold from the amount distributable to any Person such amount as may be
sufficient to pay any tax or other charge which the Trustee has determined, in its sole discretion,
may be required to be withheld therefrom under the income tax laws of the United States or of
any state or political subdivision thereof. In the exercise of its discretion and judgment, the
Trustee may enter into agreements with taxing or other governmental authorities for the payment
of such amounts as may be withheld in accordance with the provisions of this section.
       (i) To enter into any agreement or execute any document required by or consistent
with the Plan and perform all obligations thereunder.
        (j) To abandon in any commercially reasonable manner, including abandonment or
donation to a charitable organization of its choice, any assets if it concludes that they are of no
significant value or benefit to the Liquidating Trust.
        (k) Except as otherwise set forth in this Trust Agreement, to have exclusive power to
prosecute and/or settle all causes of actions including, without limitation, Avoidance Actions or
any other causes of action or counterclaims as described in the Plan and Disclosure Statement
(the “Causes of Action") and exercise, participate in or initiate any proceeding before the
Bankruptcy Court or any other court of competent and appropriate jurisdiction and voluntarily
participate as a party or otherwise in any administrative proceeding, arbitration, mediation, or
other nonjudicial proceeding and litigate or settle such Actions on behalf of the Liquidating
Trust, and pursue such actions to settlement or final order, all in accordance with the terms of


                                                  27
             Case 21-12374-RAM         Doc 117     Filed 08/16/21      Page 134 of 171




this Agreement.
        (l) To hold any unclaimed Distributions or payment to a Beneficiary in accordance
with this Agreement, the Confirmation Order and the Plan.
      (m) To purchase or create and carry all insurance policies and pay all insurance
premiums and costs it deems necessary or advisable.
       (n)    To implement and/or enforce all provisions of the Plan.
       (o) To collect and liquidate all Trust Assets pursuant to the Plan, the Confirmation
Order and this Agreement and to ultimately close the Chapter 11 Case.
       (p) To object to Claims and supervise and administer the resolution, settlement and
payment of such Claims and the distribution to the Beneficiaries in accordance with this
Agreement and the Plan. Specifically, the Liquidating Trustee may compromise or settle any
such Claim (disputed or otherwise) free of any restrictions other than those restrictions expressly
imposed by the Plan, the Confirmation Order or this Agreement.
       (q) Exercise such rights of setoff as the Debtor or the Estate may have had against any
Beneficiary and/or seek Court approval of such exercise.
       (r)    Voluntarily engage in arbitration or mediation with regard to any dispute.
       (s) To (i) seek a determination of tax liability under section 505 of the Bankruptcy
Code, (ii) file, if necessary, any and all tax information returns required with respect to the
Liquidating Trust treating the Liquidating Trust as a grantor trust pursuant to Treas. Reg.
1.67-4(a) or otherwise, (iii) make tax elections by and on behalf of the Liquidating Trust and (iv)
pay taxes, if any, payable by the Liquidating Trust.
       (t) To make all distributions to holders of Allowed Claims provided for or
contemplated by the Plan. Resolve issues pe1taining to the retention or disposal of the
Liquidating Trust's administrative and business records.
       (u) To perform any other actions or duties required to be performed by the Liquidating
Trustee pursuant to the provisions of the Plan and/or Confirmation Order.
         For the avoidance of doubt, and without limitation of the foregoing, the Liquidating
Trustee shall explicitly have the authority to: (i) investigate, prosecute, settle, liquidate, dispose
of, and/or abandon any and all Claims and Causes of Action, subject to Bankruptcy Court
approval, after notice and hearing; and (ii) file all tax and regulatory forms, returns, reports and
other documents and financial information required with respect to the Debtor or the Liquidating
Trust, and request a prompt determination of such requests; and (iii) investigate, prosecute,
settle, liquidate, dispose of, and/or abandon any and all other Claims and Causes of Action
reserved in the Plan, subject to Bankruptcy Court approval, after notice and hearing.

       (e)     Corporate Action

       All actions contemplated to be performed by the Debtor pursuant to the Plan, or any
corporate or partnership action to be taken by or required of the Debtor, shall, as of the Effective
Date, be deemed to have occurred and be effective as provided herein, and shall be authorized
and approved in all respects without any requirement for further action by the shareholders,
partners, members or managers of the Debtor. All Persons, governmental units, title agencies,


                                                 28
             Case 21-12374-RAM       Doc 117     Filed 08/16/21    Page 135 of 171




licensing agencies and offices of recordation may rely upon the authority vested in the Debtor in
order to effectuate the Plan and the transactions contemplated herein.

       (f)     Costs and Expenses

        The costs and expenses of the Liquidating Trust, and the reasonable fees and expenses of
the Liquidating Trustee and the Liquidating Trustee’s Professionals, United States Trustee fees,
shall be paid out of the Liquidating Trust Assets for the Liquidating Trust. Those Professionals
shall continue to file fee applications with the Bankruptcy Court for services provided to the
Liquidating Trust and Liquidating Trustee, and all requests of Professionals retained by the
Liquidating Trust for payment of fees or expenses shall be made by means of an interim or final
fee application and shall be subject to the approval of, and review by, the Bankruptcy Court to
ensure that such payment conforms to the terms of any engagement agreement, the Bankruptcy
Code, the Bankruptcy Rules, the Local Bankruptcy Rules.

       (g)     Compensation of the Liquidating Trustee

       The Liquidating Trustee shall be entitled to reasonable compensation at his standard
hourly rates.

       (h)     Retention of Professionals

        The Liquidating Trustee may retain and compensate attorneys, accountants and other
professionals (collectively, the “Professionals”) to assist in his duties as Liquidating Trustee
under the Plan and Liquidating Trust on such terms (including on a contingency or hourly basis)
as the Liquidating Trustee deems appropriate without Bankruptcy Court approval. Without
limiting the foregoing, the Liquidating Trustee may retain any Professional that represented the
Debtor or other parties in interest in this Chapter 11 Case.

       (i)     Tax Consequences of Liquidating Trust

       For all U.S. federal income tax purposes, all parties (including, without limitation, the
Debtor, the Liquidating Trustee and the Liquidating Trust Beneficiaries) shall treat the transfer
of the Liquidating Trust Assets to the Liquidating Trust as: (A) a transfer of the Liquidating
Trust Assets (subject to any obligations relating to those assets) directly to those Holders of
Allowed Claims and Equity Interests receiving Beneficial Interests in the Liquidating Trust (the
“Liquidating Trust Beneficial Interests”), followed by (B) the transfer by such Liquidating Trust
Beneficiaries to the Liquidating Trust of the Liquidating Trust Assets in exchange for the
Liquidating Trust Beneficial Interests.

        Accordingly, those Holders of Allowed Claims and Equity Interests receiving
Liquidating Trust Beneficial Interests shall be treated for United States federal income tax
purposes as the grantors and deemed owners of their respective share of the Liquidating Trust
Assets. The foregoing treatment shall also apply, to the extent permitted by applicable law, for
state and local income tax purposes. Notwithstanding the foregoing, (i) in the event that any
portion of a Liquidating Trust is treated as a “qualified settlement fund” pursuant to Section
1.468B-1 of the Treasury Regulations, the United States federal income tax consequences shall
be determined in accordance with the rules set forth in Section 468B of the Internal Revenue


                                               29
             Case 21-12374-RAM        Doc 117     Filed 08/16/21     Page 136 of 171




Code and the Treasury Regulations thereunder; and/or (ii) in the event that the Liquidating
Trustee timely elects to treat any Liquidating Trust Assets allocable to the Disputed Claims Fund
as a “disputed ownership fund” pursuant to Section 1.468B-9(c)(2)(ii) of the Treasury
Regulations, any Holders of such Disputed Claims shall, to the extent of such Disputed Claims,
not be treated as having received any portion of the Liquidating Trust Assets transferred to the
Liquidating Trust hereunder and shall not be deemed as grantors of the Liquidating Trust to the
extent of such Disputed Claims

       (j)     Duration

        The Liquidating Trust shall remain in existence and continue in full force and effect until
all of the following shall have occurred: (a) the Liquidating Trust Assets have been reduced to
Cash or the Liquidating Trustee has determined that it is impractical or not in the best interest of
the Liquidating Trust Beneficiaries to do so; (b) all costs, expenses and obligations incurred in
administering the Liquidating Trust have been paid and discharged; (c) the Liquidating Trust
Assets have been distributed to the Liquidating Trust Beneficiaries in accordance with the Plan;
and (d) a final report has been filed and a Final Decree closing the Chapter 11 Case has been
entered; provided, however, that the Liquidating Trust shall not remain in existence more than
five years from the date of the Liquidating Trust Agreement, unless extended pursuant to the
terms hereof. If warranted by the facts and circumstances provided for in the Plan, and subject to
the approval of the Bankruptcy Court of a motion of the Liquidating Trustee seeking an
extension of the term of the Liquidating Trust as necessary to the purpose of the Liquidating
Trust, then the term of the Liquidating Trust may be extended for a finite term based on the
particular circumstances. Each extension must be approved by the Bankruptcy Court within six
months of the beginning of the extended term with notice thereof to all Liquidating Trust
Beneficiaries. Notwithstanding the foregoing, the Liquidating Trust shall in no event remain in
existence for more than twenty-one years from the Effective Date.

       (k)     Indemnification

        The Liquidating Trustee and the Liquidating Trustee’s attorneys, employees, officers,
directors, agents, representatives, and Professionals, as the case may be, shall be held harmless
and shall not be liable for actions taken or omitted in their capacity as, or on behalf of, the
Liquidating Trustee, except those acts that are determined by Final Order to have arisen out of
their own intentional fraud, willful misconduct or gross negligence, and each shall be entitled to
be indemnified, held harmless, and reimbursed for fees and expenses including, without
limitation, reasonable attorney’s fees, which such Persons and Entities may incur or may become
subject to or in connection with any action, suit, proceeding or investigation that is brought or
threatened against such Persons or Entities in respect of that person’s or entity’s or the
Liquidating Trustee’s actions or inactions regarding the implementation or administration of the
Plan, the Liquidating Trust or the Liquidating Trust Agreements or the discharge of their duties
hereunder or thereunder, except for any actions or inactions that are determined by Final Order
to have arisen from intentional fraud, willful misconduct or gross negligence.

       Any claim of the Liquidating Trustee and the other parties entitled to indemnification
under this section, to be indemnified, held harmless, or reimbursed shall be satisfied solely from
the Liquidating Trust Assets, including but not limited to the Available Cash, or any applicable


                                                30
             Case 21-12374-RAM        Doc 117      Filed 08/16/21     Page 137 of 171




insurance coverage. The Liquidating Trustee shall be entitled to rely, in good faith, on the advice
of their retained professionals regardless of whether such advice is provided in writing or
verbally. Notwithstanding the foregoing, the Liquidating Trustee shall not be under any
obligation to consult with his retained professionals, and his determination not to do so shall not
result in the imposition of liability on the Liquidating Trustee unless such determination is based
on willful misconduct, gross negligence, or intentional fraud.

       (l)     Bond

       As a condition to serving as Liquidating Trustee, the Liquidating Trustee, and any
successor trustee, shall post a bond in favor of the Liquidating Trust in an amount that is not less
than the amount of Cash held by the Liquidating Trust on the Effective Date, which bond shall
be in substantially the same form as is required by the United States Trustee for trustees in the
Southern District of Florida.

        For the avoidance of doubt, the Liquidating Trust shall be responsible for all costs
associated with the posting of the foregoing bond, including the premium associated with such
bond. In addition, the Liquidating Trustee is hereby authorized, out of funds available from the
Liquidating Trust, to obtain all reasonably necessary insurance coverage for himself and the
Liquidating Trust, their agents, representatives, employees or independent contractors whether as
a named insured on the policies or otherwise, including, but not limited to, coverage with respect
to (a) appropriate directors and officers/trustee liability insurance,(b) any property that is or may
in the future become the property of the Liquidating Trust, and (c) the liabilities, duties, and
obligations of the Liquidating Trustee and the Liquidating Trust. Such bond shall be subject to
discharge and release upon an appropriate motion and order from the Bankruptcy Court upon the
Liquidating Trustee’s resignation, death or removal, or for other cause.

       (m)     Resignation, Death or Removal

        The Liquidating Trustee may resign at any time; provided, however, that he shall file a
motion with the Bankruptcy Court in connection therewith and request that a successor or
replacement be appointed in accordance herewith, which motion shall be on notice to the top
twenty (20) Creditors holding Allowed Claims and the Office of the United States Trustee. The
Office of the United States Trustee or any party in interest, by motion filed with the Bankruptcy
Court, or the Bankruptcy Court on its own order to show cause, may seek to remove the
Liquidating Trustee for cause, including under Section 324 of the Bankruptcy Code, or, if
Section 324 is deemed inapplicable, then for the same reasons that would otherwise suffice under
Section 324, for the violation of any material provision of the Plan, or in the event the
Liquidating Trustee becomes incapable of acting hereunder as a result of physical or mental
disability and such physical or mental disability continues for a period in excess of thirty (30)
days (except in the case of death, in which instance the procedures for replacement will begin
immediately).

        In the event of a resignation or removal, the Liquidating Trustee, unless he is incapable
of doing so, shall continue to perform his duties hereunder until such a time as a successor is
approved by a Final Order of the Bankruptcy Court. In the event the Liquidating Trustee resigns
or is removed, the Liquidating Trust Beneficiaries, shall have 90 days to select a successor


                                                 31
             Case 21-12374-RAM       Doc 117      Filed 08/16/21     Page 138 of 171




Liquidating Trustee by filing a motion with the Bankruptcy Court. If the Liquidating Trust
Beneficiaries do not select a successor Liquidating Trustee, then the Office of the United States
Trustee may file a motion with the Bankruptcy Court seeking an order directing the United
States Trustee to select such successor.

       (n)     Transfer of Assets Free and Clear of all Liens, Claims and Encumbrances

     NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, THE
VESTING IN AND TRANSFER OF THE LIQUIDATING TRUST ASSETS TO THE
LIQUIDATING TRUST SHALL BE FREE AND CLEAR OF ANY AND ALL LIENS,
CLAIMS, ENCUMBRANCES AND INTERESTS OF ANY KIND WHATSOEVER.

     NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, NO
ASSETS OF THE DEBTOR OR THE DEBTOR’S ESTATE SHALL VEST IN THE DEBTOR
OR ANY OTHER PERSON OR ENTITY FROM AND AFTER THE EFFECTIVE DATE
OTHER THAN THE LIQUIDATING TRUST.

                                   ARTICLE V
                        PRESERVATION OF CAUSES OF ACTION

5.01   Transfer of Causes of Action

        Pursuant to the terms of the Plan, all Causes of Action are being transferred to the
Liquidating Trust. On and as of the Effective Date, all Causes of Action shall be preserved and
vested in the Liquidating Trust. After the Effective Date, the Liquidating Trust, through the
Liquidating Trustee, will have the right to pursue, not pursue, enforce, file, settle, compromise,
release, withdraw, arbitrate or litigate any Cause of Action that vests in the Liquidating Trust,
provided, however, that any settlement of a Cause of Action shall require the approval of the
Bankruptcy Court upon the filing of a motion and a hearing.

5.02   No Release of Any Claim or Causes of Action

        THE PLAN DOES NOT, AND IS NOT INTENDED TO, RELEASE ANY CAUSE OF
ACTION OR OBJECTIONS TO CLAIMS, AND ALL SUCH RIGHTS ARE SPECIFICALLY
RESERVED IN FAVOR OF THE LIQUIDATING TRUST. Creditors are advised that legal
rights, claims and rights of action the Debtor may have against them, if they exist, are retained
under the Plan for prosecution unless a specific order of the Bankruptcy Court authorizes the
Debtor to release such claims. As such, Creditors are cautioned not to rely on (i) the absence of
the listing of any legal right, claim or right of action against a particular Creditor in the
Disclosure Statement, the Plan, or the Schedules, or (ii) the absence of litigation or demand prior
to the Effective Date of the Plan as any indication that the Debtor or Liquidating Trustee do not
possess or do not intend to transfer to or vest any Cause of Action in the Liquidating Trustee if a
particular Creditor votes to accept the Plan. It is the expressed intention of the Plan to preserve
rights, objections to Claims, and rights of action of the Debtor, whether now known or unknown,
for the benefit of the Liquidating Trusts. A Cause of Action shall not, under any circumstances,
be waived as a result of the failure of the Debtor to describe such Cause of Action with
specificity in the Plan or in the Disclosure Statement; nor shall the Liquidating Trustee, as a



                                                32
           Case 21-12374-RAM          Doc 117      Filed 08/16/21     Page 139 of 171




result of such failure, be estopped or precluded under any theory from pursuing any such Cause
of Action. Nothing in the Plan operates as a release of any Cause of Action.

5.03   Summary and Disclosure of Causes of Action

        The Debtor does not presently know the full extent of the Causes of Action and, for
purposes of voting on the Plan, all Creditors and Holders of Equity Interests are advised that the
Liquidating Trustee will have substantially the same rights that a Chapter 7 trustee would have
with respect to the Causes of Action. Accordingly, neither a vote to accept either Plan by any
Creditor or Holder of an Equity Interest nor the entry of the Confirmation Order will act as a
release, waiver, bar or estoppel of any Cause of Action against such Creditor or any other Person
or Entity. Confirmation of the Plan and entry of the Confirmation Order is not intended to and
shall not be deemed to have any res judicata or collateral estoppel or other preclusive effect that
would precede, preclude, or inhibit prosecution of such Cause of Action following Confirmation
of the Plan.

        For avoidance of doubt, the Debtor and the Liquidating Trustee specifically preserve any
and all claims and Causes of Action against any of the following for actions taken or omitted to
be taken that caused either of the Debtor damage or harm: (i) any Holders of Equity Interests; (ii)
QR Triptych, LLC; (iii) JQ Real Estate, LLC; (iv) Jesus Quintero; and (vi) ZP Investments, LLC
(collectively, the “Known Targets”) for the enforcement and collection of amounts owed in
connection therewith to the Debtor and the avoidance of any releases provided by the Debtor or
transfers of property interests of the Debtor. For the further avoidance of Doubt, the Avoidance
Litigation shall be transferred to the Liquidating Trust and the Liquidating Trustee shall be
substituted as plaintiff on behalf of the Debtor.

       In addition to the above, the Causes of Action which are all specifically preserved under
the Plan, include, without limitation, specifically the following:

            i. Any and all claims and causes of action, including Causes of Action, under state
or federal law against the Known Targets , any and all present and former managers, partners
(limited or general partners), directors, officers, shareholders, principals, employees, agents and
affiliates of, the Debtor and of any affiliates of the Debtor, and any professionals employed by
the Debtor, including accountants, auditors and lawyers, including without limitation, in any way
related to, including providing aid and assistance in connection with: (i) the operation,
management, funding and fund raising of the Debtor, including without limitation, breach of
fiduciary duty, negligence, negligent management, fraud, civil theft, civil RICO or conspiracy,
conversion, alter ego, misrepresentation, professional malpractice, corporate advantage, theft of
corporate opportunities, wasting of corporate assets, equitable subordination of claims, breach of
contract and federal or state statutory claims (including securities laws violations), as well as
aiding and abetting any of the above; (ii) the sale, transfer, exchange or disposition of any
property of or securities in the Debtor or any of its affiliates, or any partnership interests,
preferred stock, common stock or equity or similar interest or securities therein, either prior to or
after the Petition Date; or (iii) the conversion, misappropriation or misapplication of property of
the Debtor or any of its affiliates or any products or proceeds therefrom.




                                                 33
           Case 21-12374-RAM           Doc 117      Filed 08/16/21     Page 140 of 171




           ii. Any and all claims, choses in action, causes of action suits, accounts,
controversies, agreements, promises, rights to legal remedies, rights to equitable remedies, rights
to payments and claims, whether known or unknown, reduced to judgment, not reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
secured or unsecured and whether assertable directly or derivatively, in law, equity or otherwise,
which are owned or held by, or have accrued to, the Debtor or the Estate, whether arising before
or after the Petition Date, including without limitation, those which are: (i) property of the Estate
of the Debtor under and pursuant to Section 541 of the Bankruptcy Code; (ii) for subrogation and
contribution; (iii) for turnover; (iv) for avoidable transfers and preferences under and pursuant to
Sections 542 through 550 and 553 of the Bankruptcy Code and applicable state law; (v) to
determine the extent, validity and priority of liens and encumbrances; (vi) for surcharge under
Section 506(c) of the Bankruptcy Code; (vii) for subordination under Section 510 of the
Bankruptcy Code; (viii) related to federal or state securities laws; (ix) direct or derivative claims
or causes of action of any type or kind; (x) for professional malpractice against professionals
employed by the Debtor; (xi) against any and all former managers, partners (limited or general
partners), officers and directors of the Debtor, including for breach of fiduciary duty or improper
distributions; (xii) under and pursuant to any policies of insurance maintained by the Debtor,
including without limitation, the directors’ and officers’ liability insurance policy; (xiii) for theft
of corporate opportunity; (xiv) for collection on accounts, accounts receivables, loans, notes
receivables or other rights to payment; (xv) for the right to seek a determination by the
Bankruptcy Court of any tax, fine or penalty relating to a tax, or any addition to a tax, under
Section 505 of the Bankruptcy Code; (xvi) which arise under or as a result of any section of the
Bankruptcy Code, including Section 362; and (xvii) against any lender of the Debtor related in
any way to the lending relationship with the Debtor, and further including but not limited to
claims against any such lender for exerting excessive or unreasonable control over the Debtor,
for, charging, taking, reserving, collecting or receiving interest in excess of the highest lawful
rate, for any breach of fiduciary duty, breach of any duty of fair dealing, breach of confidence, or
any cause of action or defense based on the negligence of such lender, for any “lender liability”
theories, breach of funding commitment, undue influence, duress, economic coercion, conflict of
interest, negligence, bad faith, malpractice, violations of the Racketeer Influenced and Corrupt
Organizations Act, intentional or negligent infliction of mental distress, tortious interference
with contractual relations, tortious interference with corporate governance or prospective
business advantage, breach of contract, fraud, mistake, deceptive trade practices, libel, slander,
conspiracy, fraudulent conveyance, or any claim for wrongfully taking any action in connection
with the foregoing; and (xviii) all claims against any Person with any connections with or to the
Debtor, based in law or equity, including, without limitation, under the Bankruptcy Code, federal
law or state law, whether direct, indirect, derivative or otherwise and whether asserted or
unasserted as of the Effective Date.

         iii. Any and all claims and causes of action involving or in any way related to the
collection of accounts receivables, notes receivables, loans receivables or other receivables owed
to the Debtor; and

        iv. Any and all claims and causes of action seeking to subordinate, equitably or
otherwise, Claims filed against the Estate, or to re-characterize such Claims as Equity Interests in
the Debtor;



                                                  34
           Case 21-12374-RAM          Doc 117      Filed 08/16/21     Page 141 of 171




         v. The Estate shall remain open, even if the Chapter 11 Case has been closed, as to
any and all Causes of Action until such time as the Causes of Action have been fully
administered and the recoveries therefrom have been received.

5.04   Summary and Disclosure of Causes of Action

        The Liquidating Trust (a) may commence or continue in any appropriate court, tribunal
or any other appropriate setting (e.g., American Arbitration Association or other arbitration
association) any suit or other proceeding for the enforcement of any Cause of Action which the
Debtor had or had power to assert immediately prior to the Effective Date, and (b) may settle or
adjust such Cause of Action; provided, however, that from and after the Effective Date, the
Liquidating Trust shall be authorized to compromise and settle any Cause of Action or objection
to a Claim upon approval by the Bankruptcy Court after notice and a hearing.

                                   ARTICLE VI
                       PROVISIONS GOVERNING DISTRIBUTIONS

6.01   Manner of Cash Payments Under the Amended Plan

       Any Distribution pursuant to the Plan, to the extent posted in the United States mail, shall
be deemed made when deposited by the Debtor or the Liquidating Trustee (or their respective
agent(s)), as applicable, into the United States mail, or paid by wire transfer. At the option of the
Debtor or the Liquidating Trustee, as applicable, any Cash payment to be made pursuant to the
Plan shall be made, at the election of the Debtor or the Liquidating Trustee, as applicable, by
check drawn on a domestic bank, by wire transfer, or by ACH, from a domestic bank, or other
method mutually agreed upon by the holder of the Allowed Claim and the Debtor. Whenever
any Distribution to be made under the Plan shall be due on a day other than a Business Day, such
Distribution shall instead be made, without interest, on the immediately succeeding Business
Day, but shall be deemed to have been made on that due date.

6.02   Entity Making Distribution

        Except as otherwise provided in the Plan, Distributions to holders of Allowed Claims and
Allowed Equity Interests shall be made by the Debtor, if before the Effective Date, or the
Liquidating Trustee if on or after the Effective Date. The Debtor and the Liquidating Trustee
shall not be required to give any bond or surety or other security for the performance of their
duties, unless otherwise ordered by the Bankruptcy Court.




                                                 35
           Case 21-12374-RAM          Doc 117     Filed 08/16/21     Page 142 of 171




6.03   Distribution Dates

        Distributions to holders of Claims and Equity Interests shall be made as provided in
Articles II and III of the Plan. If any payment or act under the Plan is required to be made or
performed on a date that is not a Business Day, then the making of such payment or the
performance of such act may be completed on the next succeeding Business Day, but shall be
deemed to have been completed as of the required date.

6.04   Record Date for Distributions

        Except as otherwise provided in a Final Order of the Bankruptcy Court, the transferees of
Claims or Equity Interests that are transferred pursuant to Bankruptcy Rule 3001 on or prior to
the Record Date will be treated as the holders of those Claims or Equity Interests (as applicable)
for all purposes, notwithstanding that any period provided by Bankruptcy Rule 3001 for
objecting to the transfer may not have expired by the Record Date. The Debtor or Liquidating
Trustee, as applicable, shall have no obligation to recognize any transfer of any Claim or Equity
Interest occurring after the Record Date. In making any Distribution with respect to any Claim
or Equity Interest, the Debtor or Liquidating Trustee, as applicable, shall be entitled instead to
recognize and deal with, for all purposes hereunder, only the Entity that is listed on the proof of
Claim or Equity Interest filed with respect thereto or on the Schedules as the holder thereof as of
the close of business on the Record Date and upon such other evidence or record of transfer or
assignment that was known to the Debtor as of the Record Date.

6.05   Delivery of Distributions

        Subject to Bankruptcy Rule 9010 and except as otherwise provided herein, Distributions
to the holders of Allowed Claims and Allowed Equity Interests shall be made by the Debtor or
Liquidating Trustee, as applicable, at (a) the address of each holder as set forth in the Schedules,
unless superseded by the address set forth on proofs of Claim or Equity Interest filed by such
holder or (b) the last known address of such holder if no proof of Claim or Equity Interest is filed
or if the Debtor or Liquidating Trustee, as applicable, have not been notified in writing of a
change of address.

6.06   Undeliverable and Unclaimed Distributions

        In the event that any Distribution to any holder of an Allowed Claim or Allowed Equity
Interest made by the Debtor or Liquidating Trustee, as applicable is returned as undeliverable,
the Debtor or Liquidating Trustee, as applicable, shall use commercially reasonable efforts to
determine the current address of each holder, but no Distribution to such holder shall be made
unless and until the Debtor or Liquidating Trustee, as applicable, has determined the then current
address of such holder; provided, however, that all Distributions to holders of Allowed Claims or
Allowed Equity Interests made by the Debtor or Liquidating Trustee, as applicable, that are
unclaimed for a period of ninety (90) days after the date of the first attempted Distribution shall
have its, his or her Claim or Equity Interest for such undeliverable Distribution deemed satisfied


                                                36
           Case 21-12374-RAM         Doc 117     Filed 08/16/21     Page 143 of 171




and will be forever barred from asserting any such Claim or Equity Interest against the Debtor or
Liquidating Trustee, as applicable, or their property. Any Distributions which are undeliverable
or have not been negotiated within the time set forth above shall be deemed unclaimed property
under section 347(b) of the Bankruptcy Code and revested in the Debtor or Liquidating Trustee,
as applicable. The Debtor or Liquidating Trustee, as applicable, shall have no further obligation
to make any Distribution to the holder of such Claim or Equity Interest on account of such Claim
or Equity Interest, and any entitlement of any holder of such Claim or Equity Interest to any such
Distributions shall be extinguished and forever barred; provided, however, that the holder of
such Claim or Equity Interest may receive future Distributions on account of such Claim or
Equity Interest by contacting the Debtor or Liquidating Trustee, as applicable, at some point
prior to the final Distribution.

6.07   Compliance with Tax Requirements

        The Debtor or Liquidating Trustee, as applicable, may withhold and pay to the
appropriate taxing authority all amounts required to be withheld pursuant to the Tax Code or any
provision of any foreign, state or local tax law with respect to any payment or Distribution on
account of Claims or Equity Interests; provided, however, that the Debtor or Liquidating Trustee,
as applicable, shall not make any such withholdings described in this paragraph (other than
routine tax withholdings with respect to employee-related claims (if any)) from any payment or
Distribution on account of Claims or Equity Interests without first filing a notice with the Court
(and serving such notice on the holder of the Claim or Equity Interest) describing the nature and
amount of the proposed withholding and providing the Creditor or holder of Equity Interest an
opportunity to object. All such amounts withheld and paid to the appropriate taxing authority
shall be treated as amounts distributed to such holders of the Claims or Equity Interests.

         The Debtor or Liquidating Trustee, as applicable, shall be authorized to collect such tax
information from the holders of Claims or Equity Interests (including social security numbers or
other tax identification numbers) as it in its sole discretion deems necessary to effectuate the
Plan. In order to receive Distributions under the Plan, all holders of Claims or Equity Interests
will need to identify themselves to the Debtor or Liquidating Trustee, as applicable, and provide
all tax information the Debtor or Liquidating Trustee, as applicable, deem appropriate (including
completing the appropriate Form W-8 or Form W-9, as applicable to each holder). The Debtor
or Liquidating Trustee, as applicable, may refuse to make a Distribution to any holder of a Claim
or Equity Interest that fails to furnish such information within the time period specified by the
Debtor or Liquidating Trustee, as applicable, and such Distribution shall be deemed an
unclaimed Distribution under the Plan, and, provided further that, if the Debtor or Liquidating
Trustee, as applicable, fail to withhold in respect of amounts received or distributable with
respect to any such holder and such Debtor are later held liable for the amount of such
withholding, such holder shall reimburse the Debtor or Liquidating Trustee, as applicable, for
such liability. Notwithstanding any other provision of the Plan, each holder of an Allowed
Claim or Equity Interest that is to receive a Distribution under the Plan shall have the sole and
exclusive responsibility for the satisfaction and payment of any tax obligations imposed by any
governmental unit.

6.08   No Payments of Fractional Dollars



                                               37
           Case 21-12374-RAM          Doc 117      Filed 08/16/21     Page 144 of 171




        Notwithstanding any other provision of the Plan to the contrary, no payment of fractional
dollars shall be made pursuant to the Plan. Whenever any payment of a fraction of a dollar under
the Plan would otherwise be required, the actual Distribution made shall reflect a rounding down
of such fraction to the nearest whole dollar.

6.09   Interests on Claims

       Except as specifically provided for in the Plan or the Confirmation Order or required by
the Bankruptcy Code, interest shall not accrue on Claims or Equity Interests and no holder of a
Claim or Equity Interest shall be entitled to interest on any Claim accruing on or after the
applicable Petition Date. Interest shall not accrue on any General Unsecured Claim that is a
Disputed Claim in respect of the period from the Effective Date to the date a final Distribution is
made thereon if and after that Disputed Claim becomes an Allowed Claim. Except as expressly
provided herein or in a Final Order of the Bankruptcy Court, no prepetition Claim shall be
Allowed to the extent that it is for post-petition interest or similar charges.

6.10   No Distribution in Excess of Allowed Amount of Claims

       Notwithstanding anything to the contrary contained in the Plan, no holder of an Allowed
Claim shall receive in respect of that Claim any Distribution in excess of the Allowed amount of
such Claim.

6.11   Setoff and Recoupment

        The Debtor or Liquidating Trust, as applicable, may setoff against, or recoup from, any
Claim or Equity Interest and the Distributions to be made pursuant to the Plan in respect thereof,
any Claims or defenses of any nature whatsoever that such Debtor or Liquidating Trust, as
applicable, or the Estate may have against the holder of such Claim or Equity Interest, but
neither the failure to do so nor the allowance of any Claim or Equity Interest under the Plan shall
constitute a waiver or release by the Debtor or Liquidating Trustee, as applicable, or the Estate
of any right of setoff or recoupment that any of them may have against the holder of any Claim
or Equity Interest. Any such setoffs or recoupments may be challenged in Bankruptcy Court.
Notwithstanding any provision in the Plan to the contrary, nothing therein shall bar any creditor
from asserting its setoff or recoupment rights to the extent permitted under section 553 or any
other provision of the Bankruptcy Code; provided, however, that such setoff or recoupment
rights are timely asserted; provided further that all rights of the Debtor or Liquidating Trustee, as
applicable, and the Estate with respect thereto are reserved.

6.12   De Minimis Distributions; Charitable Donations

        Notwithstanding anything to the contrary in the Plan, the Debtor or Liquidating Trustee,
as applicable, shall not be required to make a Distribution to any Creditor of holder of an Equity
Interest if the dollar amount of the Distribution is less than $10 or otherwise so small that the
cost of making that Distribution exceeds the dollar amount of such Distribution. On or about the
time that the final Distribution is made, the Debtor or Liquidating Trustee, as applicable, may
make a donation of undistributable funds as defined by Local Rule 3011-1(C)(1), in the
reasonable discretion of the Debtor or Liquidating Trustee, as applicable, to the following


                                                 38
           Case 21-12374-RAM          Doc 117     Filed 08/16/21      Page 145 of 171




organizations (each of which qualifies for not-for-profit status under section 501(c)(3) of the Tax
Code) with undistributable funds if, in the reasonable judgment of the Debtor or Liquidating
Trustee, as applicable, the cost of calculating and making the final Distribution of the
undistributable funds remaining is excessive in relation to the benefits to the or holders of
Claims or Equity Interests who would otherwise be entitled to such Distributions: (i) the
Bankruptcy Bar Foundation of the Bankruptcy Bar Association of the Southern District of
Florida; (ii) Legal Services of Greater Miami, Inc.; (iii) Dade Legal Aid- Put Something Back
Program; or (iv) Miami Foundation for Mental Health, Inc.

6.13   Withholding of Distributions

        Any federal, state or local withholding taxes or other amounts required to be withheld
under applicable law shall be deducted from Distributions pursuant to the Plan. The Debtor or
Liquidating Trustee, as applicable, may withhold from amounts distributable pursuant to the Plan
to any Person or Entity any and all amounts, determined in the reasonable discretion of the
Debtor or Liquidating Trust, as applicable, required to be withheld by any law, regulation, rule,
ruling, directive, or other governmental requirement. The Debtor or Liquidating Trust, as
applicable, shall not make any such withholdings described in this paragraph (other than routine
tax withholdings with respect to employee-related claims (if any)) from any payment or
Distribution on account of Claims or Equity Interests without first filing a notice with the Court
(and serving such notice on the holder of the Claim or Equity Interest) describing the nature and
amount of the proposed withholding and providing the Creditor or holder an opportunity to
object.

6.14   Distributions in Satisfaction; Allocation

        Except for the obligations expressly imposed by the Plan and the property and rights
expressly retained under the Plan, if any, the Distributions and rights that are provided in the
Plan shall be in complete satisfaction and release of all Claims against, liabilities in, Liens on,
obligations of and Equity Interests in the Debtor and their Estate, whether known or unknown,
that arose or existed prior to the Effective Date. Distributions received in respect of Allowed
Claims will be allocated first to the principal amount of such Claims, with any excess allocated
to unpaid accrued interest (if any).

6.15   No Distributions on Late-Filed Claims

        Except as otherwise provided in a Final Order of the Bankruptcy Court, any Claim as to
which a proof of Claim was required to be filed and was first filed after the applicable bar date in
the Chapter 11 Case shall automatically be deemed a late-filed Claim that is disallowed in the
Chapter 11 Case, without the need for (a) any further action by the Debtor or Liquidating
Trustee, as applicable, (b) an order of the Bankruptcy Court. Nothing in this paragraph is
intended to expand or modify the applicable bar dates or any orders of the Bankruptcy Court
relating                                                                                     thereto.




                                                39
           Case 21-12374-RAM         Doc 117      Filed 08/16/21     Page 146 of 171




                                        ARTICLE VII
                                     DISPUTED CLAIMS

7.01   Resolution of Disputed Claims

        The Debtor or the Liquidating Trustee, as applicable, shall have the right to make and file
objections to Claims or Equity Interests in the Bankruptcy Court. Unless otherwise ordered by
the Bankruptcy Court after notice and a hearing, all Disputed Claims or Equity Interests shall be
subject to the exclusive jurisdiction of the Bankruptcy Court.

7.02   Objection Deadline

       All objections to Disputed Claims or Equity Interests shall be filed no later than the
Claims Objection Bar Date, unless otherwise ordered by the Bankruptcy Court after notice and a
hearing, with notice only to those parties entitled to notice in the Chapter 11 Case pursuant to
Bankruptcy Rule 2002.

7.03   Estimation of Claims

        At any time, the Debtor or Liquidating Trustee, as applicable, may request that the
Bankruptcy Court estimate any contingent or unliquidated Claim or Equity Interests to the extent
permitted by section 502(c) of the Bankruptcy Code regardless of whether the Debtor or
Liquidating Trustee, as applicable, have previously objected to such Claim or Equity Interest or
whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court shall
have jurisdiction to estimate any Claim or Equity Interest at any time during litigation
concerning any objection to such Claim or Equity Interest, including during the pendency of any
appeal relating to any such objection. If the Bankruptcy Court estimates any contingent or
unliquidated Claim or Equity Interest, that estimated amount shall constitute either the Allowed
amount of such Claim or Equity Interest or a maximum limitation on the Claim or Equity
Interest, as determined by the Bankruptcy Court.

         If the estimated amount constitutes a maximum limitation on the Claim or Equity
Interest, the Debtor or Liquidating Trustee, as applicable, may elect to pursue supplemental
proceedings to object to the ultimate allowance of the Claim or Equity Interest. All of the
aforementioned objection, estimation and resolution procedures are cumulative and not exclusive
of one another. Claims or Equity Interests may be estimated and subsequently compromised,
settled, withdrawn or resolved by any mechanism approved by the Bankruptcy Court.

7.04   No Distributions Pending Allowance

        Notwithstanding any other provision in the Plan, if any portion of a Claim or Equity
Interest is disputed, no payment or Distribution provided under the Plan shall be made on
account of such Claim or Equity Interest unless and until such Disputed Claim or Equity Interest
becomes an Allowed Claim or Allowed or Equity Interest.



                                                40
          Case 21-12374-RAM        Doc 117    Filed 08/16/21    Page 147 of 171




       To the extent that a Disputed Claim or Equity Interests ultimately becomes an Allowed
Claim or Equity Interest, Distributions (if any) shall be made to the holder of such Allowed
Claim or Equity Interest in accordance with the provisions of the Plan. Upon allowance, a
holder of the Allowed Disputed Claim or Equity Interest shall receive any Distributions that
would have been made up to the date of allowance to such holder under the Plan had the
Disputed Claim or Equity Interest been allowed on the Effective Date.




                                             41
          Case 21-12374-RAM        Doc 117    Filed 08/16/21    Page 148 of 171




                           ARTICLE VIII
       TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

8.01   General Treatment: Rejected if not Previously Assumed

       Within fourteen (14) days prior to the Confirmation Hearing, the Debtor shall file
and serve a Notice of all contracts and unexpired leases that it intends to assume together
with a Schedule of Cure Amounts for any leases or contracts that will be assumed under
the Plan (the “Cure Schedule”). Any party objecting the proposed cure amount as set
forth in the Cure Schedule shall file an objection within three (3) days prior to the
Confirmation hearing. If no objection is filed, then the proposed cure amount will be
deemed approved. Each Debtor shall have forty-five (45) days from the Effective Date to
supplement the Cure Schedule and the Bankruptcy Court will determine any disputes
regarding. and assign to the Liquidating Trust (the “Assumption Schedule”). Pursuant to
sections 365(a) and 1123(b)(2) of the Bankruptcy Code, upon the Effective Date, all
executory contracts and unexpired leases that exist between the Debtor and any Person or
Entity shall be deemed rejected, unless included on the CureAssumption Schedule or
previously assumed. The Liquidating Trustee shall have sixty (60) days from the Effective
Date to supplement the Assumption Schedule and the Bankruptcy Court will determine
any disputes regarding any cure or rejection damages. Subject to the occurrence of the
Effective Date, entry of the Confirmation Order shall constitute approval of such
assumption or rejection pursuant to section 365(a) of the Bankruptcy Code and a finding
by the Bankruptcy Court that each such assumption or rejection is in the best interests of
the Debtor, the Liquidating TrusteeTrust, their Estate, and all parties in interest in the
Chapter 11 Case.

8.02   Bar to Claims Arising from Rejection, Termination or Expiration

       Claims created by the rejection of executory contracts or unexpired leases
(including, without limitation, the rejection provided in herein (“General Treatment;
Rejected if not Previously Assumed”) or the expiration or termination of any executory
contract or unexpired lease prior to the Confirmation Date must be filed with the
Bankruptcy Court and served on the Debtor or Liquidating Trustee, as applicable, no later
than thirty (30) days after (a) the date of the entry of any order of the Bankruptcy Court
authorizing rejection, with respect to any executory contract or unexpired lease rejected by
the Debtor or otherwise pertaining to such order, or (b) the Confirmation Date, with respect
to any executory contract or unexpired lease that is deemed rejected pursuant hereto
(“General Treatment; Rejected if not Previously Assumed”).

       Any rejection claim for which a proof of claim is not filed and served within the
time provided herein will be forever barred from assertion and shall not be enforceable
against the Debtor, or the Estate, assets, properties, or interests in property, or the
Liquidating Trustee, or the Estate, assets, properties, or interests in property. Nothing


                                             42
           Case 21-12374-RAM         Doc 117      Filed 08/16/21     Page 149 of 171




contained herein shall be deemed an admission by the Debtor that such rejection gives rise
to or results in a Claim or shall be deemed a waiver by the Debtor or the Liquidating
Trustee of any objections to such Claim if asserted.

8.03   Rejection of Executory Contracts and Unexpired Leases

        On the Effective Date, the Debtor will reject all of the executory contracts and unexpired
leases not listed on the CureAssumption Schedule.

8.04   Modifications, Amendments, Supplements, Restatements, or Other Agreements.

        Unless otherwise provided in the Plan, each executory contract or unexpired lease that is
assumed pursuant to the Plan will include all modifications, amendments, supplements,
restatements, or other agreements that in any manner affect such executory contract or unexpired
lease, and all rights related thereto, if any, including all easements, licenses, permits, rights,
privileges, immunities, options, and any other interests, unless any of the foregoing agreements
has been previously rejected or repudiated, or is rejected or repudiated pursuant to the Plan or
separate motion and Final Order of the Bankruptcy Court.

8.05   Proof of Claim Based on Assumed Executory Contracts or Unexpired Leases

       Any and all proofs of claim relating to executory contracts or unexpired leases that have
been assumed in the Chapter 11 Case will be deemed amended and superseded by the amount of
Cure Claim identified in the Plan, the Confirmation Order or other order of the Bankruptcy Court
authorizing assumption of executory contracts to the Debtor or the Liquidating Trustee.

8.06   Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

        All Allowed Cure Claims will be satisfied by the Debtor by payment of the Cure in Cash
to (i) holders of such Cure Claims or on the Effective Date or as soon as reasonably practicable
thereafter, or (ii) on such other terms as may be either ordered by the Bankruptcy Court or
agreed by the Debtor and the applicable contract counter-party without any further notice to or
action, order, or approval of the Bankruptcy Court. Any provisions or terms of executory
contracts or unexpired leases to be assumed and assigned pursuant to the Plan that are, or may
be, alleged to be in default, shall be satisfied solely by the Cure, or by an agreed-upon waiver of
the Cure.

8.07   Effect of Confirmation Order

        Entry of the Confirmation Order will constitute a finding of adequate assurance of future
performance by the Liquidating Trustee within the meaning of section 365 of the Bankruptcy
Code. Any objections relating to adequate assurance of future performance, or any other matters
relating to the assumption and assignment of executory contracts and unexpired leases (other
than Cure Claim disputes) must be asserted as an objection to confirmation of the Plan.
Assumption of any executory contract or unexpired lease pursuant to the Confirmation Order or
other order of the Bankruptcy Court will limit the Claims of any such contract counter-party to



                                                43
           Case 21-12374-RAM             Doc 117     Filed 08/16/21      Page 150 of 171




the (i) Allowed Cure Claim and (ii) Claims for ongoing performance under the unexpired lease
or executory contract by Reorganized Debtor pursuant to section 365(k) of the Bankruptcy Code.

8.08   Indemnification and Reimbursement

        Subject to the occurrence of the Effective Date, all Allowed Claims against the Debtor
for indemnification, defense, reimbursement, or limitation of liability of current or former
directors, officers, or employees of the Debtor against any Claims, costs, liabilities or causes of
action as provided in the Debtor’s operating agreement, bylaws, other organizational documents,
or applicable law, shall, to the extent such indemnification, defense, reimbursement, or limitation
is owed in connection with one or more events or omissions occurring before the Petition Date,
be paid only to the extent of any applicable insurance coverage. Nothing contained in the Plan
shall affect the rights of partners, managers, directors, officers or employees under any insurance
policy or coverage with respect to such Claims, costs, liabilities or Causes of Action or limit the
rights of the Debtor or the Debtor’s Estate to object to or otherwise contest or challenge Claims
or rights asserted by any current or former partner, manager, officer, director or employee of the
Debtor.

                                   ARTICLE IX
                   CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

9.01   Conditions Precedent

      The following are conditions precedent to the Effective Date that must be satisfied or
waived by the Debtor:

              i.    The Successful Bidder pursuant to the Sale Approval Order shall have been
                   awarded to a Successful Bid that provides sufficient Sale Proceeds for the
                   Debtor to perform under the terms proposed in this Plan;

             ii.    i. The Court shall have entered the Confirmation Order in form and substance
                   acceptable to the Debtor confirming and approving the Plan in all respects;

            iii.    ii. There shall be no stay or injunction in effect with respect to the
                   Confirmation Order;

            iv.     iii. The Plan Documents shall be in a form and substance reasonably acceptable
                   to the Debtor, and have been duly executed and delivered; provided, however,
                   that no party to any such agreements and instruments, may unreasonably
                   withhold its execution and delivery of such documents to prevent this condition
                   precedent from occurring.
9.02   Waiver

        Notwithstanding the foregoing conditions, the Debtor reserves, in its sole discretion, the
right to waive the occurrence of any condition precedent or to modify any of the foregoing
conditions precedent. Any such written waiver of a condition precedent set forth in the Plan
may be effected at any time, without notice, without leave or order of the Bankruptcy Court, and


                                                   44
           Case 21-12374-RAM         Doc 117     Filed 08/16/21    Page 151 of 171




without any formal action other than proceeding to consummate the Plan. Any actions required
to be taken on the Effective Date or Confirmation Date (as applicable) shall take place and shall
be deemed to have occurred simultaneously, and no such action shall be deemed to have
occurred prior to the taking of any other such action.




                                               45
           Case 21-12374-RAM         Doc 117      Filed 08/16/21     Page 152 of 171




                                  ARTICLE X
                  EFFECT OF CONFIRMATION; INDEMNIFICATION,
                     INJUNCTIVE AND RELATED PROVISIONS

10.01 Compromise and Settlement

        Pursuant to section 363 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
consideration for the Distributions and other benefits provided pursuant to the Plan, the
provisions of the Plan shall constitute a good faith compromise of all Claims and Equity
Interests. The entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval
of the compromise or settlement of all Claims and Equity Interests, as well as a finding by the
Bankruptcy Court that such compromises or settlements are fair, equitable, reasonable and in the
best interests of the Debtor, the Estate and holders of Claims and Equity Interests.

10.02 Binding Effect

        Subject to the occurrence of the Effective Date, on and after the Confirmation Date, the
provisions of the Plan shall bind the Debtor, Liquidating Trust, and any holder of a Claim
against, or Equity Interest in, such Debtor and such holder’s respective successors and assigns,
whether or not the Claim or Equity Interest of such holder is Impaired under the Plan and
whether or not such holder has accepted such Plan.

10.03 Discharge of Claims

        Except as provided herein, the rights afforded in the Plan and the payments and
Distributions to be made hereunder shall discharge all existing debts, Claims and Equity
Interests, of any kind, nature, or description whatsoever against or in the Debtor or any of its
assets or properties to the fullest extent permitted by section 1141 of the Bankruptcy Code.
Except as provided herein, upon the Effective Date, all existing Claims against and Equity
Interests in the Debtor shall be, and shall be deemed to be, discharged and terminated, and all
holders of Claims and Equity Interests shall be precluded and enjoined from asserting against the
Liquidating Trust, its successors or assignees, or any of its assets or properties, any other or
further Claim or Equity Interest based upon any act or omission, transaction, or other activity of
any kind or nature that occurred prior to the Effective Date, whether or not such holder has filed
a proof of claim or proof of equity interest, and whether or not the facts or legal bases therefore
were known or existed prior to the Effective Date. Upon the Effective Date, all such persons
shall be forever precluded and enjoined, pursuant to section 524 of the Bankruptcy Code, from
prosecuting or asserting against each Reorganized Debtor any such discharged Claim against or
Equity Interest in the Debtor.

10.04 Discharge of Debtor

       Pursuant to section 1141(d)(3) of the Bankruptcy Code, Confirmation of the Plan will not
discharge Claims against the Debtor; provided, however, that no Holder of any Claim or Equity



                                                46
           Case 21-12374-RAM           Doc 117     Filed 08/16/21      Page 153 of 171




Interest may, on account of such Claim or Equity Interest, seek or receive any payment or other
Distribution from, or seek recourse against, any of the Estate, the Liquidating Trust, the
Liquidating Trustee, and/or their respective successors, assigns and/or property, except as
expressly provided in the Plan.

10.05 Exculpation

       Notwithstanding anything contained herein the contrary, Genovese Joblove &
Battista, P.A. (and its respective employees, attorneys, professionals and agents) shall
neither have nor incur any liability relating to the Chapter 11 Case to any Entity for any
and all Claims and Causes of Action arising after the applicable Petition Date and through
the Effective Date, including any act taken or omitted to be taken in connection with, or
related to, formulating, negotiating, preparing, disseminating, implementing,
administering, confirming or consummating the Plan or distributing property thereunder,
the Disclosure Statement, or any other contract, instrument, release or other agreement or
document created or entered into in connection with the Plan or any other post-petition act
taken or omitted to be taken in connection with the Chapter 11 Case; provided, however,
that the foregoing provisions of this Article shall have no effect on the liability of any Entity
that results from any such act or omission that is determined in a Final Order to have
constituted gross negligence, fraud or willful misconduct.

10.06 Limitations on Exculpation

       Nothing in the Plan shall be construed to release or exculpate any Person from, or require
indemnification of any Person against losses arising from criminal conduct, intentional
unauthorized misuse of confidential information that causes damages, or limit the liability of the
professionals of the Debtor to the Debtor pursuant to Rule 4-1.8(h) of the Florida Rules of
Professional Conduct (“Limiting Liability for Malpractice”).

10.07 Injunction

         From and after the Effective Date, all Entities are permanently enjoined from
commencing or continuing in any manner against the Debtor, the Liquidating Trust, the Estate,
and their successors and assigns, and their assets and properties, as the case may be, any suit,
action or other proceeding, on account of or respecting any Claim or Equity Interest, demand,
liability, obligation, debt, right, Cause of Action, interest or remedy released or satisfied or to be
released or satisfied pursuant to the Plan or the Confirmation Order.

       Except as otherwise expressly provided for in the Plan or in obligations issued pursuant
to the Plan, from and after the Effective Date, all Entities shall be precluded from asserting
against the Debtor, the Liquidating Trust, the Estate, and their successors and assigns and their
assets and properties, any other Claims or Equity Interests based upon any documents,
instruments, or any act or omission, transaction or other activity of any kind or nature that
occurred prior to the Effective Date, solely to the extent that (a) such Claims or Equity Interests
have been released or satisfied pursuant to the Plan or the Confirmation Order or (b) such
Claims, Equity Interests, actions or assertions of Liens relate to property that will be distributed
pursuant to the Plan or the Confirmation Order.


                                                 47
           Case 21-12374-RAM           Doc 117     Filed 08/16/21      Page 154 of 171




        The rights afforded in the Plan and the treatment of all Claims and Equity Interests in the
Plan shall be in exchange for and in complete satisfaction of Claims and Equity Interests against
the Debtor or any of its assets or properties solely to the extent that (a) such Claims or Equity
Interests have been released or satisfied pursuant to the Plan or the Confirmation Order or (b)
such Claims, Equity Interests, actions or assertions of Liens relate to property that will be
distributed pursuant to the Plan or the Confirmation Order. On the Effective Date, all such
Claims against, and Equity Interests in, the Debtor shall be satisfied and released in full.

        Except as otherwise expressly provided for in the Plan or in obligations issued pursuant
to the Plan, all Persons and Entities are permanently enjoined, on and after the Effective Date, on
account of any Claim or Equity Interest satisfied and released pursuant to the Plan or
Confirmation Order, from:

              i.    commencing or continuing in any manner any action or other proceeding of
                   any kind against the Debtor, the Liquidating Trust, the Estate and their
                   successors and assigns and their assets and properties;

             ii.    enforcing, attaching, collecting or recovering by any manner or means any
                   judgment, award, decree or order against the Debtor, the Liquidating Trust, the
                   Estate and their successors and assigns and their assets and properties;

            iii.    creating, perfecting or enforcing any encumbrance of any kind against the
                   Debtor, the Liquidating Trust, the Estate and their successors and assigns and
                   their assets and properties; and

            iv.     commencing or continuing in any manner any action or other proceeding of
                   any kind in respect of any Claim or Equity Interest or Cause of Action released
                   or settled hereunder).

10.08 Release of Liens

        Except as otherwise provided in the Plan or in any contract, instrument, release or other
agreement or document created pursuant to the Plan, on the Effective Date, all mortgages, deeds
of trust, Liens, pledges or other security interests against property of the Estate distributed under
the Plan shall be fully released and discharged and all of the right, title and interest of any holder
of such mortgages, deeds of trust, Liens, pledges or other security interest shall revert to the
Liquidating Trust.

                                      ARTICLE XI
                               RETENTION OF JURISDICTION

        Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, the Bankruptcy Court shall, after the Effective Date, retain such jurisdiction over the
Chapter 11 Case and all Entities with respect to all matters related to the Chapter 11 Case, the
Debtor, the Liquidating Trust, and the Plan as is legally permissible, including, without
limitation, jurisdiction to:




                                                 48
           Case 21-12374-RAM          Doc 117     Filed 08/16/21      Page 155 of 171




               (i)     i. allow, disallow, determine, liquidate, classify, estimate or establish the
priority or secured or unsecured status of any Claim against or Equity Interest in the Debtor,
including the resolution of any request for payment of any Administrative Claim and the
resolution of any and all objections to the allowance or priority of Claims or Equity Interest;

               (ii)    ii. grant, deny or otherwise resolve any and all applications of
Professionals or Persons retained in the Chapter 11 Case by the Debtor for allowance of
compensation or reimbursement of expenses authorized pursuant to the Bankruptcy Code or the
Plan, for periods ending on or before the Effective Dates;Date;

              (iii) iii. resolve any matters related to the assumption, assignment or rejection
of any executory contract or unexpired leases to which a Debtor is party or with respect to which
a Debtor may be liable and to hear, determine and, if necessary, liquidate, any Claims arising
therefrom;

                (iv)   iv. ensure that Distributions to holders of Allowed Claims or Equity
Interests are accomplished pursuant to the provisions of the Plan, including by resolving any
disputes regarding, as applicable, the Debtor’s or Liquidating Trust’s entitlement to recover
assets held by third parties;

               (v)    v. decide or resolve any motions, contested or litigated matters (including
but not limited to any adversary proceeding) and any other matters and grant or deny any
applications involving the Debtor that may be pending on the Effective Date or instituted by the
Liquidating TrusteeTrust after the Effective Date;

              (vi)  vi. enter such orders as may be necessary or appropriate to implement or
consummate the provisions of the Plan and all other contracts, instruments, releases, indentures
and other agreements or documents adopted in connection with the Plan or the Disclosure
Statement;\

               (vii) vii. issue injunctions, enforce them, enter and implement other orders or
take such other actions as may be necessary or appropriate to restrain interference by any Entity
with the Effective Date or enforcement of the Plan, except as otherwise provided in the Plan;

               (viii) viii. enforce Articles within thethis Plan;

               (ix)   ix. resolve any cases, controversies, suits or disputes with respect to the
injunction and other provisions contained in the PlanArticle XI, and enter such orders as may be
necessary or appropriate to implement or enforce all such releases, injunctions and other
provisions;

               (x)     x. resolve any issues or matters related to the Liquidating Trust;

              (xi)   xi. enter and implement such orders as necessary or appropriate if the
Confirmation Order is modified, stayed, reversed, revoked or vacated;



                                                49
           Case 21-12374-RAM             Doc 117     Filed 08/16/21     Page 156 of 171




               (xii) xii. resolve any other matters that may arise in connection with or related
to the Plan, the Disclosure Statement, the Confirmation Order, or any contract, instrument,
release, indenture or other agreement or document adopted in connection with the Plan or the
Disclosure Statement; and

                   (xiii) xiii. enter an order and a Final Decree closing the Chapter 11 Case.

                               ARTICLE XII
           RISK FACTORS IN CONNECTION WITH THE AMENDED PLAN

        The holders of Claims against and Equity Interests in the Debtor should read and
carefully consider the following risk factors, as well as the other information set forth in this
Disclosure Statement (and the documents delivered together herewith), before deciding whether
to vote to accept or reject the Plan. These risk factors should not, however, be regarded as
constituting the only risks associated with the Plan and their implementation.

12.01 Business Risk

       The holders of Claims should consider the following business risk factors associated with
the Plan:
            i. The Plan contemplates that the will be able to sell the Property pursuant to the
               Sale Approval Order for a minimum sales price of $22 million. If the Debtor is
               unable to secure such a transaction, either pursuant to the terms of the Sale
               Approval Order (as is defined in the Plan ) or otherwise, the Debtor may elect to
               seek dismissal or conversion of its bankruptcy case pursuant to section 1112 of
               the Bankruptcy Code.

             ii.     i. The Debtor may not close on the sale of the Property; and

            iii.     ii. The Debtor may not realize the Sale Proceeds contemplated by the Waterfall
                    Analysis if (i) a Competing Bid Contract is deemed the Successful Bidder’s and
                    the Purchase Price approved by the Bankruptcy Court is less than the Purchase
                    Price in the Contract presently approved by the Bankruptcy Court in the Sale
                    Approval Order [ECF No. 106] of $25,500,000; or (ii) LV Midtown is deemed
                    to be the Successful Bidder pursuant to its 363K Bid which does not provide for
                    a cash recovery by the Debtor; or (iii) the Surcharge Contribution from LV
                    Midtown’s collateral is not applied by the Bankruptcy Court as set forth in the
                    Amended Plan.

12.02 Bankruptcy Risk

        Although the Debtor believes the Plan will satisfy all requirements necessary for
confirmation by the Bankruptcy Court, there can be no assurance that the Bankruptcy Court will
confirm the Plan as proposed. Moreover, there can be no assurance that modifications of the
Plan will not be required for confirmation or that such modifications would not necessitate the
re-solicitation of votes.




                                                   50
           Case 21-12374-RAM          Doc 117      Filed 08/16/21     Page 157 of 171




12.03 Failure to Close on Sale of Property

        The Plan provides for the transfer of the Property to the Successful Bidder as set forth in
the Sale Approval Order [ECF No. 106]. In the event that the Auction contemplated by the Sale
Approval Order does result in the sale of the Property to a Successful Bidder or Back-Up Bidder,
then Debtor will not proceed with confirmation of the Plan. Additionally, the Debtor may not be
able to consummate the Plan (or may need to amend the Plan) if a Competing Bid Contract is
deemed the Successful Bidder’s and the Purchase Price approved by the Bankruptcy Court is less
than the Purchase Price in the Contract presently approved by the Bankruptcy Court in the Sale
Approval Order [ECF No. 106] of $25,500,000.Amended Plan contemplates that the will be able
to sell the Property pursuant to the Sale Approval Order for a minimum sales price of $22
million. If the Debtor is unable to secure such a transaction, either pursuant to the terms of the
Sale Approval Order (as is defined below) or otherwise, the Debtor may elect to seek dismissal
or conversion of its bankruptcy case pursuant to section 1112 of the Bankruptcy Code. . The
Auction is currently scheduled for Wednesday, August 25. 2021 at 11:00 a.m. If the Auction
results in a Purchase Price less than $25,500,000,22,000,000, the Debtor may elect not to
proceed with the confirmation of the Plan.

12.04 Rejection of Amended Plan

        Classes 2, 3, 4 and 5 under the Plan are the only Classes that are entitled to vote to accept
or reject the Plan. If the requisite acceptances are not received by at least one Impaired Class,
the Debtor will not be able to seek confirmation of the Plan under section 1129(b) of the
Bankruptcy Code, because at least one Impaired Class will not have voted in favor of the Plan as
required by section 1129(a)(10) of the Bankruptcy Code. In addition, the Debtor may seek to
accomplish an alternative restructuring of its capitalization and obligations to creditors and
obtain acceptances to an alternative plan of reorganization for the Debtor, or otherwise, the
Debtor may be required to liquidate the Estate under chapter 7 or 11 of the Bankruptcy Code.
There can be no assurance that the terms of any such alternative restructuring arrangement or
plan would be similar to or as favorable to the Debtor’s creditors and equity holders as those
proposed in the Plan.

12.05 No Duty to Update Disclosures

        The Debtor has no duty to update the information contained in this Disclosure Statement
as of the date hereof, unless otherwise specified herein, or unless the Debtor is required to do so
pursuant to an order of the Bankruptcy Court. Delivery of the Disclosure Statement after the
date hereof does not imply that the information contained herein has remained unchanged.

12.06 Representations Outside the Disclosure Statement

       This Disclosure Statement contains representations concerning or related to the Debtor
and the Plan that are conditionally approved by the Bankruptcy Code and the Bankruptcy Court.
Please be advised that any representations or inducements outside this Disclosure Statement and



                                                 51
           Case 21-12374-RAM          Doc 117      Filed 08/16/21     Page 158 of 171




any related documents which are intended to secure your acceptance or rejection of the Plan
should not be relied upon by holders of Claims that are entitled to vote to accept or reject the
Plan.




                                                 52
          Case 21-12374-RAM         Doc 117    Filed 08/16/21    Page 159 of 171




12.07 Tax and Other Related Considerations

       A discussion of potential tax consequences of the Plan is provided below; however, the
content of this Disclosure Statement is not intended and should not be construed as tax, legal,
business or other professional advice. Holders of Claims and/or Equity Interests should seek
advice from their own independent tax, legal or other professional advisors based on their own
individual                                                                       circumstances.




                                              53
           Case 21-12374-RAM          Doc 117      Filed 08/16/21     Page 160 of 171




                                     ARTICLE XIII
                              MISCELLANEOUS PROVISIONS

13.01 Modification of Amended Plan

        Subject to the limitations contained in the Amended Plan, the Debtor reserves the right in
its sole discretion, in accordance with the Bankruptcy Code and the Bankruptcy Rules to amend
or modify the Plan prior to the entry of the Confirmation Order, including amendments or
modifications to satisfy section 1129(b) of the Bankruptcy Code; provided, however, that (1) any
pre-Confirmation Date amendments shall not materially or adversely affect the interests, rights
or treatment of any Allowed Claims or Equity Interests under the Plan as required under and in
accordance with Section 1127 of the Bankruptcy Code or applicable Bankruptcy Rules; and (2)
after the entry of the Confirmation Order, the Liquidating Trustee may, upon order of the
Bankruptcy Court, amend or modify the Plan, in accordance with section 1127(b) of the
Bankruptcy Code, or remedy any defect or omission or reconcile any inconsistency in the Plan in
such manner as may be necessary to carry out the purpose and intent of the Plan.

13.02 Revocation of Amended Plan

        The Debtor reserves the right in its sole discretion to revoke or withdraw the Plan prior to
the entry of the Confirmation Order, and to file subsequent chapter 11 plans. If the Debtor
revokes or withdraws the Plan or if entry of the Confirmation Order or the Effective Date does
not occur, then: (1) the Plan shall be null and void in all respects; and (2) nothing contained in
the Plan shall: (a) constitute a waiver or release of any Claims by or against, or any Equity
Interests in, the Debtor or any other Entity; (b) prejudice in any manner the rights of either of the
Debtor or any other Entity; or (c) constitute an admission of any sort by either of the Debtor or
any other Entity.

13.03 Binding Effect

        On the Effective Date, the provisions of the Plan shall bind any holder of a Claim against,
or present or former direct or indirect holder of an Equity Interest in, the Debtor and such
holder’s respective successors and assigns, whether or not the Claim or Equity Interest of such
holder is Impaired under the Plan, whether or not such holder has accepted the Plan and whether
or not such holder is entitled to a Distribution under the Plan.




                                                 54
           Case 21-12374-RAM           Doc 117     Filed 08/16/21      Page 161 of 171




13.04 Successors and Assigns

       The rights, benefits and obligations of any Entity named or referred to herein shall be
binding on, and shall inure to the benefit of, any heir, executor, administrator, successor or
assign of such Entity.

13.05 Governing Law

        Except to the extent that the Bankruptcy Code or Bankruptcy Rules apply, unless
otherwise stated, and subject to the provisions of any contract, instrument, release, indenture or
other agreement or document entered into in connection herewith, the rights and obligations
arising hereunder shall be governed by, and construed and enforced in accordance with, the laws
of the State of Florida without giving effect to the principles of conflict of laws thereof.

13.06 Reservation of Rights

         The Plan shall have no force or effect unless and until the Effective Date occurs. Neither
the filing of the Plan, any statement or provision contained therein, nor the taking of any action
by the Debtor or any Entity with respect to the Plan shall be or shall be deemed to be an
admission or waiver of any rights of: (1) any Debtor with respect to the holders of Claims or
Equity Interests or other parties-in-interest; or (2) any holder of a Claim or other party-in-interest
prior to the Effective Date.

13.07 Section 1125(e) Good Faith Compliance

        Confirmation of the Plan shall act as a finding by the Bankruptcy Court that the Debtor
and its representatives have acted in “good faith” under sections 1125(e) and 1129(a)(3) of the
Bankruptcy Code.

13.08 Further Assurances

        The Debtor, all holders of Claims receiving Distributions hereunder, and all other parties
in interest shall, from time to time, prepare, execute and deliver any agreements or documents
and take any other actions as may be necessary or advisable to effectuate the provisions and
intent of the Plan or the Confirmation Order.




                                                 55
          Case 21-12374-RAM         Doc 117     Filed 08/16/21    Page 162 of 171




13.09 Service of Documents

       Any pleading, notice or other document required herein to be served on or delivered to
the Debtor shall be sent by both email and first class, certified U.S. mail, postage prepaid as
follows:

       If before the Effective Date under the Amended Plan, to:

                             AVENTURA HOTEL PROPERTIES, LLC
                             c/o HES Group
                             Attn: Francisco Arocha
                             1001 S.W Second Avenue
                             Suite 300
                             Miami, Florida 33130

                             GENOVESE JOBLOVE & BATTISTA, P.A.
                             Attn: Jesus M. Suarez
                             100 SE 2nd Street, 44th Floor
                             Miami, FL 33131
                             Telephone: (305) 349-2300
                             Facsimile: (305) 349-2310
                             Email: jsuarez@gjb-law.com

       If after the Effective Date under the Amended Plan, to:

                             ______________________
                             Liquidating Trustee

13.10 Filing of Additional Documents

       On or before the Effective Date, the Debtor may file with the Bankruptcy Court all
agreements and other documents that may be necessary or appropriate to effectuate and further
evidence the terms and conditions hereof.

13.11 No Stay of Confirmation Order

       The Debtor shall request that the Court waive stay of enforcement of the Confirmation
Order otherwise applicable, including pursuant to Federal Rules of Bankruptcy Procedure
3020(e), 6004(h) and 7062.

13.12 Automatic Stay

        The automatic stay provided for under section 362 of the Bankruptcy Code shall remain
in effect in the Chapter 11 Case until the Effective Date.



                                              56
           Case 21-12374-RAM          Doc 117      Filed 08/16/21     Page 163 of 171




                                   ARTICLE XIV
                            CONFIRMATION REQUIREMENTS

14.01 Standard to Confirm a Plan

        In order for the Plan to be confirmed, the Bankruptcy Code requires that the Bankruptcy
Court determine that the Plan complies with the technical requirements of chapter 11 of the
Bankruptcy Code and that the disclosures concerning such Plan have been adequate and have
included information concerning all payments made or promised in connection with such Plan
and these Chapter 11 Case. The Bankruptcy Code also requires that: (1) the Plan be accepted by
the requisite votes of Creditors except to the extent that confirmation despite dissent is available
under Bankruptcy Code section 1129(b); (2) the Plan is feasible (that is, there is a reasonable
probability that the Debtor will be able to perform its obligations under its Plan without needing
further financial reorganization not contemplated by such Plan); and (3) the Plan is in the “best
interests” of all Creditors in that Chapter 11 Case (that is, Creditors will receive at least as much
under such Plan as they would receive in a hypothetical liquidation case under chapter 7 of the
Bankruptcy Code). To confirm each such Plan, the Bankruptcy Court must find that all of the
above conditions are met, unless the applicable provisions of Bankruptcy Code section 1129(b)
are employed to confirm such Plan, subject to satisfying certain conditions, over the dissent or
deemed rejections of Classes of Claims.

       Set forth below is a summary of the relevant statutory confirmation requirements.




                                                 57
             Case 21-12374-RAM        Doc 117     Filed 08/16/21     Page 164 of 171




       (a)     Best Interest Test

         Each Holder of a Claim or Interest in an Impaired Class must either (i) accept the Plan or
(ii) receive or retain under such Plan Cash or property of a value, as of the Effective Date of such
Plan, that is not less than the value such Holder would receive or retain if the Debtor were
liquidated under chapter 7 of the Bankruptcy Code. The Bankruptcy Court will determine
whether the Cash and property issued under such Plan to each Holder of a Claim or Interest
equals or exceeds the value that would be allocated to such Holders in a liquidation under
chapter 7 of the Bankruptcy Code (the “Best Interests Test”).

       (b)     Liquidation Analysis

       For purposes of the Best Interest Test, in order to determine the amount of liquidation
value available to Creditors, the Debtor has prepared a liquidation analysis (the “Liquidation
Analysis”), which concludes that in a Chapter 7 liquidation, holders of pre-petition unsecured
Claims would receive less of a recovery than the recovery they would receive under the Plan.
This conclusion is premised upon the assumptions set forth in the Liquidation Analysis, which
the Debtor believes is reasonable. The Debtor’s Liquidation Analysis is attached as Exhibit “A”
hereto. The Debtor believes the Holders of Claims against and Equity Interests in the Debtor
will have an equal or greater recovery as a result of an orderly chapter 11 liquidation as
discussed herein and under the Plan than could be realized in a chapter 7 liquidation for the
Debtor for the following reasons.

       To determine the value that a Holder of a Claim or Interest in an Impaired Class would
receive if the Debtor were liquidated under chapter 7, the Bankruptcy Court must determine the
aggregate dollar amount that would be generated from the liquidation of the Debtor’s Property if
the Debtor’s Chapter 11 Case had been converted to chapter 7 liquidation cases and the Debtor’s
Property were liquidated by a chapter 7 trustee (the “Liquidation Value”). The Liquidation
Value would consist of the net proceeds from the disposition of the Debtor’s Assets, augmented
by Cash held by the Debtor and reduced by certain increased costs and Claims that arise in a
chapter 7 liquidation case that do not arise in a chapter 11 reorganization case.

        As explained below, the Liquidation Value available for satisfaction of Claims and
Equity Interests in the Debtor would be reduced by: (a) the costs, fees and expenses of the
liquidation under chapter 7, which would include disposition expenses and the compensation of a
trustee and his or her counsel and other professionals retained, (b) the fees of the chapter 7
trustee, and (c) certain other costs arising from conversion of the Chapter 11 Case to chapter 7.
Here, the Debtor believes that Holders of Allowed General Unsecured Claims will clearly
benefit from the reorganization of the Debtor under the terms of the Plan.

        Moreover, under the Plan, the Debtor will avoid the increased costs and expenses of a
chapter 7 liquidation, including the fees payable to a chapter 7 trustee and his or her
professionals. The Cash to be distributed to Creditors would be reduced by the chapter 7
trustee’s statutory fee, which is calculated on a sliding scale from which the maximum
compensation is determined based on the total amount of moneys disbursed or turned over by the


                                                58
                 Case 21-12374-RAM             Doc 117        Filed 08/16/21        Page 165 of 171




chapter 7 trustee. Bankruptcy Code § 326(a) permits reasonable compensation not to exceed 3%
of the proceeds in excess of $1 million distributable to creditors.6 The chapter 7 trustee’s
professionals, including legal counsel and accountants, would add substantial administrative
expenses that would be entitled to be paid ahead of Allowed Claims and Equity Interests against
the Debtor. These chapter 7 trustee fees would reduce the funds available for distribution to the
Debtor’s Creditors from additional recoveries such as preferential payments, expunged
Administrative Expense Claims and the proceeds of successful Estate litigation or settlement.

        It is also anticipated that a chapter 7 liquidation would result in a significant delay in
payments being made to Creditors. Bankruptcy Rule 3002(c) provides that conversion of a
chapter 11 case to chapter 7 will trigger a new bar date for filing claims against the Debtor, and
that the new bar date will be 90 days after the first date set for the meeting of creditors called
under section 341 of the Bankruptcy Code. Not only would a chapter 7 liquidation delay
distribution to Creditors, but it is possible that additional claims that were not asserted in the
Chapter 11 Case, or were late-filed, could be filed against the Debtor. Reopening the bar date in
connection with conversion to chapter 7 would provide these and other claimants an additional
opportunity to file claims against the Estate.

        For the reasons set forth above, the Debtor believes that the Plan provides a superior
recovery for Holders of Claims and Interests, and the Plan meet the requirements of the Best
Interests Test.

           (c)      Feasibility

        In connection with confirmation of the Plan, the Bankruptcy Court will be required to
determine that the Plan is feasible pursuant to Section 1129(a)(11) of the Bankruptcy Code.
Therefore, even if the Plan is accepted by each Class of Claims and Interests voting on the Plan,
and even if the Bankruptcy Court determines that the Plan satisfy the Best Interests Test, the
Bankruptcy Code requires that, in order for the Plan to be confirmed by the Bankruptcy Court, it
must be demonstrated that consummation of the Plan is not likely to be followed by the
liquidation or the need for further financial reorganization of the Debtor.

       The Plan proposes the liquidation of the Debtor and a wind down of its business and
operational affairs. The Plan is feasible provided the Debtor realizes approximately the Sale
Proceeds contemplated in the Plan and in the Liquidation Analysis. Accordingly, the Debtor
believes that the Plan complies with the financial feasibility standard of Section 1129(a)(11) of
the Bankruptcy Code.

           (d)      Acceptance by Impaired Class

       Bankruptcy Code § 1129(b) provides that a plan can be confirmed even if it has not been
accepted by all impaired classes as long as at least one impaired class of claims has accepted it.
The process by which non-accepting classes are forced to be bound by the terms of a plan is
commonly referred to as “cramdown.” The Bankruptcy Court may confirm the Plan at the
6
    Bankruptcy Code § 326(a) permits a chapter 7 trustee to receive 25% of the first $5,000 distributed to creditors,
    10% of additional amounts up to $50,000, 5% of additional distributions up to $1 million and reasonable
    compensation up to 3% of distributions in excess of $1 million.


                                                           59
           Case 21-12374-RAM           Doc 117      Filed 08/16/21      Page 166 of 171




request of the Debtor notwithstanding either the Plan’s rejection (or deemed rejection) by
impaired classes as long as such Plan “does not discriminate unfairly” and is “fair and equitable”
as to each impaired class that has not accepted it. A plan does not discriminate unfairly within
the meaning of the Bankruptcy Code if a dissenting class is treated equally with respect to
classes of equal rank.

        A class of claims under a plan accepts the plan if the plan is accepted by creditors that
hold at least two-thirds in amount and more than one-half in number of the allowed claims in the
class that actually vote on the plan. A class of interests accepts the plan if the plan is accepted
by holders of interests that hold at least two-thirds in amount of the allowed interests in the class
that actually vote on a plan.

         A class that is not “impaired” under a plan is conclusively presumed to have accepted the
plan. Solicitation of acceptances from such a class is not required. A class is “impaired” unless
(i) the legal, equitable and contractual rights to which a claim or interest in the class entitles the
holder are not modified, or (ii) the effect of any default is cured and the original terms of the
obligation are reinstated.

         A plan is fair and equitable as to a class of secured claims that rejects the plan if the plan
provides (i)(a) that the holders of claims included in the rejecting class retain the liens securing
those claims, whether the property subject to those liens is retained by the debtor or transferred
to another entity, to the extent of the allowed amount of such claims, and (b) that each holder of
a claim of such class receives on account of that claim deferred cash payments totaling at least
the allowed amount of that claim, of a value, as of the effective date of the plan, at least equal to
the value of the holder’s interest in the estate’s interest in such property; (ii) for the sale, subject
to Bankruptcy Code § 363(k), of any property that is subject to the liens securing the claims
included in the rejecting class, free and clear of the liens, with the liens to attach to the proceeds
of the sale, and the treatment of the liens on proceeds under clause (i) or (ii) of this paragraph; or
(iii) for the realization of the indubitable equivalent of such claims.

        A plan is fair and equitable as to a class of unsecured claims that rejects the plan if the
plan provides (i) for each holder of a claim included in the rejecting class to receive or retain on
account of that claim property that has a value, as of the effective date of the plan, equal to the
allowed amount of such claim, or (ii) that the holder of any claim or interest that is junior to the
claims of such rejecting class will not receive or retain on account of such junior claim or
interest any property at all.

         A plan is fair and equitable as to a class of equity interests that rejects a plan if the plan
provides (i) that each holder of an interest included in the rejecting class receive or retain on
account of that interest property that has a value, as of the effective date of the plan, equal to the
greater of the allowed amount of any fixed liquidation preference to which such holder is
entitled, any fixed redemption price to which such holder is entitled, or the value of such interest,
or (ii) that the holder of any interest that is junior to the interest of such rejecting class will not
receive or retain under the plan on account of such junior interest any property at all. The
Debtor believes the Plan to be both fair and equitable.




                                                  60
           Case 21-12374-RAM         Doc 117     Filed 08/16/21     Page 167 of 171




                                  ARTICLE XV
                       ALTERNATIVES TO THE AMENDED PLAN

       In the event the Plan is not confirmed or consummated, then the alternatives are as
follows:

15.01 Liquidation Pursuant to Chapter 7 of the Bankruptcy Code

       The Debtor could be liquidated under chapter 7 of the Bankruptcy Code. The Debtor
believes that liquidation would result in lower aggregate distributions being made to creditors
than those provided for in the Plan, which is demonstrated by the Liquidation Analysis discussed
above and attached as Exhibit “A” to the Disclosure Statement.

15.02 Alternative Amended Plan of ReorganizationLiquidation

       The Debtor believes that failure to confirm the Plan will lead inevitably to an expensive
and protracted Chapter 11 Case. In formulating and developing the Plan, the Debtor have
explored numerous other alternatives and engaged in an extensive negotiating process with LV
Midtown.

         The Debtor believes that not only dodoes the Amended Plan fairly adjust the rights of
various Classes of Claims, but also that the Amended Plan provides superior recoveries to the
Debtor’s creditors over any alternative capable of rational consideration (such as a chapter 7
liquidation), thus enabling many stakeholders to maximize their returns. Rejection of the Plan in
favor of some alternative method of reconciling the Claims and Interests will require, at the very
least, an extensive and time consuming process (including the possibility of protracted and costly
litigation) and will not result in a better recovery for any Class of Claims or Interests.

     THE DEBTOR BELIEVES THAT CONFIRMATION OF THE PLAN IS
PREFERABLE TO ANY ALTERNATIVE BECAUSE THE PLAN MAXIMIZES THE
AMOUNT OF DISTRIBUTIONS TO ALL HOLDERS OF CLAIMS AND INTERESTS AND
ANY ALTERNATIVE TO CONFIRMATION OF THE PLAN WILL RESULT IN
SUBSTANTIAL DELAYS IN THE DISTRIBUTION OF ANY RECOVERIES.
THEREFORE, THE DEBTOR RECOMMENDS THAT ALL HOLDERS OF IMPAIRED
CLAIMS ENTITLED TO VOTE ON THE PLAN VOTE TO ACCEPT THE PLAN.

15.03 Dismissal of the Chapter 11 Case

        Dismissal of the Debtor’s Chapter 11 Case would have the effect of restoring (or
attempting to restore) all parties to the status quo ante. Upon dismissal of the Debtor’s Chapter
11 Case, the Debtor would lose the protection of the Bankruptcy Code, thereby requiring, at the
very least, an extensive and time consuming process of negotiation with the creditors of the
Debtor, and possibly resulting in costly and protracted litigation in various jurisdictions. The
Debtor believes that these actions would seriously undermine its ability to obtain financing and
could lead ultimately to the liquidation of the Debtor under chapter 7 of the Bankruptcy Code.
Therefore, the Debtor believes that dismissal of the Debtor’s Chapter 11 Case is not a viable
alternative to the Plan.



                                               61
           Case 21-12374-RAM         Doc 117     Filed 08/16/21    Page 168 of 171




                          ARTICLE XVI
  CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE AMENDED PLAN

        The following discussion summarizes certain federal income tax consequences expected
to result from the consummation of the Plan. This discussion is only for general information
purposes and only describes the expected tax consequences to Holders entitled to vote on the
Plan. It is not a complete analysis of all potential federal income tax consequences and does not
address any tax consequences arising under any state, local or foreign tax laws or federal estate
or gift tax laws. This discussion is based on the Internal Revenue Code of 1986, as amended,
Treasury Regulations promulgated thereunder, judicial decisions, and published rulings and
administrative pronouncements of the IRS, all as in effect on the date of the Disclosure
Statement. These authorities may change, possibly retroactively, resulting in federal income tax
consequences different from those discussed below. No ruling has been or will be sought from
the IRS, and no legal opinion of counsel will be rendered, with respect to the matters discussed
below. There can be no assurance that the IRS will not take a contrary position regarding the
federal income tax consequences resulting from the consummation of the Plan or that any
contrary position would not be sustained by a court.

        This discussion does not address all federal income tax considerations that may be
relevant to a particular Holder in light of that Holder’s particular circumstances or to Holders
subject to special rules under the federal income tax laws, such as financial institutions,
insurance companies, brokers, dealers or traders in securities, commodities or currencies,
tax-exempt organizations, tax-qualified retirement plans, partnerships and other pass-through
entities, foreign corporations, foreign trusts, foreign Estate, Holders who are not citizens or
residents of the U.S., Holders subject to the alternative minimum tax, and Holders who have a
functional currency other than the U.S. dollar.

     HOLDERS SHOULD CONSULT THEIR TAX ADVISORS REGARDING THE U.S.
FEDERAL INCOME TAX CONSEQUENCES TO THEM OF THE CONSUMMATION OF
THE PLAN, AS WELL AS ANY TAX CONSEQUENCES ARISING UNDER ANY STATE,
LOCAL OR FOREIGN TAX LAWS, OR ANY OTHER FEDERAL TAX LAWS.

    TO COMPLY WITH INTERNAL REVENUE SERVICE CIRCULAR 230,
TAXPAYERS ARE HEREBY NOTIFIED THAT (a) ANY DISCUSSION OF U.S.
FEDERAL TAX ISSUES IN THE DISCLOSURE STATEMENT IS NOT INTENDED OR
WRITTEN TO BE USED, AND CANNOT BE USED BY ANY TAXPAYER, FOR THE
PURPOSE OF AVOIDING PENALTIES THAT MAY BE IMPOSED ON A TAXPAYER
UNDER THE INTERNAL REVENUE CODE, (b) ANY SUCH DISCUSSION IS
WRITTEN IN CONNECTION WITH THE PROMOTION OR MARKETING OF THE
TRANSACTIONS OR MATTERS ADDRESSED HEREIN, AND (c) TAXPAYERS
SHOULD SEEK ADVICE BASED ON THEIR PARTICULAR CIRCUMSTANCES
FROM AN INDEPENDENT TAX ADVISOR.

       Payments of interest, dividends and certain other payments are generally subject to
backup withholding at the applicable withholding rate unless the payee of such payment
furnishes such payee’s correct taxpayer identification number (social security number or
employer identification number) to the payor. The Debtor may be required to withhold the


                                               62
           Case 21-12374-RAM          Doc 117     Filed 08/16/21     Page 169 of 171




applicable percentage of any payments made to a Holder who does not provide his, her or its
taxpayer identification number. Backup withholding is not an additional tax, but an advance
payment that may be refunded to the taxpayer by the IRS to the extent that the backup
withholding results in an overpayment of tax by such taxpayer in such taxable year.

        In accordance with the Plan, each Holder of an Allowed General Unsecured Claim
against the Debtor shall be entitled to receive his, her or its Distributions under the Plan. Each
Holder of an Allowed General Unsecured Claim may recognize gain or loss upon receipt of such
Distributions equal to the difference between the “amount realized” by such Creditor and such
Creditor’s adjusted tax basis in his, her or its Claim. The amount realized is equal to the value of
such Creditor’s Distributions. Any gain or loss realized by an Unsecured Creditor should
constitute ordinary income or loss to such creditor unless such Claim is a capital asset in the
hands of such Unsecured Creditor. If a Claim is a capital asset and it has been held for more
than one year, such Creditor may realize long-term capital gain or loss.

        The federal income tax consequences to such Creditors may differ and will depend on
factors specific to each such Creditor, including, but not limited to: (i) whether the Creditor’s
Claim (or a portion thereof) constitutes a Claim for principal or interest, (ii) the origin of the
Creditor’s Claim, (iii) the type of consideration received by the Creditor in exchange for the
Claim, (iv) whether the Creditor is a United States person or a foreign person for United States
federal income tax purposes, (v) whether the Creditor reports income on the accrual or cash basis
method, and (vi) whether the Creditor has taken a bad debt deduction or otherwise recognized a
loss with respect to the Claim.

    THERE ARE MANY FACTORS THAT WILL DETERMINE THE TAX
CONSEQUENCES TO EACH SUCH CREDITOR OR EQUITY INTEREST HOLDER.
FURTHERMORE, THE TAX CONSEQUENCES OF THE PLAN IS COMPLEX AND IN
SOME CASES UNCERTAIN. THEREFORE, IT IS IMPORTANT THAT EACH
CREDITOR AND EQUITY INTEREST HOLDER OBTAIN HIS, HER OR ITS OWN
PROFESSIONAL TAX ADVICE REGARDING THE TAX CONSEQUENCES TO SUCH
CREDITOR AS A RESULT OF THE PLAN

      THE FOREGOING DISCUSSION OF FEDERAL INCOME TAX CONSIDERATIONS
IS FOR GENERAL INFORMATION PURPOSES ONLY AND IS NOT TAX ADVICE. EACH
HOLDER SHOULD CONSULT ITS OWN TAX ADVISOR REGARDING THE FEDERAL,
STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THE PLAN DESCRIBED
HEREIN. NEITHER THE DEBTOR NOR ITS PROFESSIONALS WILL HAVE ANY
LIABILITY TO ANY PERSON OR HOLDER ARISING FROM OR RELATED TO THE
FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THE PLAN OR
THE                       FOREGOING                       DISCUSSION.




                                                63
           Case 21-12374-RAM         Doc 117     Filed 08/16/21      Page 170 of 171




                                       ARTICLE XVII
                                       CONCLUSION

        The Debtor believes that confirmation and implementation of the Plan is preferable
because they will provide the greatest recovery to Holders of Claims and Equity Interests. Other
alternatives do not include the Investment Guarantee Amount or the Exit Financing, and could
involve significant delay, uncertainty and substantial administrative costs and are likely to
reduce any return to creditors who hold Claims and holders of Equity Interests. The Debtor urges
the Holders of Claims and Equity Interests who are entitled to vote on the Plan to vote to accept
the Plan.

Dated: August 11,16, 2021

AVENTURA HOTEL                                      GENOVESE JOBLOVE & BATTISTA, P.A.
PROPERTIES, LLC                                     Counsel for Aventura Hotel Properties, LLC, the
                                                    Debtor-in-Possession
By: /s/ Francisco Arocha                            100 SE 2nd Street, 44th Floor
 Name: Francisco Arocha                             Miami, FL 33131-2100
 Title: Manager                                     Telephone: (305) 349-2300
                                                    Facsimile: (305) 349-2310

                                                    By:    /s/ Jesus M. Suarez
                                                            Jesus M. Suarez
                                                            Fla. Bar No. 60086
                                                            jsuarez@gjb-law.com
                                                            John H. Genovese
                                                            Fla. Bar No. 280852
                                                            jgenovese@gjb-law.com
                                                            Barry P. Gruher
                                                            Fla. Bar No. 960993
                                                            bgruher@gjb-law.com




                                               64
      Case 21-12374-RAM        Doc 117    Filed 08/16/21   Page 171 of 171




Document comparison by Workshare Compare on Monday, August 16, 2021
3:37:49 PM
Input:
                    file://\\GJB-FS01\UsersProfiles\jsuarez\Desktop\Florunder\
Document 1 ID
                    Disclosure Statement - FINAL VI(1).docx
Description         Disclosure Statement - FINAL VI(1)
                    file://\\GJB-FS01\UsersProfiles\jsuarez\Desktop\Florunder\
Document 2 ID
                    FA Disclosure Statement - FINAL(1).docx
Description         FA Disclosure Statement - FINAL(1)
Rendering set       standard

Legend:
Insertion
Deletion
Moved from
Moved to
Style change
Format change
Moved deletion
Inserted cell
Deleted cell
Moved cell
Split/Merged cell
Padding cell

Statistics:
                    Count
Insertions                                215
Deletions                                 148
Moved from                                  5
Moved to                                    5
Style change                                0
Format changed                              0
Total changes                             373
